Exhibit 10(gg)
 
 
EXECUTION COPY
 
 
TRANSACTION AGREEMENT
 
BY AND BETWEEN
 
SWISS REINSURANCE COMPANY
 
AND
 
GENERAL ELECTRIC COMPANY
 
 

--------------------------------------------------------------------------------

 
 
November 18, 2005


--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

            Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    2
1.1
     Certain Definitions    2
ARTICLE II PURCHASE AND SALE OF PURCHASED EQUITY AND
            TRANSFERRED ASSETS; ASSUMPTION OF LIABILITIES
   13
2.1
     Purchase and Sale of the Purchased Equity    13
2.2
     Purchase and Sale of Transferred Assets    13
2.3
     Assumed Liabilities; Excluded Liabilities    16
2.4
     Other Agreements    16
2.5
     Certain GE Records    17 ARTICLE III PURCHASE PRICE    17
3.1
     Purchase Price.    17
3.2
     Payment of Purchase Price    21
3.3
     Valuation of Purchased Equity.    22
3.4
     Post-Closing Purchase Price Adjustment.    23
3.5
     Interim Earnings.    25
3.6
     Purchase Price Allocation.    27
3.7
     Payment of Cash.    27
3.8
     Anti-Dilution Provisions    27
3.9
     Other Adjustment Verifications    30 ARTICLE IV CLOSING    30
4.1
     Closing Dates    30
4.2
     Closing of New Acquiror Shares    30
4.3
     Transferors’ Deliveries at Closings    32
4.4
     Acquiror’s Deliveries at Closing    33



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

            Page


--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES OF GE    34
5.1
     Organization and Good Standing    34
5.2
     Authorization    35
5.3
     No Conflicts    35
5.4
     Consents and Approvals    36
5.5
     Capitalization    36
5.6
     Title and Transfer of Purchased Equity and Transferred Assets    37
5.7
     Insurance Subsidiaries    37
5.8
     Business Financial Statements    37
5.9
     Business SAP Statements    38
5.10
     No Undisclosed Liabilities    39
5.11
     Absence of Certain Developments    39
5.12
     Intellectual Property    40
5.13
     Material Contracts    40
5.14
     Employment and Employee Benefits Plans    42
5.15
     Litigation    43
5.16
     Compliance with Laws; Permits    44
5.17
     Environmental Matters    45
5.18
     Sufficiency of Assets    45
5.19
     Reserves    45
5.20
     Investment Intention    45
5.21
     Financial Advisors    46
5.22
     Material Insurance Contracts    46
5.23
     Portfolio Investments    47

 
ii


--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

            Page


--------------------------------------------------------------------------------

5.24
     Real Property    47
5.25
     Investment Company    47
5.26
     Internal Controls    47
5.27
     Books and Records    48
5.28
     Non-Traditional Products    48
5.29
     Indebtedness    48
5.30
     Selected Matters    48
5.31
     No Other Representations or Warranties    48 ARTICLE VI REPRESENTATIONS AND
WARRANTIES OF ACQUIROR    49
6.1
     Organization and Corporate Existence    49
6.2
     Authorization of Agreement; Voting Requirements    50
6.3
     No Conflicts    50
6.4
     Consents and Approvals    51
6.5
     Capitalization    51
6.6
     Issuance and Transfer of New Acquiror Shares and Acquiror Convertible
Instruments    52
6.7
     Acquiror Financial Statements    52
6.8
     Share Price and Disclosure of Price-Sensitive Facts    52
6.9
     No Undisclosed Liabilities    53
6.10
     Absence of Certain Developments    53
6.11
     Litigation    53
6.12
     Compliance with Laws    53
6.13
     Investment Intention    54
6.14
     Financial Advisors    54
6.15
     Financial Capability    54

 
iii


--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

            Page


--------------------------------------------------------------------------------

6.16
     Internal Controls    54
6.17
     Tax    54
6.18
     Investigation    54 ARTICLE VII COVENANTS    55
7.1
     Conduct of Business Pending the Closing    55
7.2
     Access to Information    58
7.3
     Preservation of Books and Records    60
7.4
     Confidentiality    60
7.5
     Regulatory and Other Authorizations; Consents    60
7.6
     Insurance    62
7.7
     Reserves    63
7.8
     Intercompany Arrangements    63
7.9
     Non-Competition    63
7.10
     Termination of Rights to the GE Name and GE Marks.    66
7.11
     Letters of Credit; Other Obligations    67
7.12
     Acquiror Shareholder Meeting    68
7.13
     Acquiror Financing    69
7.14
     Additional Financial Statements    70
7.15
     Further Action    71
7.16
     Tax Matters    71
7.17
     Notice of Developments    71
7.18
     Closing Payments    71
7.19
     ERC Retrocession Agreement    72
7.20
     Guarantees    72

 
iv


--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

            Page


--------------------------------------------------------------------------------

7.21
     Standstill    73
7.22
     Consultation with Employee Representatives.    73
7.23
     Additional Agreements    73
7.24
     Cooperation Regarding Opinions.    74
7.25
     Acquiror Convertible Instruments    74 ARTICLE VIII CONDITIONS TO CLOSING
   74
8.1
     Conditions Precedent to Obligations of Acquiror at the Initial Closing   
74
8.2
     Conditions Precedent to Obligations of GE at the Initial Closing    76
8.3
     Conditions Precedent to Obligations of Acquiror at the Final Closing    77
8.4
     Conditions Precedent to Obligations of GE at the Final Closing    79
8.5
     Frustration of Closing Conditions    80
8.6
     Conditions Subsequent    80 ARTICLE IX TERMINATION    81
9.1
     Termination of Agreement    81
9.2
     Procedure Upon Termination    81
9.3
     Effect of Termination    82
9.4
     Expenses upon Termination    82 ARTICLE X INDEMNIFICATION    83
10.1
     Indemnification by GE    83
10.2
     Indemnification by Acquiror    84
10.3
     Notification of Claims    85
10.4
     Exclusive Remedies    86
10.5
     Additional Indemnification Provisions    86
10.6
     Mitigation    87

 
v


--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

            Page


--------------------------------------------------------------------------------

10.7
     Indemnification for Taxes    87
10.8
     Survival    87 ARTICLE XI MISCELLANEOUS    87
11.1
     Reserves    87
11.2
     Expenses    88
11.3
     Notices    88
11.4
     Public Announcements    89
11.5
     Severability    89
11.6
     Entire Agreement    89
11.7
     Assignment    89
11.8
     No Third-Party Beneficiaries    89
11.9
     Licenses.    90
11.10
     Amendment    90
11.11
     Dispute Resolution    90
11.12
     Governing Law; Submission to Jurisdiction; Waivers    90
11.13
     Disclosure Letter    91
11.14
     Rules of Construction    91
11.15
     Counterparts    92
11.16
     Specific Performance    92
11.17
     Conflicts    92

 
 
vi


--------------------------------------------------------------------------------

Exhibits


--------------------------------------------------------------------------------

     Exhibit A    Purchased Equity, Purchased Subsidiaries and Acquired
Subsidiaries Exhibit B    Asset Sellers Exhibit C    Terms of Acquiror
Convertible Instruments Exhibit D    Intentionally Omitted Exhibit E   
Intentionally Omitted Exhibit F    Form of Intellectual Property Cross License
Agreement Exhibit G    Form of Shareholding Agreement Exhibit H    Form of
Transition Trademark License Agreement Exhibit I    Form of Retrocession
Agreement Exhibit J-1    List of GE Transition Services Exhibit J-2    List of
Polaris Transition Services Exhibit K    Management Services Agreement Term
Sheet Exhibit L    Required Consents and Approvals Exhibit M    Form of Notes

 
vii


--------------------------------------------------------------------------------

INDEX TERMS
 

     Page


--------------------------------------------------------------------------------

2005 Financial Statements
   70
Acquired Subsidiaries
   2
Acquiror
   1
Acquiror Board Recommendation
   50
Acquiror Convertible Instruments
   2
Acquiror Disclosure Letter
   2
Acquiror Financial Statements
   52
Acquiror Financing
   2
Acquiror Indemnified Parties
   83
Acquiror Insurance Contracts
   2
Acquiror Material Adverse Effect
   2
Acquiror Reinsurance Agreements
   3
Acquiror Shareholder Meeting
   68
Acquiror Shares
   51
Action
   3
Additional Financial Statements
   71
Adjusted Allocation Schedule
   3
Adjustment Ceiling
   20
Adjustment Review Period
   23
Adjustment Statement
   20
Advance Election Payment
   21
Affiliate
   3
After-Acquired Business
   64
After-Acquired Company
   64
After-Tax Basis
   3
Agreement
   1
Allocation Schedule
   27
Antitrust Laws
   61
Asset Buyers
   1
Asset Sellers
   1
Asset Sellers Reinsurance Agreements
   4
Asset Sellers Retrocession Agreements
   4
Asset Transfer Agreement
   4
Assumed Liabilities
   16
Audited Business Financial Statements
   38
Balance Sheet
   38
Base Purchase Price
   17
Binding Producer Agreement
   4
Business
   1
Business Day
   4
Business Employee
   4
Business Financial Information
   70
Business Intellectual Property
   4

 
viii


--------------------------------------------------------------------------------

Business Material Adverse Effect
   4
Business SAP Statements
   38
Business Technology
   5
Business Trademarks
   5
Capital Increases
   5
Capital Maintenance Agreements
   5
Capital Markets Activity
   64
Class C Stock
   5
Closing Date Statement
   23
Closings
   30
Code
   5
Confidential Data
   59
Confidentiality Agreement
   60
Consolidated Financial Statements
   6
Consultation Period
   24
Contract
   5
Control
   5
Copyrights
   5
Court Orders
   6
Covered Business
   64
Current Market Price
   6
De Minimis Business
   64
Default Recovery Activities
   64
Dispute
   90
Earnings
   6
Earnings Consultation Period
   26
Earnings Review Period
   25
Election
   21
Employee Matters Agreement
   1
Employee Plans
   42
Environmental Law
   6
Environmental Permit
   6
Equity Buyers
   1
Equity Sellers
   1
Equity Transfer Agreement
   6
ERAC
   6
ERC
   6
ERISA
   6
Estimated Adjustment Statement
   21
Estimated Earnings
   26
Excluded Assets
   15
Excluded Business
   6
Excluded Liabilities
   16
Executive Agreements
   42
Existing Business Activities
   65
Final Adjustment Payment
   24

 
ix


--------------------------------------------------------------------------------

Final Closing
   30
Final Closing Date
   30
Final Closing Polaris Companies
   18
Final Earnings
   26
Final Purchase Price
   24
Financial Services Business
   65
Financing
   65
Foreign Benefit Plans
   42
Form Employment Agreements
   42
FSA
   51
GAAP
   7
GE
   1
GE Commercial Paper Rate
   7
GE Disclosure Letter
   7
GE Indemnified Parties
   84
GE Insurance Subsidiaries
   37
GE Insurance Subsidiary
   37
GE ISC
   7
GE Name and GE Marks
   66
GE Transition Services
   73
GECC Commercial Paper Rate
   7
Governmental Authority
   7
Hazardous Materials
   7
HSR Act
   7
Indebtedness
   7
Indemnified Party
   85
Indemnifying Party
   85
Independent Accountant
   7
Independent Expert
   22
Initial Closing
   30
Initial Closing Date
   30
Initial Closing Polaris Companies
   17
Insurance Liabilities
   8
Insurance Policies
   8
Intellectual Property
   8
Intellectual Property Cross License Agreement
   8
Interim Earnings Statement
   25
International Tax Matters Agreement
   1
IRS
   8
Knowledge of Acquiror
   8
Knowledge of GE
   8
Latest Agreed Earnings
   26
Law
   8
Leased Real Property
   8
Leasing
   65
Liability
   8

 
x


--------------------------------------------------------------------------------

Lien
   8
List
   16
Lloyd’s
   8
Losses
   8
Lower Collar
   11
Management Services Agreement
   74
Material Contracts
   40
Material Insurance Contracts
   46
Material Leases
   47
Measurement Price
   29
Net Reserves
   9
New Acquiror Shares
   9
Notes
   72
Notice of Adjustment Disagreement
   23
Notice of Earnings Disagreement
   25
NYAG
   44
OPH
   1
OPH Asset Buyer
   1
Order
   9
Other Financial Services Activities
   65
Other Insurance
   66
Owned Real Property
   9
Parent Plans
   42
Patents
   9
Permits
   9
Permitted Liens
   9
Person
   10
Polaris Companies
   10
Polaris Companies Insurance Contracts
   10
Polaris Companies Reinsurance Agreements
   10
Polaris Companies Retrocession Agreements
   10
Purchase Price
   17
Purchased Equity
   1
Purchased Subsidiaries
   1
Real Properties
   45
Reference Adjustment Statement
   20
Reference Balance Sheet
   20
Reference Earnings Statement
   25
Reinsurance Liabilities
   10
Reinsurer
   72
Related Agreements
   10
Representative
   10
Required Acquiror Vote
   50
Reserves
   10
Retrocession Agreement
   72
Return Payment
   21

 
xi


--------------------------------------------------------------------------------

SAP
   11
SEC
   48
Securities Act
   45
Securities Activity
   66
Shareholder New Acquiror Shares
   11
Shareholding Agreement
   11
SIS
   11
Software
   11
Stock Percentage
   21
Stock Price
   11
Stub Period Earnings
   26
Stub Period Earnings Statement
   25
Subsidiary
   11
Subsidiary Plans
   42
Swiss Code of Obligations
   11
Swiss GAAP FER
   11
Tax
   11
Tax Matters Agreement
   1
Tax Returns
   12
Taxes
   11
Technology
   12
Third Party Claim
   85
Trademarks
   12
Transaction Agreements
   12
Transferors
   12
Transferors’ LCs
   67
Transferred Assets
   14
Transferred Employees
   12
Transition Committee
   59
Transition Services Agreement
   73
Transition Trademark License Agreement
   12
U.S. Employee Plans
   42
U.S. Parent Plans
   42
U.S. Subsidiary Plans
   42
UK Asset Purchase Agreements
   2
UK Tax Matters Agreement
   12
UK Transfer Schemes
   12
Unaudited Business Financial Statements
   38
Upper Collar
   11
WGM Offices
   30

 
 
xii


--------------------------------------------------------------------------------

TRANSACTION AGREEMENT
 
This TRANSACTION AGREEMENT (this “Agreement”) is entered into on November 18,
2005, by and between General Electric Company, a New York corporation (“GE”),
and Swiss Reinsurance Company, a corporation organized and existing under the
laws of Switzerland (“Acquiror”).
 
W I T N E S S E T H:
 
WHEREAS, certain of the Subsidiaries (as defined below) of GE are engaged in the
business of marketing, issuing, underwriting, selling and administering (a)
property and casualty insurance products and services, (b) property and casualty
reinsurance products and services, (c) life and health reinsurance products and
services and (d) risk management and loss control services (such business, as
conducted by the Polaris Companies (as defined below), but excluding the
Excluded Business (as defined below) is referred to herein as the “Business”);
 
WHEREAS, certain of the Subsidiaries of GE set forth on Exhibit A hereto (the
“Equity Sellers”) desire to sell to Acquiror and certain of the Subsidiaries of
Acquiror (the “Equity Buyers”), and the Equity Buyers desire to purchase from
the Equity Sellers, all of the outstanding shares of capital stock (or
equivalent equity interests) of certain indirect Subsidiaries of GE set forth on
Exhibit A hereto (the “Purchased Subsidiaries”) owned by the Equity Sellers (the
“Purchased Equity”) upon the terms and conditions hereinafter set forth;
 
WHEREAS, (a) certain of the indirect Subsidiaries of GE set forth on Exhibit B
hereto (the “Asset Sellers”) desire to sell to certain of the Subsidiaries of
Acquiror (the “Asset Buyers”), and the Asset Buyers desire to purchase from the
Asset Sellers, all of the assets of each Asset Seller, other than certain
excluded assets, and (b) the Asset Sellers desire to have the Asset Buyers
assume, and each Asset Buyer is willing to assume, all of the liabilities of
each Asset Seller, other than certain excluded liabilities;
 
WHEREAS, as part of such sale and assumption, each Asset Seller desires to
transfer by novation or otherwise to the applicable Asset Buyer that portion of
the Business consisting of Asset Sellers Reinsurance Agreements (as defined
below), Asset Sellers Retrocession Agreements (as defined below) and Insurance
Policies (as defined below) of each such Asset Seller;
 
WHEREAS, (a) OP Holdings, LLC (“OPH”) desires to sell to a Subsidiary of
Acquiror (the “OPH Asset Buyer”), and the OPH Asset Buyer desires to purchase
from OPH, all of the assets of OPH, other than certain excluded assets, and (b)
OPH desires to have the OPH Asset Buyer assume, and OPH Asset Buyer is willing
to assume, all of the liabilities of OPH, other than certain excluded
liabilities;
 
WHEREAS, simultaneously with the execution and delivery of this Agreement, GE is
entering into agreements with Acquiror with respect to United States Tax matters
(the “Tax Matters Agreement”), other international Tax matters (the
“International Tax Matters Agreement”) and employee matters (the “Employee
Matters Agreement”);


--------------------------------------------------------------------------------

WHEREAS, as soon as practicable and in any event within thirty (30) days of the
date of this Agreement, the Asset Sellers and the Asset Buyers will each enter
into the relevant agreements for the purchase of certain assets and the
assumption of certain liabilities in the United Kingdom (the “UK Asset Purchase
Agreements”); and
 
WHEREAS, certain terms used in this Agreement are defined in Article I.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Certain Definitions.
 
For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:
 
“Acquired Subsidiaries” means, collectively, the Purchased Subsidiaries and
certain indirect Subsidiaries of GE set forth on Exhibit A hereto.
 
“Acquiror Convertible Instruments” means registered non-voting mandatorily
convertible instrument of Acquiror or of a Subsidiary of Acquiror reasonably
acceptable to GE convertible into registered shares of Acquiror of CHF 0.10
nominal value each having the terms set forth in Exhibit C; provided, however,
that, upon at least sixty (60) days’ notice prior to the Initial Closing,
Acquiror shall be entitled to substitute a different instrument for such
convertible instrument so long as (i) such substitute instrument can be resold
by the Equity Sellers for $500 million (before underwriting spread on such
resale) and (ii) the substitution of such instrument would not prevent GE from
obtaining the opinions contemplated by Section 8.2(i) or (j).
 
“Acquiror Disclosure Letter” means the disclosure letter delivered by Acquiror
to GE simultaneously with the execution of this Agreement.
 
“Acquiror Financing” means the sale of securities by Acquiror for the purpose of
obtaining cash sufficient to pay the cash portion of the Purchase Price.
 
“Acquiror Insurance Contracts” means all policies, binders, slips and other
Contracts of insurance (other than reinsurance and retrocession agreements),
including endorsements, riders and amendments thereto, issued or administered by
Acquiror or its Affiliates in connection with its or their business.
 
“Acquiror Material Adverse Effect” means a material adverse effect on the
business, properties, assets, liabilities, results of operations or financial
condition of Acquiror and its Subsidiaries taken as a whole, other than any
adverse effect arising out of, resulting from or attributable to (a) changes in
conditions in the United States or global economy or capital or financial
markets generally, including changes in interest or exchange rates, to the
extent that such changes do not have a materially disproportionate effect on
Acquiror and its Subsidiaries
 
2


--------------------------------------------------------------------------------

taken as a whole, (b) changes in Law or in legal, regulatory, political,
economic or business trends or conditions that, in each case, generally affect
the industries in which Acquiror and its Subsidiaries conduct business, to the
extent that such changes do not have a materially disproportionate effect on
Acquiror and its Subsidiaries taken as a whole, (c) changes in Swiss GAAP FER or
regulatory accounting principles, including SAP, after the date of this
Agreement, (d) the announcement of this Agreement or the consummation of the
transactions contemplated hereby, (e) any increase in (i) the reserves, funds or
provisions of Acquiror or any of its Subsidiaries for losses, claims, premiums,
policy benefits and expenses, including unearned premium reserves, reserves for
incurred losses, technical reserves, incurred loss adjustment expenses, incurred
but not reported losses and loss adjustment expenses, in respect of insurance,
reinsurance and retrocession Contracts issued, reinsured or assumed by Acquiror
or any of its Subsidiaries or (ii) the reserve for uncollectible reinsurance, or
any write off of premium receivables or reinsurance recoverable assets as
uncollectible, of Acquiror’s business, (f) any change in the market price of
Acquiror’s shares (provided that this clause (f) shall not be construed as
providing that the change, event, occurrence or state of facts giving rise to
such change does not constitute or contribute to an Acquiror Material Adverse
Effect), and (g) claims made under Acquiror Insurance Contracts or Acquiror
Reinsurance Agreements related to (1) acts of war, sabotage or terrorism and (2)
hurricanes, earthquakes, floods or other natural disasters.
 
“Acquiror Reinsurance Agreements” means, collectively, all policies, treaties,
facultative certificates, binders, slips and other Contracts of reinsurance or
retrocession and all binding quotations written by or on behalf of Acquiror or
its Subsidiaries as reinsurer or retrocessionaire (including all supplements,
endorsements and riders thereto and all ancillary agreements in connection
therewith) that were issued by Acquiror or its Subsidiaries prior to the Final
Closing.
 
“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation (whether civil, criminal, administrative or investigative) by or
before any Governmental Authority.
 
“Adjusted Allocation Schedule” means an updated Allocation Schedule based on the
Allocation Schedule set forth in Section 3.6 of the GE Disclosure Letter to
reflect the adjustments to the Base Purchase Price first, to the Asset Sellers,
OPH and the Equity Sellers to the extent such adjustments can be identified with
particular Asset Sellers, OPH and Equity Sellers, and second, the remaining
adjustments to the Base Purchase Price, which shall be allocated pro rata in
accordance with the Allocation Schedule.
 
“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
specified Person; provided, however, that for purposes of this Agreement,
neither Genworth Financial, Inc. nor any of its Subsidiaries shall be deemed an
Affiliate of GE, the Transferors or the Acquired Subsidiaries.
 
“After-Tax Basis” has the meaning specified in the Tax Matters Agreement.
 
3


--------------------------------------------------------------------------------

“Asset Sellers Reinsurance Agreements” means, collectively, all policies,
treaties, facultative certificates, binders, slips and other Contracts of
reinsurance or retrocession and all binding quotations written by or on behalf
of the Asset Sellers (or by a predecessor company to the Asset Sellers and
subsequently transferred to the Asset Sellers) as reinsurer or retrocessionaire
(including all supplements, endorsements and riders thereto and all ancillary
agreements in connection therewith) that were issued by the Asset Sellers (or
such predecessor company) prior to the Initial Closing.
 
“Asset Sellers Retrocession Agreements” means all agreements pursuant to which
any portion of the Liabilities of the business of the Asset Sellers is or has
been reinsured or retroceded.
 
“Asset Transfer Agreement” means an asset transfer agreement between OPH and OPH
Asset Buyer providing for the transfer of certain assets to and the assumption
of certain liabilities by OPH Asset Buyer, in a form to be agreed to between GE
and Acquiror.
 
“Binding Producer Agreement” means all Contracts (other than direct insurance
Contracts) with agents, brokers, intermediaries and other Persons that provide
the authority to bind any insurance, reinsurance or retrocession business
included in the Business for or on behalf of any Polaris Company.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Zurich, Switzerland or the City of New York, New York
are required or authorized by Law to be closed.
 
“Business Employee” means any individual who is (a) employed by a Polaris
Company or (b) employed by GE or any of its Affiliates (excluding any Polaris
Company) primarily in respect of the Business.
 
“Business Intellectual Property” means (a) the Intellectual Property (other than
Business Trademarks) that is owned by the Polaris Companies and is used within
the Business, and which, on the Initial Closing Date, has no substantial
application to other products or services or other businesses of GE and its
Affiliates outside of the Business, and (b) the Business Trademarks.
 
“Business Material Adverse Effect” means a material adverse effect on the
business, properties, assets, liabilities, results of operations or financial
condition of the Business taken as a whole, other than any adverse effect
arising out of, resulting from or attributable to (a) changes in conditions in
the United States or global economy or capital or financial markets generally,
including changes in interest or exchange rates, to the extent that such changes
do not have a materially disproportionate effect on the Business, (b) changes in
Law or in legal, regulatory, political, economic or business trends or
conditions that, in each case, generally affect the industries in which the
Business conducts business, to the extent that such changes do not have a
materially disproportionate effect on the Business, (c) changes in GAAP or
regulatory accounting principles, including SAP, after the date of this
Agreement, (d) the announcement of this Agreement or the consummation of the
transactions contemplated hereby, (e) actions required to be taken pursuant to
this Agreement or taken with Acquiror’s consent, including the
 
4


--------------------------------------------------------------------------------

actions contemplated by Section 7.7 and the termination of the Capital
Maintenance Agreements pursuant to Section 7.8 (including any ratings downgrade
attributable to such actions or termination), and the actions set forth in
Section 7.1 of the GE Disclosure Letter, (f) the effect of any action taken by
Acquiror or its Affiliates with respect to the transactions contemplated hereby
or with respect to GE, the Transferors or the Acquired Subsidiaries, (g) any
increase in (i) the reserves, funds or provisions of any Polaris Company for
losses, claims, premiums, policy benefits and expenses, including unearned
premium reserves, reserves for incurred losses, technical reserves, incurred
loss adjustment expenses, incurred but not reported losses and loss adjustment
expenses, in respect of insurance, reinsurance and retrocession Contracts
issued, reinsured or assumed by any Polaris Company or (ii) the reserve for
uncollectible reinsurance, or any write off of premium receivables or
reinsurance recoverable assets as uncollectible, of the Business, (h) claims
made under Polaris Companies Insurance Contracts or Polaris Companies
Reinsurance Agreements related to (1) acts of war, sabotage or terrorism and (2)
hurricanes, earthquakes, floods or other natural disasters and (i) any of the
matters set forth in Section 1.1(a) of the GE Disclosure Letter.
 
“Business Technology” means the Technology which is owned by the Polaris
Companies and is used and existing within the Business, and which, on the
Initial Closing Date, has no substantial application to other products or
services or other businesses of GE and its Affiliates outside the Business.
 
“Business Trademarks” means all Trademarks, other than the GE Name and GE Marks,
owned by the Polaris Companies and used exclusively within the Business on the
Initial Closing Date or the Final Closing Date, as applicable, including the
Trademarks identified in Section 1.1(b) of the GE Disclosure Letter.
 
“Capital Increase” means the increase in Acquiror’s share capital through the
issuance of the New Acquiror Shares to the Equity Sellers.
 
“Capital Maintenance Agreements” means the capital maintenance agreements
through which General Electric Capital Corporation provides explicit support to
GE ISC and certain of its operating Subsidiaries to ensure that the
risk-adjusted capitalization of such companies will be maintained on a
continuing basis at a superior level.
 
“Class C Stock” means the Class C Common Stock of GE Investments, Inc.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contract” means any written contract, commitment, agreement, indenture, note,
bond, mortgage, loan, instrument, lease or license.
 
“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. The terms “Controlled by,” “under
common Control with” and “Controlling” shall have correlative meanings.
 
“Copyrights” means all of the following, whether protected, created or arising
under the Laws of the United States or the Laws of any other jurisdiction:
copyrights, moral
 
5


--------------------------------------------------------------------------------

rights, mask work rights, database rights and design rights, whether or not
registered, published or unpublished, and registrations and applications for
registration thereof, along with all renewals, continuations, reversions and
extensions of the foregoing, and all rights therein whether provided by
international treaties or conventions or otherwise.
 
“Court Orders” means the orders of the High Court of England approving the UK
Transfer Schemes and any orders which are ancillary thereto.
 
“Current Market Price” on any date shall be the closing price of Acquiror Shares
on virt-x on such date.
 
“Earnings” means net income or losses calculated in accordance with (a) GAAP and
consistent with the past practices of “GE ISC and its Consolidated Subsidiaries”
and (b) the calculation of “net income” in the financial report called “GE
Global Insurance Holding Corporation Consolidation”, more commonly referred to
as the consolidating financial statements as produced by the Hyperion system
(the “Consolidated Financial Statements”) for the relevant period; provided that
“Earnings” shall exclude (i) net after-tax realized capital gains and losses;
(ii) any net after-tax income or losses from ERAC and its consolidated
subsidiaries; (iii) any after-tax adjustments to Net Reserves made pursuant to
Section 7.7 (in respect of Net Reserves increases of not more than $3.4
billion); and (iv) any after-tax gain or loss resulting from the Retrocession
Agreement.
 
“Environmental Law” means any Law relating to (a) the protection, investigation
or restoration of the environment or natural resources, or (b) the protection of
human health and safety as it relates to the environment, including the
manufacturing, processing, distribution, use, handling, transportation,
treatment, storage, disposal, release or discharge of any Hazardous Materials.
 
“Environmental Permit” means any Permit required under or issued pursuant to any
Environmental Law.
 
“Equity Transfer Agreement” means each of the equity transfer agreements, in the
form to be agreed to by GE and Acquiror, to be entered into as soon as
practicable after the date hereof, and in any event within thirty (30) days, in
order to give effect to the transactions contemplated by Section 2.1(a) and, to
the extent Purchased Equity is acquired for cash, New Acquiror Shares, Acquiror
Convertible Instruments or Notes, Section 2.1(b).
 
“ERAC” means Employers Reassurance Corporation.
 
“ERC” means Employers Reinsurance Corporation.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Excluded Business” means ERAC and its consolidated subsidiaries and the
business ceded by ERC to the Reinsurer pursuant to the terms of the Retrocession
Agreement.
 
6


--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
 
“GE Commercial Paper Rate” means the rate on any given day for U.S. commercial
paper placed directly by GE having the specified maturity as posted daily on
Bloomberg page “<DOCP>” and on Reuters page “GECP1”. In the event that such rate
is not published on the applicable date, then the applicable rate shall be the
GECC Commercial Paper Rate.
 
“GECC Commercial Paper Rate” means the rate on any given day for U.S. commercial
paper placed directly by General Electric Capital Corporation having the
specified maturity as posted daily on Bloomberg page “<DOCP>” and on Reuters
page “GECP1”.
 
“GE Disclosure Letter” means the disclosure letter delivered by GE to Acquiror
simultaneously with the execution of this Agreement.
 
“GE ISC” means GE Insurance Solutions Corporation.
 
“Governmental Authority” means any national, supra-national, federal, state,
provincial or local government, political subdivision, governmental, regulatory,
department, bureau, board or other administrative authority, instrumentality,
agency, body or commission, self-regulatory organization or any court, tribunal,
or judicial or arbitral body.
 
“Hazardous Materials” means (a) petroleum, petroleum products, by-products or
breakdown products, radioactive materials, friable asbestos or polychlorinated
biphenyls, and (b) any chemical, material or substance defined or regulated as
hazardous, toxic, radioactive or as a pollutant, contaminant or waste under any
Environmental Law, and any derivative or by-product thereof.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations under such Act.
 
“Indebtedness” of any Person means, without duplication, (a) the principal of
and, accreted value and accrued and unpaid interest in respect of (i)
indebtedness of such Person for money borrowed and (ii) indebtedness evidenced
by notes, debentures, bonds or other similar instruments for the payment of
which such Person is responsible or liable; (b) all obligations of such Person
issued or assumed as the deferred purchase price of property, all conditional
sale obligations of such Person and all obligations of such Person under any
title retention agreement (but excluding trade accounts payable and other
accrued current liabilities); (c) all obligations of the type referred to in
clauses (a) and (b) of any Persons the payment of which such Person is
responsible or liable for, directly or indirectly, as obligor, guarantor, surety
or otherwise; and (d) all obligations of the type referred to in clauses (a)
through (c) of other Persons secured by any Lien on any property or asset of
such Person (whether or not such obligation is assumed by such Person).
 
“Independent Accountant” shall mean Deloitte & Touche, LLP or, if such firm is
unable to serve, such other firm of independent public accountants as GE and
Acquiror shall reasonably agree.
 
7


--------------------------------------------------------------------------------

“Insurance Liabilities” has the meaning specified in the UK Asset Purchase
Agreements.
 
“Insurance Policies” means, collectively, all policies, binders, slips, other
Contracts of insurance and binding quotations written by or on behalf of the
Asset Sellers (or by a predecessor company to the Asset Sellers and subsequently
transferred to the Asset Sellers), as insurer (including all supplements,
endorsements and riders thereto and all ancillary agreements in connection
therewith) that were entered into by the Asset Sellers (or such predecessor
company) prior to the Initial Closing.
 
“Intellectual Property” means all of the following, whether protected, created
or arising under the Laws of the United States or any foreign jurisdiction: (a)
Patents, (b) Copyrights, (c) trade secrets, (d) Trademarks, (e) all rights
arising from or in respect of domain names and domain name registrations and
reservations, (f) intellectual property rights arising from or in respect of
Technology and (g) all other applications and registrations related to any of
the rights set forth in the foregoing clauses (a) through (f) above.
 
“Intellectual Property Cross License Agreement” means the Intellectual Property
Cross License Agreement to be entered into as of the Initial Closing
substantially in the form of Exhibit F hereto.
 
“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.
 
“Knowledge of Acquiror” means the actual knowledge of the Persons identified in
Section 1.1(c) of the Acquiror Disclosure Letter.
 
“Knowledge of GE” means the actual knowledge of the Persons identified in
Section 1.1(d) of the GE Disclosure Letter.
 
“Law” means any law, ordinance, regulation, rule, statute, treaty, Order or
requirement of any Governmental Authority.
 
“Leased Real Property” means any real property leased by a Polaris Company.
 
“Liability” means any debt or liability (whether direct or indirect, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due) and including all costs and expenses relating thereto.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim, lien or charge of any kind.
 
“Lloyd’s” means the society incorporated by the Lloyd’s Act of 1871 by the name
of Lloyd’s, 1 Lime Street, London EC3M 7HA.
 
“Losses” means all losses, disbursements, penalties, fines, settlements, awards,
damages, costs, expenses, liabilities, obligations or claims of any kind
(including any Action brought by any Governmental Authority or other Person and
including reasonable attorneys’ fees).
 
8


--------------------------------------------------------------------------------

“Net Reserves” means the gross Reserves in respect of accident years prior to
2005, net of net retrocession recoverables against such Reserves.
 
“New Acquiror Shares” means a maximum number of 60,000,000 registered shares of
Acquiror, each with a nominal value of CHF 0.10, to be issued by Acquiror to the
Equity Sellers pursuant to Article III and Section 4.2 and to be listed on the
SWX Swiss Exchange as described in Section 7.12(c).
 
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Authority.
 
“Owned Real Property” means any real property owned by a Polaris Company.
 
“Patents” means all of the following, whether protected, created or arising
under the Laws of the United States or the Laws of any other jurisdiction:
patents, patent applications (along with all patents issuing thereon), invention
registrations, and any and all continuations, continuations-in-part, and
divisions of the foregoing, along with any and all reissues, reexaminations, and
extensions of the foregoing, and all rights therein provided by international
treaties or conventions.
 
“Permits” means any approvals, authorizations, consents, registrations,
franchises, licenses, permits or certificates of a Governmental Authority.
 
“Permitted Liens” means the following Liens: (a) Liens for Taxes, assessments or
other governmental charges or levies that are not yet due or payable or that are
being contested in good faith by appropriate proceedings; (b) statutory Liens of
landlords and Liens of carriers, warehousemen, mechanics, materialmen, repairmen
and other Liens imposed by Law and incurred in the ordinary course of business
consistent with past practice for amounts not yet due; (c) Liens incurred or
deposits made in the ordinary course of business consistent with past practice
in connection with workers’ compensation, unemployment insurance or other types
of social security; (d) defects of title, easements, rights-of-way, restrictions
and other similar charges or encumbrances not materially and adversely
detracting from the occupancy or value of the Owned Real Property or the
occupancy of the Leased Real Property or materially interfering with the
ordinary conduct of business; (e) Liens not created by the Polaris Companies
that affect the underlying fee interest of any Leased Real Property; (f) Liens
resulting from any facts or circumstances relating to Acquiror or its
Affiliates; (g) any set of facts an accurate up-to-date survey would show,
provided, however, such facts do not materially interfere with the present use,
enjoyment and occupation of the relevant Owned Real Property or Leased Real
Property, respectively; (h) in the case of the Business Intellectual Property
and Business Technology, licenses, options to license, or covenants not to
assert claims of infringement, in each case in existence as of the date hereof,
from Transferors or any of their Affiliates to third parties; (i) Liens incurred
in the ordinary course of business securing obligations pursuant to the
Insurance Policies, the Asset Sellers Reinsurance Agreements and the Asset
Sellers Retrocession Agreements; and (j) Liens incurred in the ordinary course
of business pursuant to any insurance or reinsurance business underwritten
worldwide by or on behalf of a Polaris Company through the Lloyd’s market.
 
9


--------------------------------------------------------------------------------

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, limited liability partnership, firm, joint venture,
joint stock company, trust, unincorporated organization, association or
organization or other legal entity.
 
“Polaris Companies” means, collectively, the Acquired Subsidiaries and the Asset
Sellers.
 
“Polaris Companies Insurance Contracts” means all policies, binders, slips and
other Contracts of insurance (other than reinsurance and retrocession
agreements), including endorsements, riders and amendments thereto, issued or
administered by the Polaris Companies in connection with the Business.
 
“Polaris Companies Reinsurance Agreements” means, collectively, all policies,
treaties, facultative certificates, binders, slips and other Contracts of
reinsurance or retrocession and all binding quotations written by or on behalf
of the Polaris Companies as reinsurer or retrocessionaire (including all
supplements, endorsements and riders thereto and all ancillary agreements in
connection therewith) that were issued by the Polaris Companies prior to the
applicable Closing.
 
“Polaris Companies Retrocession Agreements” means all agreements pursuant to
which any portion of the Liabilities of the Business is or has been reinsured or
retroceded.
 
“Reinsurance Liabilities” has the meaning specified in the UK Asset Purchase
Agreements.
 
“Related Agreements” means the Transition Services Agreement, the Shareholding
Agreement, the Employee Matters Agreement, the Transition Trademark License
Agreement, the Tax Matters Agreement, the UK Tax Matters Agreement, the UK Asset
Purchase Agreements, the International Tax Matters Agreement, the Equity
Transfer Agreements, the Management Services Agreement, the Asset Transfer
Agreement, the Retrocession Agreement and the Intellectual Property Cross
License Agreement.
 
“Representative” of a Person means the directors, officers, employees or other
representatives (including financial and other advisors, agents, consultants,
accountants, actuaries, appraisers, legal counsel, investment bankers or experts
retained by or acting on behalf of such Person or its Subsidiaries) of such
Person.
 
“Reserves” means the reserves, funds and provisions for insurance, reinsurance
and retrocessional losses, claims and expenses, including reserves for incurred
losses, technical reserves, reserves for incurred loss adjustment expenses, and
reserves for incurred but not reported losses and loss adjustment expenses and
reserves with respect to uncollectible reinsurance and retrocession, in each
case with respect to insurance, reinsurance and retrocession contracts written,
issued, reissued, renewed or assumed with respect to the Business, other than
any such reserve items attributable to the Excluded Business.
 
10


--------------------------------------------------------------------------------

“SAP” means, as to any insurance or reinsurance company, the statutory
accounting practices prescribed or permitted by the insurance regulatory
authorities of the jurisdiction in which such company is domiciled.
 
“Shareholder New Acquiror Shares” means registered shares of Acquiror, each with
a nominal value of CHF 0.10, to be issued to Acquiror’s existing shareholders in
connection with the Acquiror Financing.
 
“Shareholding Agreement” means the Shareholding Agreement to be entered into as
of the Final Closing substantially in the form of Exhibit G hereto.
 
“SIS” means the Swiss securities clearing corporation SIS SegaInterSettle AG.
 
“Software” means any and all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code, object code, human readable form or other form, (b) databases and
compilations, including any and all data and collections of data, whether
machine readable or otherwise, (c) descriptions, flow-charts and other work
product used to design, plan, organize and develop any of the foregoing,
screens, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons, and (d) all documentation including user
manuals and other training documentation related to any of the foregoing.
 
“Stock Price” means the daily volume weighted average U.S. dollar price of the
Acquiror Shares on virt-x for the twenty (20) trading days ending on and
including the day before the Initial Closing calculated using the CHF/USD
Exchange Rate for each day as reported on FACTSET; provided that, subject to
Section 3.8, if the Stock Price shall be lower than $61.84 (the “Lower Collar”),
the Stock Price shall be the Lower Collar and if the Stock Price is greater than
$72.15 (the “Upper Collar”), the Stock Price shall be the Upper Collar.
 
“Subsidiary” of any Person means any corporation, general or limited
partnership, joint venture, limited liability company, limited liability
partnership or other Person that is a legal entity, trust or estate of which (or
in which) (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors (or a majority of another
body performing similar functions) of such corporation or other Person
(irrespective of whether at the time capital stock of any other class or classes
of such corporation or other Person shall or might have voting power upon the
occurrence of any contingency), (b) more than 50% of the interest in the capital
or profits of such partnership, joint venture or limited liability company or
(c) more than 50% of the beneficial interest in such trust or estate, is at the
time of determination directly or indirectly owned or Controlled by such Person.
 
“Swiss Code of Obligations” means the Swiss Code of Obligations of 30 March
1911, as amended.
 
“Swiss GAAP FER” means Swiss generally accepted accounting principles ARR
(Accounting and Reporting Regulations) as in effect from time to time.
 
“Tax” or “Taxes” means all income, excise, gross receipts, ad valorem, sales,
use, employment, franchise, profits, gains, property, transfer, use, payroll,
intangibles or other taxes,
 
11


--------------------------------------------------------------------------------

fees, stamp taxes, duties, charges, levies or assessments of any kind whatsoever
(whether payable directly or by withholding), together with any interest and any
penalties, additions to tax or additional amounts imposed by any Tax authority
with respect thereto.
 
“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to a Tax authority relating to Taxes, and including any amendment
thereof.
 
“Technology” means, collectively, all technology, designs, formulae, algorithms,
procedures, methods, discoveries, processes, techniques, ideas, know-how,
Software, research and development, technical data, tools, materials,
specifications, processes, inventions (whether patentable or unpatentable and
whether or not reduced to practice), apparatus, creations, improvements, works
of authorship in any media, confidential, proprietary or non-public information,
and other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other tangible embodiments of the foregoing,
in any form whether or not specifically listed herein, and all related
technology.
 
“Trademarks” means all of the following, whether protected, created or arising
under the Laws of the United States or the Laws of any other jurisdiction:
trademarks, service marks, trade names, service names, trade dress, logos,
designs, slogans and other identifiers of source, including all goodwill
associated therewith and all common law rights, registrations and applications
for registration thereof, and all rights therein provided by international
treaties or conventions, and all extensions and renewals of any of the
foregoing.
 
“Transaction Agreements” means this Agreement and each of the Related
Agreements.
 
“Transferors” means, collectively, the Asset Sellers and the Equity Sellers.
 
“Transferred Employees” has the meaning specified in the Employee Matters
Agreement.
 
“Transition Trademark License Agreement” means the Transition Trademark License
Agreement to be entered into as of the Initial Closing substantially in the form
of Exhibit H hereto.
 
“UK Tax Matters Agreement” means the tax matters agreement, relating to the
United Kingdom, in a form to be reasonably agreed upon by the parties hereto.
 
“UK Transfer Schemes” means each of the schemes for the Asset Sellers of their
respective insurance businesses to the applicable Asset Buyer pursuant to Part
VII of the Financial Services and Markets Act 2000, as amended, and, in the case
of such businesses carried on outside of the European Economic Area, such other
schemes of transfer as are necessary to effect such a transfer under the Laws of
the relevant jurisdiction.
 
12


--------------------------------------------------------------------------------

ARTICLE II
 
PURCHASE AND SALE OF PURCHASED EQUITY AND TRANSFERRED ASSETS;
ASSUMPTION OF LIABILITIES
 
2.1 Purchase and Sale of the Purchased Equity. On the terms and subject to the
conditions set forth in this Agreement and the Equity Transfer Agreements:
 
(a) at the Initial Closing, in the case of Purchased Equity to be sold against
payment of cash: pursuant to the Equity Transfer Agreements, each relevant
Equity Seller shall sell, convey, assign, transfer and deliver to the applicable
Equity Buyer, and the applicable Equity Buyer shall purchase, acquire and accept
from each applicable Equity Seller, the Purchased Equity set forth in Section
2.1(a) of the GE Disclosure Letter owned by each such Equity Seller; provided,
however, that each of the Equity Buyers on the Initial Closing Date shall be a
wholly-owned Subsidiary of Acquiror organized under the laws of the jurisdiction
where the applicable transferred entity is incorporated (or another non-U.S.
jurisdiction); and
 
(b) at the Final Closing,
 
(i) in the case of Purchased Equity to be transferred against the issue of New
Acquiror Shares to the Equity Sellers or their designated Affiliate: each
relevant Equity Seller will subscribe at the Stock Price for such number of New
Acquiror Shares as set out in the Adjusted Allocation Schedule and contribute in
kind, assign, transfer and deliver to Acquiror, and Acquiror shall accept from
each such Equity Seller, the Purchased Equity set forth in Section 2.1(b) of the
GE Disclosure Letter owned by each such Equity Seller; subject to adjustment as
a result of (x) an election by Acquiror or GE to increase or decrease the Stock
Percentage pursuant to Section 3.2(b) or (y) a reduction of the number of New
Acquiror Shares to be issued pursuant to Section 3.3; and
 
(ii) in the case of Purchased Equity to be sold against payment of cash, the
Acquiror Convertible Instruments and the Notes, if any: pursuant to the Equity
Transfer Agreements, each relevant Equity Seller shall sell, convey, assign,
transfer and deliver to Acquiror or an Equity Buyer organized in the United
States, and Acquiror or such Equity Buyer shall purchase, acquire and accept
from each Equity Seller, the Purchased Equity set forth in Section 2.1(b) of the
GE Disclosure Letter owned by each such Equity Seller which is not being used as
contribution in kind for the issue of the New Acquiror Shares to the Equity
Sellers.
 
2.2 Purchase and Sale of Transferred Assets.
 
(a) Transferred Assets. On the terms and subject to the conditions set forth in
this Agreement, the Asset Transfer Agreement and the UK Asset Purchase
Agreements, at the Initial Closing, subject to Section 2.2(b), OPH and each of
the Asset Sellers, as the case may be, shall sell, convey, assign, transfer and
deliver to OPH Asset Buyer and an Asset Buyer designated by Acquiror, as the
case may be, and OPH Asset Buyer and each such Asset Buyer shall purchase,
acquire and accept from OPH and each Asset Seller, as the case may be, all of
the assets, properties, rights and Contracts (to the extent assignable) of every
kind and description, wherever located, whether real, personal or mixed,
tangible or intangible, that are owned, leased
 
13


--------------------------------------------------------------------------------

or licensed by OPH or such Asset Seller and used by OPH or such Asset Seller, as
the same shall exist on the Initial Closing Date (other than the Excluded
Assets, collectively, the “Transferred Assets”), and including all right, title
and interest of OPH or such Asset Seller in, to and under:
 
(i) all assets held as of the Initial Closing Date by any Asset Seller as
statutory reserves for the Insurance Liabilities and the Reinsurance Liabilities
of such Asset Seller as reflected in the books and records of such Asset Seller;
 
(ii) all personal property and interests therein, including furniture, office
equipment, communications equipment and other tangible personal property
primarily used in connection with the Business;
 
(iii) all rights under Contracts that relate to the Business to which any Asset
Seller is a party;
 
(iv) all real property owned or leased by such Asset Seller used in connection
with the Business and all improvements thereto;
 
(v) all accounts, notes, premiums, reinsurance, retrocession and subrogation
recoveries and other receivables that primarily relate to the Business;
 
(vi) all expenses that have been prepaid by such Asset Seller relating to the
Business, including ad valorem Taxes and lease and rental payments;
 
(vii) all of such Asset Seller’s causes of action against third parties relating
to the Transferred Assets or the Assumed Liabilities, to the extent assignable;
 
(viii) all Business Intellectual Property and Business Technology;
 
(ix) all transferable Permits used in connection with the Business;
 
(x) the equity investments, to the extent owned by such Asset Seller;
 
(xi) subject to Section 2.2(b)(vi), all books, records, files and papers,
whether in hard copy or computer format, of the Business, including insurance
and reinsurance contracts, claims and underwriting files, sales and promotional
literature, manuals and data, sales and purchase correspondence and lists of
present and former customers;
 
(xii) all goodwill associated with the Transferred Assets; and
 
(xiii) the rights to all Tax refunds and Tax assets Acquiror and its Affiliates
are entitled to under the Tax Matters Agreement, the UK Tax Matters Agreement
and the International Tax Matters Agreement.
 
Notwithstanding any other provision of this Agreement to the contrary, neither
the UK Transfer Schemes nor this Agreement shall constitute an agreement to
transfer or assign any Transferred Asset or any claim or right or any benefit
arising thereunder or resulting therefrom if an
 
14


--------------------------------------------------------------------------------

attempted assignment thereof, without the consent of a third party thereto,
would constitute a breach or other contravention thereof or in any way adversely
affect the rights of the applicable Asset Buyer, the OPH Asset Buyer, OPH or the
applicable Asset Seller thereunder. If such consent is not obtained, or if an
attempted assignment thereof would be ineffective or would adversely affect the
rights of OPH and the applicable Asset Sellers thereunder so that the applicable
Asset Buyer and the OPH Asset Buyer would not in fact receive all such rights,
OPH, the Asset Sellers, the OPH Asset Buyer and the Asset Buyers will, subject
to Section 7.5(e), cooperate in a mutually agreeable arrangement under which the
applicable Asset Buyer and the OPH Asset Buyer would obtain the benefits and
assume the obligations and bear the economic burden thereunder in accordance
with the UK Transfer Scheme or this Agreement, as applicable, including holding
the same in trust, subcontracting, sublicensing or subleasing to the OPH Asset
Buyer and the Asset Buyers, as the case may be, or under which OPH and the Asset
Sellers would enforce for the benefit of the OPH Asset Buyer and the Asset
Buyers any and all of their rights against a third party thereto, and OPH and
the Asset Sellers would promptly pay to the OPH Asset Buyer and the Asset
Buyers, as the case may be, when received all monies received by them under any
Transferred Asset or any claim or right or any benefit arising thereunder or
resulting therefrom.
 
(b) Excluded Assets. Acquiror expressly understands and agrees that the
following assets and properties of OPH and the Asset Sellers as the same shall
exist on the Initial Closing Date (the “Excluded Assets”) shall be retained by
OPH and the Asset Sellers, and shall be excluded from the Transferred Assets,
notwithstanding any other provision of this Agreement:
 
(i) the GE Name and GE Marks, together with any Contracts granting rights to use
the same;
 
(ii) [intentionally omitted];
 
(iii) all policies of or agreements for insurance of the Business (including the
Transferred Assets and the Assumed Liabilities) and interests in insurance pools
and programs related to the Business (including the Transferred Assets and the
Assumed Liabilities), other than the Asset Sellers Reinsurance Agreements and
the Asset Sellers Retrocession Agreements;
 
(iv) all Intellectual Property other than the Business Intellectual Property
(with certain such Intellectual Property to be governed by the terms of the
Intellectual Property Cross License Agreement as set forth in the Intellectual
Property Cross License Agreement);
 
(v) all Technology other than the Business Technology (with certain Intellectual
Property rights arising from or in respect of such Technology to be governed by
the terms of the Intellectual Property Cross License Agreement as set forth in
the Intellectual Property Cross License Agreement);
 
(vi) the corporate minute books and stock records of OPH and the Asset Sellers
and any books and records to the extent relating to any other Excluded Asset or
the Excluded Business;
 
15


--------------------------------------------------------------------------------

(vii) all assets not used primarily in the conduct of the operation of the
Business;
 
(viii) all rights that accrue to GE or any of its Subsidiaries under the
Transaction Agreements; and
 
(ix) the assets and properties listed in Section 2.2(b)(ix) of the GE Disclosure
Letter.
 
2.3 Assumed Liabilities; Excluded Liabilities. Pursuant to the UK Transfer
Schemes (so far as the same shall be capable of giving effect to such
assumption) and/or otherwise pursuant to and on the terms and subject to the
conditions set forth in this Agreement, the Asset Transfer Agreement and the UK
Asset Purchase Agreements, as applicable, effective at the time of the Initial
Closing, OPH Asset Buyer and the Asset Buyers shall assume and agree to pay,
discharge and perform all Liabilities and commitments of every kind and
description of OPH and the Asset Sellers to the extent arising from or relating
to the Business, as the same shall exist on the Initial Closing Date and
irrespective of whether the same shall arise prior to or following the Initial
Closing Date, including all Insurance Liabilities and Reinsurance Liabilities
and Liabilities for Taxes, benefits and compensation for which Acquiror bears
the ultimate responsibility pursuant to an obligation to assume, indemnify or
reimburse under the Tax Matters Agreement, the UK Tax Matters Agreement, the
International Tax Matters Agreement or Employee Matters Agreement (the “Assumed
Liabilities”); provided, however, that OPH Asset Buyer and the Asset Buyers
shall not assume or agree to pay or discharge any (a) Liabilities of OPH and the
Asset Sellers to the extent relating to or arising under any Excluded Asset, (b)
Liabilities for Taxes, benefits and compensation not otherwise assumed and (c)
Liabilities set forth in Section 2.3 of the GE Disclosure Letter (all such
Liabilities not being assumed being herein referred to as the “Excluded
Liabilities”).
 
2.4 Other Agreements.
 
(a) As soon as practicable after the date hereof, the following agreements will
be executed and delivered by the appropriate parties: (i) an Equity Transfer
Agreement with respect to each transfer of Purchased Equity set forth in Section
2.1(a) of the GE Disclosure Letter and (ii) the Asset Transfer Agreement.
 
(b) Within ten (10) days of the date of this Agreement, Acquiror shall provide
GE with a list of reasonable written information requests (the “List”) relating
to the Transferred Assets (and related liabilities) to enable the UK Asset
Purchase Agreements to be executed, delivered and satisfied. GE shall respond
reasonably in writing to the questions set out in the List as soon as reasonably
practicable following receipt from Acquiror. As soon as reasonably practicable
following receipt of GE’s responses to the questions set out in the List, and
following such further discussions as may be required, and in any event within
fifteen (15) days of the date on which GE responds to the questions set out in
the List, the Asset Sellers and the Asset Buyers will enter into the relevant UK
Asset Purchase Agreements.
 
(c) It is the intention of the parties that (i) GE and its Subsidiaries will
retain beneficial ownership of (A) the Purchased Equity set forth on Section
2.1(a) of the GE
 
16


--------------------------------------------------------------------------------

Disclosure Letter and the Transferred Assets until the Initial Closing, (B) the
Class C Stock until after the Initial Closing, but no longer than the day prior
to the Final Closing and (C) the stock of GE ISC until the Final Closing, and
(ii) to the extent reasonably practicable the adjustment, allocation and
Earnings payment provisions included in Article III shall be implemented to give
effect to the foregoing and to the allocation principles set forth in the
definition of Adjusted Allocation Schedule.
 
2.5 Certain GE Records. Notwithstanding anything to the contrary contained in
this Agreement or any of the other Transaction Agreements, Acquiror acknowledges
and agrees that all of the following shall remain the property of GE, and
neither Acquiror nor any of its Affiliates (including, after the applicable
Closing, the Acquired Subsidiaries) shall have any interest therein:
 
(a) all records and reports prepared or received by GE or any of its Affiliates
in connection with the sale of the Business and the transactions contemplated
hereby, including all analyses relating to the Business or Acquiror so prepared
or received;
 
(b) all confidentiality agreements with prospective purchasers of the Business
or any portion thereof (except that, if an Acquired Subsidiary is not otherwise
party thereto, GE shall assign to an Acquired Subsidiary at the Final Closing
all of GE’s rights under such agreements to confidential treatment of
information with respect to the Business and with respect to solicitation and
hiring of employees of the Business), and all bids and expressions of interest
received from third parties with respect thereto; and
 
(c) all privileged materials, documents and records of GE in the possession of
any of the Polaris Companies.
 
ARTICLE III
 
PURCHASE PRICE
 
3.1 Purchase Price.
 
(a) The aggregate consideration for the Purchased Equity and the Transferred
Assets shall be an amount equal to $6.8 billion (the “Base Purchase Price”) as
adjusted for the following (as adjusted, the “Purchase Price”):
 
(i) plus, net deferred and current Tax liabilities (other than those created as
a result of increases in Net Reserves after June 30, 2005 in Germany) of the
Polaris Companies being acquired as of the Initial Closing and the Asset Sellers
(collectively, the “Initial Closing Polaris Companies”) (reflected in the
Consolidating Financial Statements and measured immediately prior to the Initial
Closing) assumed, retained or paid by, or transferred to, GE or one of its
Affiliates, in connection with the Initial Closing, or for which none of
Acquiror or any of its Affiliates (including the Initial Closing Polaris
Companies) continues to be responsible after the Initial Closing;
 
(ii) minus, net deferred and current Tax assets (other than those created as a
result of increases in Net Reserves after June 30, 2005 in Germany) of the
 
17


--------------------------------------------------------------------------------

Initial Closing Polaris Companies (reflected in the Consolidating Financial
Statements and measured immediately prior to the Initial Closing) retained by,
or transferred to, GE or one of its Affiliates, in connection with the Initial
Closing, or which none of Acquiror or any of its Affiliates (including the
Initial Closing Polaris Companies) holds after the Initial Closing;
 
(iii) plus, net deferred and current Tax liabilities of OPH (reflected in the
Consolidating Financial Statements and measured immediately prior to the Initial
Closing) assumed, retained or paid by, or transferred to, GE or one of its
Affiliates, in connection with the transactions contemplated by this Agreement,
or for which none of Acquiror or any of its Affiliates (including the Polaris
Companies (other than the Asset Sellers)) continues to be responsible after the
Initial Closing;
 
(iv) minus, net deferred and current Tax assets of OPH (reflected in the
Consolidating Financial Statements and measured immediately prior to the Initial
Closing) retained by, or transferred to, GE or one of its Affiliates, in
connection with the transactions contemplated by this Agreement, or which none
of Acquiror or any of its Affiliates (including the Polaris Companies (other
than the Asset Sellers)) holds after the Initial Closing;
 
(v) plus, net deferred and current Tax liabilities (other than those created as
a result of increases in Net Reserves after June 30, 2005 in Bermuda) of the
Polaris Companies being acquired as of the Final Closing (collectively, the
“Final Closing Polaris Companies”) (reflected in the Consolidating Financial
Statements and measured immediately prior to the Final Closing) assumed,
retained or paid by, or transferred to, GE or one of its Affiliates, in
connection with the Final Closing, or for which none of Acquiror or any of its
Affiliates (including the Polaris Companies) continues to be responsible after
the Final Closing;
 
(vi) minus, net deferred and current Tax assets (other than those created as a
result of increases in Net Reserves after June 30, 2005 in Bermuda) of the Final
Closing Polaris Companies (reflected in the Consolidating Financial Statements
and measured immediately prior to the Final Closing) retained by, or transferred
to, GE or one of its Affiliates, in connection with the Final Closing, or which
none of Acquiror or any of its Affiliates (including the Polaris Companies)
holds after the Final Closing;
 
(vii) plus, the aggregate amount of the accrued net pension liabilities relating
to the ERC Supplementary Pension Plan, ERC Pension Restoration Plan, ERC Pension
Enhancement Plan and Medpro Supplementary Pension Plan transferred to GE or one
of its Affiliates and reflected in the Consolidating Financial Statements as of
the Final Closing.
 
(viii) plus, all obligations and liabilities owed by the Initial Closing Polaris
Companies to GE or its Subsidiaries (other than GE ISC and its consolidated
subsidiaries) reflected in the Consolidating Financial Statements and measured
as of immediately prior to the Initial Closing assumed, retained or paid by, or
transferred to, GE or one of its Affiliates, in connection with the Initial
Closing, or for which none of Acquiror or any of its Affiliates (including the
Polaris Companies) continues to be responsible after the Initial Closing;
 
18


--------------------------------------------------------------------------------

(ix) minus, all receivables and other amounts owed to the Initial Closing
Polaris Companies by GE or its Subsidiaries (other than GE ISC and its
consolidated subsidiaries) reflected in the Consolidating Financial Statements
and measured as of immediately prior to the Initial Closing retained by, or
transferred to, GE or one of its Affiliates, in connection with the Initial
Closing, or which none of Acquiror or any of its Affiliates (including the
Polaris Companies) holds after the Initial Closing;
 
(x) plus, all other liabilities owed by the Final Closing Polaris Companies to
GE or its Subsidiaries (other than GE ISC and its consolidated subsidiaries)
reflected in the Consolidating Financial Statements and measured as of
immediately prior to the Initial Closing assumed, retained or paid by, or
transferred to, GE or one of its Affiliates, in connection with the Final
Closing, or for which none of Acquiror or any of its Affiliates (including the
Polaris Companies) continues to be responsible after the Final Closing
(provided, that with respect to liabilities under the existing revolving credit
facility between General Electric Capital Services, Inc. and GE ISC, the amount
of liabilities shall be limited to the excess of the amount outstanding as of
immediately prior to the Final Closing over $219 million);
 
(xi) minus, all receivables and other amounts owed to the Final Closing Polaris
Companies by GE or its Subsidiaries (other than GE ISC and its consolidated
subsidiaries) reflected in the Consolidating Financial Statements and measured
as of immediately prior to the Initial Closing, retained by, or transferred to,
GE or one of its Affiliates, in connection with the Final Closing, or which none
of Acquiror or any of its Affiliates (including the Polaris Companies) holds
after the Final Closing;
 
(xii) plus, the amount, as of the Initial Closing, of the payable from OPH to GE
Investments, Inc. in respect of the dividend payable by GE Investments, Inc. on
the Class C Stock, as such amount may change from time to time in accordance
with past practice;
 
(xiii) minus, the amount (if any) by which Indebtedness (under clause (a) of the
definition thereof) of the Polaris Companies owed to Persons other than GE and
its Affiliates, as of the Final Closing, exceeds the amounts (whether or not
drawn) set forth in Section 5.29 of the GE Disclosure Letter (plus accrued
interest on any such Indebtedness);
 
(xiv) plus, $25 million;
 
(xv) in the event that the amount of the Net Reserves increases made in the
United States after June 30, 2005 in respect of accident years prior to 2005 is
less than $2 billion, minus (x) if such amount is less than $1 billion, (A) 35%
of the difference between $1 billion and such Net Reserves increases plus (B)
$150 million, or (y) if such amount is $1 billion or more, but less than $2
billion, 15% of the difference between $2 billion and such Net Reserves
increases; and
 
19


--------------------------------------------------------------------------------

(xvi) minus the sum of (A) $245 million, (B) 35% of the amount of the Net
Reserves increases (in excess of $200 million) made in Bermuda after June 30,
2005 and prior to the Final Closing in respect of accident years prior to 2005
and (C) 35% of the amount of the Net Reserve increases (in excess of $500
million) made in Germany after June 30, 2005, and prior to the Initial Closing,
in respect of accident years prior to 2005;
 
provided, that, (x) in the case of clauses (xv) and (xvi) above, Net Reserves
increases shall reflect only the adjustments made pursuant to Section 7.7 (in
respect of Net Reserves increases of not more than $3.4 billion) and (y) subject
to Section 3.1(e) hereof, the net amount payable by Acquiror pursuant to the
foregoing clauses (i) through (xvi) shall not exceed $800 million (the
“Adjustment Ceiling”).
 
(b) For purposes of clauses (i) through (vi) of Section 3.1(a), the deferred and
current Tax liabilities for which none of Acquiror or any of its Affiliates
continues to be responsible shall include any current or deferred Tax liability
for which GE provides indemnification under any of the Transaction Agreements.
No adjustment shall be made under Section 3.1(a) for any net deferred or current
Tax asset of any Acquired Subsidiary in respect of which an election is made
under Section 338(h)(10) of the Code pursuant to Section 7 of the Tax Matters
Agreement except for pursuant to Section 7 of the Tax Matters Agreement. For the
avoidance of doubt, any deferred or current Tax assets that are effectively
transferred to an Acquiror pursuant to a U.K. Transfer Scheme (including any
such Tax assets created as a result of an increase in Net Reserves after June
30, 2005), including as a consequence of any disclaimer of insurance provisions
or reserves, shall not result in a Purchase Price adjustment pursuant to this
Section 3.1, and any deferred or current Tax liabilities of GE Frankona
Reassurance Limited (U.K.) shall result in a positive Purchase Price adjustment
pursuant to Section 3.1(a).
 
(c) Attached as Section 3.1(c) of the GE Disclosure Letter is (i) a balance
sheet of the Business as of September 30, 2005 (the “Reference Balance Sheet”)
and (ii) a calculation statement setting forth, in reasonable detail (including
supporting schedules), the calculations that would have been made to adjust the
Base Purchase Price pursuant to this Section 3.1, to obtain the Purchase Price
(the “Reference Adjustment Statement”), in each case calculated as if all of the
transactions contemplated hereby have been consummated as of September 30, 2005.
The Reference Balance Sheet and the Reference Adjustment Statement each have
been prepared solely to illustrate the application of the provisions of clauses
(i) through (xvi) of Section 3.1(a), and the amounts set forth therein are
preliminary and shall not be taken into account in determining the Purchase
Price. No representation or warranty is made by GE with respect to either such
document.
 
(d) As soon as reasonably practicable, and in any event within thirty (30) days
following each fiscal quarter ending on or after December 31, 2005, GE shall
deliver to Acquiror a calculation statement (including reasonably detailed
supporting schedules) setting forth each of the adjustments provided for in
Section 3.1(a), and the resulting calculation of the Purchase Price, calculated
as if all of the transactions contemplated hereby has been consummated as of the
last day of such quarter (each, an “Adjustment Statement” ). Acquiror and its
Representatives shall have the opportunity to review and comment on each such
Adjustment
 
20


--------------------------------------------------------------------------------

Statement. Not later than five days prior to the Initial Closing, GE shall
deliver to Acquiror an Adjustment Statement (including reasonably detailed
supporting schedules) setting forth GE’s good faith estimate of each of the
adjustments provided in Section 3.1(a) as of the Initial Closing Date or the
Final Closing Date, as the case may be, and the resulting calculation of the
Purchase Price (the “Estimated Adjustment Statement”).
 
(e) Pursuant to the Tax Matters Agreement, GE has the right to make certain
elections under Section 338(h)(10) of the Code (as defined in the Tax Matters
Agreement) (each, an “Election”). Not less than thirty (30) days before the
Initial Closing, GE shall have the right to offer (which offer may be rejected
by Acquiror in its sole discretion) to make a payment to Acquiror (an “Advance
Election Payment”) at the Final Closing, in an amount equal to GE’s good faith
estimate of the amount that would be due under Section 7(g) of the Tax Matters
Agreement in respect of an Election. If GE makes an Advance Election Payment,
Acquiror shall make a payment (the “Return Payment”) to GE on the earlier of (i)
the date any payment is made or deemed to have been made by GE pursuant to
Section 7(g) of the Tax Matters Agreement in respect of any Election made
pursuant to Section 7 of the Tax Matters Agreement and (ii) the fifteenth day of
the tenth month after the month in which the Final Closing occurs. The amount of
the Return Payment shall be the amount of the Advance Election Payment, together
with interest thereon at the GE Commercial Paper Rate. If GE makes the Advance
Election Payment, the Adjustment Ceiling shall be increased by an amount equal
to the Advance Election Payment; provided, however that the amount of any Return
Payment shall be reduced by the excess (if any) of (A) the Adjustment Ceiling
over (B) $800 million.
 
3.2 Payment of Purchase Price
 
(a) The Purchase Price for purposes of the Initial Closing and the Final Closing
shall be the Purchase Price as calculated in the Estimated Adjustment Statement.
 
(b) (i) A portion (the “Stock Percentage”) of the Purchase Price shall be paid
by delivery of New Acquiror Shares. The Stock Percentage shall be 45%; provided
that
 
(1) in the event that there is an offering of Shareholder New Acquiror Shares as
part of the Acquiror Financing, Acquiror may elect upon written notice to GE on
the same day that the offer price of such Shareholder New Acquiror Shares is
determined, to reduce the Stock Percentage to not less than 34%; provided that
GE can thereafter, but on the same day, upon written notice to Acquiror elect to
increase the Stock Percentage to not be more than 40%;
 
(2) in the event that there is no offering of Shareholder New Acquiror Shares as
part of the Acquiror Financing, Acquiror may elect upon written notice to GE not
less than five (5) Business Day’s prior to the Initial Closing Date to reduce
the Stock Percentage to not less than 34%; provided that GE can thereafter elect
upon written notice to Acquiror not less than three (3) Business Days prior to
the Final Closing Date to increase the Stock Percentage to not be more than 40%;
 
21


--------------------------------------------------------------------------------

(3) in the event the Purchase Price as adjusted by the most recent Estimated
Adjustment Statement exceeds the Base Purchase Price and as a result thereof the
number of New Acquiror Shares to be issued to the Equity Sellers increases, GE
and Acquiror shall agree on an Adjusted Allocation Schedule setting out the
relevant Equity Seller, the Purchased Equity to be contributed in kind and the
revised value of such Purchased Equity; and
 
(4) the number of New Acquiror Shares to be issued to the Equity Sellers shall
not exceed the maximum number of shares which can be issued from the authorized
capital created for this purpose. Any written notice provided pursuant to this
Section 3.2(b) shall include the number of New Acquiror Shares to be issued to
the Equity Sellers and identify the Purchased Equity to be used as a
contribution in kind and the value allocated to it pursuant to the Adjusted
Allocation Schedule.
 
(ii) $500 million of the Purchase Price not constituting the Stock Percentage
shall be paid by delivery of the Acquiror Convertible Instruments, and the
balance shall be paid in cash; provided that an amount of the cash portion of
the Purchase Price equal to the lesser of (A) $750 million or (B) the difference
between (x) the aggregate amount of the proceeds of the redemption of the Class
C Stock minus (y) the principal aggregate amount of Notes actually delivered by
Acquiror pursuant to Section 7.18(b), shall be payable, at Acquiror’s option, in
Notes.
 
(c) At the Initial Closing, the Equity Buyers and the Asset Buyers, as the case
may be, shall deliver to each of the Equity Sellers and the Asset Sellers, as
the case may be, a portion of the cash component of the Purchase Price
consistent with the amounts set forth in the Adjusted Allocation Schedule.
 
(d) At the Final Closing, Acquiror shall (i) deliver or cause to be delivered by
the relevant Equity Buyer to the relevant Equity Seller a portion of the cash
component of the Purchase Price and the Acquiror Convertible Instruments, having
an aggregate value equal to the amount set forth in the Adjusted Allocation
Schedule and (ii) deliver or cause to be delivered by the relevant Equity Buyer
to the relevant Equity Seller a number of New Acquiror Shares having an
aggregate value equal to, and allocated in a manner consistent with, the amounts
set forth in the Adjusted Allocation Schedule (as modified pursuant to Section
3.2(b)(i)(3)). The number of New Acquiror Shares to be delivered at the Final
Closing, subject to adjustment as a result of a reduction of the number of New
Acquiror Shares to be issued pursuant to Section 3.3, shall equal (x) such
amount set forth in the Adjusted Allocation Schedule multiplied by the Stock
Percentage (as modified pursuant to an election by the Acquiror or GE to modify
the Stock Percentage pursuant to Section 3.2(b), if applicable), divided by (y)
the Stock Price, and shall be rounded up to the next whole share. The balance
shall in each case be paid in cash.
 
3.3 Valuation of Purchased Equity.
 
(a) No later than March 31, 2006 GE shall grant a mutually agreed independent
expert (the “Independent Expert”) access to the books and records of the
Purchased Subsidiaries, the Purchased Equity of which will be used as
contribution in kind for the issue of
 
22


--------------------------------------------------------------------------------

the New Acquiror Shares in order to verify that the fair value of the relevant
Purchased Equity is not less than the aggregate Stock Price of the relevant New
Acquiror Shares. GE shall provide the Independent Expert with the details of the
valuation underlying the Purchase Price allocated to such Purchased Equity as
set forth in the Adjusted Allocation Schedule). In addition, GE shall provide
and shall cause each relevant Equity Seller to provide upon first demand such
further information, books and records and work papers as may be reasonably
requested by the Independent Expert in order to fulfill its verification duties.
 
(b) The Independent Expert shall complete its verification and issue a
corresponding report to the Acquiror not later than twenty (20) Business Days
prior to the Initial Closing.
 
(c) If the fair value of the relevant Purchased Equity as shown in the report is
less than the aggregate Stock Price of the GE New Acquiror Shares to be issued
in respect of such Purchased Equity, (i) the number of New Acquiror Shares to be
delivered shall be reduced in amount equal to the shortfall (expressed in Swiss
Francs) divided by the Stock Price and (ii) the applicable Equity Sellers shall
be paid in cash instead in an amount equal to the number of New Acquiror Shares
reduced multiplied by the Stock Price. Fractions shall be rounded up to the next
whole share
 
(d) In the event that the Acquiror or GE, as the case may be, increase the Stock
Percentage pursuant to Section 3.2(b) the above provisions shall apply mutatis
mutandis.
 
3.4 Post-Closing Purchase Price Adjustment.
 
(a) As soon as practicable, but no later than ninety (90) days after the Final
Closing Date, Acquiror shall cause to be prepared and delivered to GE a
calculation statement setting forth, in reasonable detail (including supporting
schedules), the calculations of the adjustments of the Base Purchase Price as
set forth in Section 3.1 (the “Closing Date Statement”). The Closing Date
Statement shall be prepared such that the amounts set forth therein shall be
determined in a manner consistent with the preparation of the corresponding
amounts set forth on the Reference Adjustment Statement.
 
(b) During the thirty (30) days immediately following GE’s receipt of the
Closing Date Statement (the “Adjustment Review Period”), GE and its
Representatives will be permitted to review Acquiror’s working papers relating
to the Closing Date Statement, and Acquiror shall make reasonably available,
consistent with the provisions set forth in Section 7.2 of this Agreement, the
individuals in its employ responsible for and knowledgeable about the
information used in, and the preparation of, the Closing Date Statement in order
to respond to the reasonable inquiries of GE.
 
(c) GE shall notify Acquiror in writing (the “Notice of Adjustment
Disagreement”) prior to the expiration of the Adjustment Schedule Review Period
if GE disputes amounts reflected in the Closing Date Statement. GE shall be
permitted to dispute amounts reflected in the Closing Date Statement only on the
basis that such amounts were not arrived at in a manner consistent with the
preparation of the corresponding amounts set forth in the Consolidating
Financial Statements used to prepare the Reference Adjustment Statement, or on
 
23


--------------------------------------------------------------------------------

the basis of arithmetic error. The Notice of Adjustment Disagreement shall set
forth in reasonable detail the basis for such dispute, the amounts involved and
GE’s determination of the Purchase Price. If no Notice of Adjustment
Disagreement is received by Acquiror prior to the expiration of the Adjustment
Review Period, then the Closing Date Statement and the Purchase Price set forth
in the Closing Date Statement shall be deemed to have been accepted by GE and
shall be binding upon the parties in accordance with Section 3.4(e).
 
(d) During the thirty (30) days immediately following the delivery of a Notice
of Adjustment Disagreement (the “Consultation Period”), Acquiror and GE shall
seek in good faith to resolve any differences that they may have with respect to
the matters specified in the Notice of Adjustment Disagreement.
 
(e) If, at the end of the Consultation Period, GE and Acquiror have been unable
to resolve any differences that they may have with respect to the matters
specified in the Notice of Adjustment Disagreement, GE and Acquiror shall submit
all matters that remain in dispute with respect to the Notice of Adjustment
Disagreement to the Independent Accountant within fifteen (15) days after the
end of the Consultation Period. Within thirty (30) days after such submission,
or as soon as practicable thereafter, the Independent Accountant shall make a
final determination, which shall be binding on the parties to this Agreement and
their Affiliates, of the appropriate amount of each of the line items in the
Closing Date Statement as to which GE and Acquiror disagree as set out in the
Notice of Adjustment Disagreement. With respect to each disputed item, such
determination, if not in accordance with the position of either GE or Acquiror,
shall not be in excess of the higher, nor less than the lower, of the amounts
advocated by GE in the Notice of Adjustment Disagreement or Acquiror in the
Closing Date Statement with respect to such disputed line item. Based on its
final determination of the disputed items, the Independent Accountant shall make
a final determination, binding on the parties to this Agreement, as to the
Purchase Price. The amount of the Purchase Price that is final and binding on
the parties, as determined either through agreement of the parties pursuant to
Section 3.4(c) or 3.4(d) or through the action of the Independent Accountant
pursuant to this Section 3.4(e), is referred to as the “Final Purchase Price”.
 
(f) The cost of the Independent Accountant’s review and determination shall be
shared equally by GE, on the one hand, and Acquiror on the other hand. During
the review by the Independent Accountant, Acquiror and GE will each make
available to the Independent Accountant interviews with such individuals, and
such information, books and records and work papers, as may be reasonably
required by the Independent Accountant to fulfill its obligations under Section
3.4(e). In acting under this Agreement, the Independent Accountant will be
entitled to the privileges and immunities of an arbitrator.
 
(g) If the Final Purchase Price exceeds the Purchase Price, Acquiror shall pay
to GE, or if the Purchase Price exceeds the Final Purchase Price, GE shall pay
to Acquiror, an amount equal to the difference between the Final Purchase Price
and the Purchase Price (the “Final Adjustment Payment”). The Final Adjustment
Payment shall be paid within two (2) Business Days of the determination of the
Final Purchase Price by wire transfer in of immediately available funds to an
account or accounts designated by the party entitled to receive such fund.
 
24


--------------------------------------------------------------------------------

3.5 Interim Earnings.
 
(a) Attached hereto as Section 3.5(a) of the GE Disclosure Letter is a
calculation statement setting forth (i) the statement of earnings of the
Business for the fiscal quarter ended September 30, 2005 and (ii) in reasonable
detail (including supporting schedules), the calculations that would have been
made to adjust the “net income (losses)” line item of such statement in
accordance with the definition of Earnings contained in this Agreement (the
“Reference Earnings Statement”). The Reference Earnings Statement has been
prepared solely to illustrate the calculation of Earnings for the fiscal quarter
ended September 30, 2005 as if such quarter were included in the period in
respect of which a payment is to be made pursuant to this Section 3.5. The
amounts set forth therein are preliminary and shall not be taken into account in
determining the amount of any payment to this Section 3.5. No representation or
warranty is made by GE with respect to either such document.
 
(b) As soon as reasonably practicable, and in any event within thirty (30) days
following each fiscal quarter ending on or after December 31, 2005, GE shall
deliver to Acquiror for each such period a calculation statement setting forth
(i) the statement of earnings for the Business for the fiscal quarter then
ended, calculated in accordance with the statement of earnings included in the
Reference Earnings Statement and (ii) in reasonable detail, the calculations to
be made to adjust the “net income (losses)” line item of such statement of
earnings in accordance with the definition of Earnings contained in this
Agreement (each, an “Interim Earnings Statement”). The quarterly Interim
Earnings Statements, at the time of delivery thereof to Acquiror, shall be
reviewed (based upon procedures to be reasonably agreed by the parties) by KPMG
and GE shall also deliver to Acquiror with such statements a copy of KPMG’s
report. In addition, at least five (5) days prior to the Initial Closing, GE
shall deliver to Acquiror estimated Interim Earnings Statements (with respect to
the Initial Closing and the Final Closing) for the period from the end of the
last quarter for which the Latest Agreed Earnings has been determined through
the Initial Closing Date or the Final Closing Date, as the case may be (the
“Stub Period Earnings Statement”).
 
(c) GE and Acquiror shall meet to agree upon the calculation of Earnings for
each period covered by an Interim Earning Statement. During the twenty (20) days
immediately following Acquiror’s receipt of the applicable Interim Earnings
Statements and KPMG report (each, an “Earnings Review Period”), Acquiror and its
Representatives shall be permitted to review GE’s working papers relating to
such Interim Earnings Statement, and GE shall make reasonably available,
consistent with the provisions set forth in Section 7.2 of this Agreement, the
individuals in its employ responsible for and knowledgeable about the
information used in, and the preparation of, such Interim Earnings Statement in
order to respond to the reasonable inquiries of Acquiror.
 
(d) Acquiror shall notify GE in writing (each a “Notice of Earnings
Disagreement”) prior to the expiration of the applicable Earnings Review Period
if Acquiror disputes amounts reflected in the Interim Earnings Statement.
Acquiror shall be permitted to dispute amounts reflected in the Interim Earnings
Statement only on the basis that such amounts were not arrived at in a manner
consistent with the preparation of the corresponding amounts set forth in the
Consolidating Financial Statements used to prepare the Reference Earnings
Statement and the previously delivered Interim Earnings Statements, or on the
basis of arithmetic
 
25


--------------------------------------------------------------------------------

error. The Notice of Earnings Disagreement shall set forth in reasonable detail
the basis for such dispute, the amounts involved and Acquiror’s determination of
Earnings. If no Notice of Earnings Disagreement is received by GE prior to the
Expiration of any Earnings Review Period, then the Interim Earnings Statement
and the calculation of Earnings set forth therein for such period shall be
deemed to have been accepted by Acquiror and shall be binding upon the parties.
 
(e) During the fifteen (15) days immediately following the delivery of a Notice
of Earnings Disagreement (the “Earnings Consultation Period”), Acquiror and GE
shall seek in good faith to resolve any differences that they may have with
respect to the matters specified in the Notice of Earnings Disagreement.
 
(f) If, at the end of the Earnings Consultation Period, GE and Acquiror have
been unable to resolve any differences that they may have with respect to the
matters specified in a Notice of Earnings Disagreement, GE and Acquiror shall
submit all matters that remain in dispute to the Independent Accountant. Within
thirty (30) days of such submission, or as soon as practicable thereafter, the
Independent Accountant shall make a determination of the appropriate amount of
each of the line items in the Interim Earnings Statement as to which GE and
Acquiror disagree as set out in the applicable Notice of Earnings Disagreement.
With respect to each disputed item, such determination, if not in accordance
with the position of either GE or Acquiror, shall not be in excess of the
higher, nor less than the lower, of the amounts advocated by Acquiror in the
Notice of Earnings Disagreement or GE in the Interim Earnings Statement with
respect to such disputed line item. Based on its final determination of the
disputed items, the Independent Accountant shall make a final determination,
binding on the parties to this Agreement, as to the amount of Earnings for
either the Non-U.S. Polaris Companies or the U.S. Polaris Companies, as
applicable. The amount of Earnings set forth in the most recent Interim Earnings
Statement that as of a date prior to the Initial Closing has been determined
either through agreement of the parties pursuant to Section 3.5(d) or 3.5(e) or
through the action of the Independent Accountant pursuant to this Section 3.5(f)
is referred to as the “Latest Agreed Earnings.” The estimated amount of Earnings
for the period from the end of the last quarter for which the Latest Agreed
Earnings has been so determined through to the Initial Closing or the Final
Closing, as applicable, set forth in the Stub Earnings Statement is referred to
as the “Stub Period Earnings”). The amount of Earnings as of the Initial Closing
or the Final Closing, as applicable, that is final and binding on the parties,
as determined either through agreement of the parties pursuant to Section 3.5(d)
or 3.5(e) or through the action of the Independent Accountant pursuant to this
Section 3.5(f), is referred to as the “Final Earnings”.
 
(g) The cost of the Independent Accountant’s review and determination shall be
shared equally by GE, on the one hand, and Acquiror on the other hand. During
the review by the Independent Accountant, Acquiror and GE will each make
available to the Independent Accountant interviews with such individuals, and
such information, books and records and work papers, as may be reasonably
required by the Independent Accountant to fulfill its obligations under Section
3.5(f). In acting under this Agreement, the Independent Accountant will be
entitled to the privileges and immunities of an arbitrator.
 
(h) If the sum of (x) Latest Agreed Earnings and (y) Stub Period Earnings (the
“Estimated Earnings”):
 
(i) for the Non-U.S. Polaris Companies are positive, an amount equal to
Estimated Earnings shall be paid to the applicable Equity Sellers and the Asset
Sellers by the applicable Equity Buyers and the Asset Buyers at the Initial
Closing in accordance with this Section 3.5;
 
26


--------------------------------------------------------------------------------

(ii) for the U.S. Polaris Companies are positive, an amount equal to Estimated
Earnings shall be paid by Acquiror to the applicable Equity Sellers at the Final
Closing in accordance with this Section 3.5;
 
(iii) for the Non-U.S. Polaris Companies are negative, an amount equal to
Estimated Earnings shall be paid by the applicable Equity Sellers and Asset
Sellers to the applicable Equity buyers and Asset Buyers at the Initial Closing
in accordance with this Section 3.5; and
 
(iv) for the U.S. Polaris Companies are negative, an amount equal to Estimated
Earnings shall be paid by the applicable Equity Sellers to Acquiror at the Final
Closing in accordance with this Section 3.5.
 
(i) The processes set forth on this Section 3.5 shall continue following the
Closings in order to finalize the amount of Earnings for all periods following a
determination of Latest Agreed Earnings. At such time as Final Earnings has been
determined pursuant to this Section 3.5, the parties shall determine the amount
of any underpayment and/or overpayment made pursuant to Section 3.5(h), and the
applicable Equity Sellers and Assets Sellers, or Equity Buyers or Asset Buyers,
shall make such payments as shall be necessary to give effect to the provisions
of Section 3.5(h) as if the term “Final Earnings” had been substituted for the
term “Estimated Earnings.” Any adjustment payment in respect of Final Earnings
shall be paid within two (2) Business Days of the determination of Final
Earnings by wire transfer in of immediately available funds to an account or
accounts designated by the party entitled to receive such funds.
 
3.6 Purchase Price Allocation. The Base Purchase Price shall be allocated as set
forth in Section 3.6 of the GE Disclosure Letter (the “Allocation Schedule”);
provided that such schedule shall be adjusted from time to time to give effect
to the allocation of the purchase price adjustments determined pursuant to
Section 3.1 and to give effect to the provisions of Section 3.2.
 
3.7 Payment of Cash. Any cash payable pursuant to this Article III shall be paid
by wire transfer of immediately available United States funds into an account or
accounts designated by GE in writing (such designation to be made at least two
(2) Business Days prior to the Initial Closing Date).
 
3.8 Anti-Dilution Provisions
 
(a) If, between the date of this Agreement and the Final Closing Date, Acquiror
shall pay a dividend in, subdivide, combine into a smaller number of shares or
issue by reclassification of its shares, any Acquiror Shares, then the Upper
Collar and the Lower Collar shall each be multiplied by a fraction, (i) the
numerator of which shall be the number of Acquiror Shares outstanding
immediately before, and (ii) the denominator of which shall be the number of
Acquiror Shares outstanding immediately after, the occurrence of such event, and
the resulting products shall from and after the date of such event be the Upper
Collar and the Lower Collar, as the case may be, subject to further adjustment
in accordance with this Section 3.8(a).
 
27


--------------------------------------------------------------------------------

(b) In case, between the date of this Agreement and the Final Closing Date,
Acquiror shall fix a record date for the issuance of rights (other than the
rights offering contemplated as part of the Acquiror Financing), options or
warrants to the holders of Acquiror Shares generally, entitling such holders to
subscribe for or purchase Acquiror Shares (or securities convertible into
Acquiror Shares) at a price per Acquiror Share (or having a conversion price per
Acquiror Share, if a security convertible into Acquiror Shares) less than the
Current Market Price on such record date (or if such date of issuance is more
than sixty days after the record date, less than the Current Market Price on
such date of issuance), then the maximum number of Acquiror Shares issuable upon
exercise of such rights, options or warrants (or conversion of such convertible
securities) shall be deemed to have been issued and outstanding as of the record
date, and the Upper Collar and the Lower Collar shall each be multiplied by a
fraction, (i) the numerator of which shall be the sum of (A) the product
obtained by multiplying (1) the number of Acquiror Shares outstanding
immediately prior to the time of such issuance or sale by (2) the Current Market
Price immediately prior to such issuance or sale and (B) the aggregate
consideration, if any, to be received by Acquiror upon such issuance or sale,
and (ii) the denominator of which shall be the product obtained by multiplying
(x) the aggregate number of Acquiror Shares outstanding immediately after such
issuance or sale and (y) the Current Market Price immediately prior to such
issuance or sale, and the resulting products shall from and after the date of
such event be the Upper Collar and the Lower Collar, as the case may be. The
consideration received by Acquiror for any rights, options or warrants or
convertible securities shall be deemed to be the consideration received by
Acquiror for such rights, options or warrants or convertible securities, plus
the consideration or premiums stated in such rights, options or warrants or
convertible securities to be paid for the Acquiror Shares covered thereby. Such
adjustment shall be made successively whenever any such record date is fixed;
and in the event such rights, options or warrants or securities convertible into
Acquiror Shares are not so issued or expire unexercised, or in the event of a
change in the number of Acquiror Shares to which holders of Acquiror Shares are
entitled or the aggregate consideration payable by holders of such rights,
options or warrants or convertible securities for such Acquiror Shares prior to
their receipt of such Acquiror Shares (other than pursuant to adjustment
provisions therein comparable to those contained in this paragraph), the Upper
Collar and Lower Collar shall again be adjusted to be (I) the Upper Collar and
Lower Collar which would then be in effect if such rights, options or warrants
or securities convertible into Acquiror Shares that were not so issued or
expired unexercised had never had their related record date fixed, in the former
event, or (II) the Upper Collar and Lower Collar which would then be in effect
if such holders had initially been entitled to such changed number of Acquiror
Shares or required to pay such changed consideration, in the latter event.
 
(c) In case, between the date of this Agreement and the Final Closing Date,
Acquiror shall issue and sell any Acquiror Shares (including any Shareholder New
Acqiuror Shares to be issued pursuant to the rights offering contemplated as
part of the Acquiror Financing, but excluding Acquiror Shares issued pursuant to
the any other right, or an option or warrant or convertible security issued in
any transaction described in Section 3.8(b) above or pursuant to any option,
warrant, right or convertible security outstanding on the date of this
Agreement) at a price per Acquiror Share that is lower than the market price of
the Shareholder
 
28


--------------------------------------------------------------------------------

New Acqiuror Shares (the “Measurement Price”) on the pricing date for such
offering then the Upper Collar and Lower Collar shall each be multiplied by a
fraction, (i) the numerator of which shall be the sum of (A) the product
obtained by multiplying (1) the number of Acquiror Shares outstanding
immediately prior to the time of such issuance and sale by (2) the Measurement
Price and (B) the aggregate consideration, if any, to be received by Acquiror
upon such issuance and sale, and (ii) the denominator of which shall be the
product obtained by multiplying (x) the aggregate number of Acquiror Shares
outstanding immediately after such issuance and sale and (y) the Measurement
Price, and the resulting products shall from and after the date of such event be
the Upper Collar and the Lower Collar, as the case may be (it being understood
that a rights offering conducted at “market” will be deemed to have been issued
and sold at the Measurement Price).
 
(d) In case, between the date of this Agreement and the Final Closing Date,
Acquiror shall make a distribution to holders of Acquiror Shares of (i)
evidences of its indebtedness or assets, or (ii) any options, warrants or other
rights to subscribe for or purchase evidences of its indebtedness or assets
(excluding (1) distributions in connection with the dissolution, liquidation or
winding- up of Acquiror and (2) distributions of securities referred to in
Section 3.8(a), 3.8(b) or 3.8(c)), then, in each case, after the record date for
the determination of shareholders entitled to receive such distribution, the
Upper Collar and the Lower Collar shall be multiplied by a fraction, the
numerator of which shall be the Current Market Price immediately prior to such
record date less the then fair market value of the evidences of indebtedness or
assets, or the options, warrants or subscription or purchase rights so
distributed attributable to one Acquiror Share, and the denominator of which
shall be the Current Market Price immediately prior to such date. The fair
market value in the above formula shall be determined by the mutual agreement of
the parties’ financial advisors. In the event the parties’ financial advisors
fail to reach an agreement within twenty (20) calendar days of the date of the
relevant record date, then such fair market value shall be determined by a
nationally recognized investment bank selected by the parties’ financial
advisors. Such adjustment shall be made successively whenever any such record
date is fixed; and in the event such evidences of indebtedness or assets, or
such options, warrants or subscription or purchase rights are not so distributed
or expire unexercised, or in the event of a change in the amount of indebtedness
or assets to which holders of Acquiror Shares are entitled or the aggregate
consideration payable by holders of such options, warrants or subscription or
purchase rights prior to their receipt of such evidences of indebtedness or
assets, the Upper Collar and Lower Collar shall again be adjusted to be (I) the
Upper Collar and Lower Collar which would then be in effect if such evidences of
indebtedness or assets, or such options, warrants or subscription or purchase
rights that were not so distributed or expired unexercised had never had their
related record date fixed, in the former event, or (II) the Upper Collar and
Lower Collar which would then be in effect if such holders had initially been
entitled to such changed amount of indebtedness or assets or required to pay
such changed consideration, in the latter event.
 
(e) In case any portion of the consideration to be received by Acquiror in any
transaction described in Section 3.8(b) or 3.8(c) shall be in a form other than
cash, the fair market value of such non-cash consideration shall be utilized in
the computation set forth in Section 3.8(b) or 3.8(c), as applicable. Such fair
market value shall be determined by the mutual agreement of the parties’
financial advisors. In the event the parties’ financial advisors fail to reach
an agreement within twenty (20) calendar days of the date of the relevant record
date, in
 
29


--------------------------------------------------------------------------------

the case of Section 3.8(b), and the relevant issuance or sale in the case of
Section 3.8(c), then such fair market value shall be determined by a nationally
recognized investment bank selected by the parties’ financial advisors.
 
3.9 Other Adjustment Verifications. If Acquiror disagrees with GE’s
certification of capital contributions provided under Section 7.17, within
ninety (90) days of the Final Closing, Acquiror shall send a notice of
disagreement to GE. If GE and the Acquiror cannot resolve any such disagreement
within thirty (30) days of GE’s receipt of such notice the parties shall submit
such disagreement to the Independent Auditor for resolution, whose decision
shall be final and binding.
 
ARTICLE IV
 
CLOSING
 
4.1 Closing Dates. (a) The closing of the sale and purchase of the Purchased
Equity provided for in Section 2.1(a) and the Transferred Assets (the “Initial
Closing”) shall take place at the offices of Weil, Gotshal & Manges LLP located
at 767 Fifth Avenue, New York, New York at 10:00 a.m. (New York City time) (the
“WGM Offices”) (i) two Business Days following the date on which the last of the
conditions required to be satisfied or waived pursuant to Sections 8.1 and 8.2
is either satisfied or waived (other than those conditions that by their nature
are to be satisfied at the Initial Closing, but subject to the satisfaction or
waiver of those conditions at such time) or (ii) at such other time or date as
the parties hereto shall agree upon in writing; provided that the closing of the
sale and purchase of the asset and liabilities transferring under the UK
Transfer Schemes shall take place in the United Kingdom pursuant to the
applicable Court Order. The date on which the Initial Closing is to occur is
referred to herein as the “Initial Closing Date.”
 
(b) The closing of the sale and purchase of the Purchased Equity provided for in
Section 2.1(b) (the “Final Closing”; the Initial Closing and the Final Closing
are sometimes referred to herein as the “Closings”) shall take place (i) in
respect of the issue of New Acquiror Shares against contribution in kind, at the
offices of Niederer Kraft & Frey, Bahnhofstrasse 13, 8001 Switzerland at 07.15
a.m. CET, and (ii) in respect of the sale of Purchased Equity for cash and the
delivery of Acquiror Convertible Instruments against Purchased Equity, at the
WGM Offices, (i) on the later of (x) the second Business Day following the
Initial Closing Date and (y) the first Business Day following the date on which
the last of the conditions required to be satisfied pursuant to Sections 8.3 and
8.4 is satisfied (other than those conditions that by their nature are to be
satisfied at the Final Closing, but subject to the satisfaction of those
conditions at such time) or (ii) at such other time or date as the parties
hereto shall agree in writing. The date on which the Final Closing is to occur
is referred to herein as the “Final Closing Date”).
 
4.2 Closing of New Acquiror Shares. In connection with the transfer and
contribution in kind of Purchased Equity and the subsequent issuance of the New
Acquiror Shares the following steps shall be undertaken:
 
(a) Not later than the Business Day preceding the Final Closing Date the board
of directors of Acquiror shall resolve the Capital Increase
(Erhöhungsbeschluss).
 
30


--------------------------------------------------------------------------------

(b) Following completion of the step under Section 4.2(a) above, on the Final
Closing Date, the relevant Equity Sellers shall (i) enter into a contribution in
kind agreement with Acquiror and subscribe for the New Acquiror Shares, (ii)
deliver the corresponding subscription form to Acquiror, (iii) pursuant to the
contribution in kind agreements pay the subscription price for the New Acquiror
Shares by a contribution in kind consisting of the Purchased Equity as described
in the Adjusted Allocation Schedule hereto and (iv) assign, convey, transfer
ownership and deliver such Purchased Equity to Acquiror, together with stock
certificates or other applicable instruments evidencing the Purchased Equity,
duly endorsed in blank or accompanied by stock powers duly executed in blank.
 
(c) Following completion of the steps under Sections 4.2(a) and (b) above and
the written confirmation issued by Acquiror and GE that the conditions to
closing specified in Sections 8.3 and 8.4, respectively, have been satisfied,
which written confirmation shall include a statement of the amount of funds
dividended out of GE ISC prior to the Final Closing Date in respect of the
redemption of the Class C Stock, on the Final Closing Date:
 
(i) Acquiror shall, through its board of directors:
 
(A) adopt a report on the Capital Increase out of authorized share capital
(Kapitalerhöhungsbericht) and take note of the auditor’s report
(Prüfungsbestätigung) as required by Swiss statutory law;
 
(B) ascertain by way of resolution that the New Acquiror Shares are validly
subscribed and paid-in and make all amendments to Acquiror’s Articles of
Association necessary in connection with the Capital Increase
(Feststellungsbeschluss); and
 
(C) following completion of the steps under Sections 4.2(c)(i)(A) and (B), file
the required application to register the Capital Increase with the commercial
register; and
 
(ii) After registration of the Capital Increase in the journal of the commercial
register (Tagebuch) Acquiror shall:
 
(A) deliver to GE and the Admission Board of the SWX Swiss Exchange, with a copy
to GE’s legal counsel, by 4:00 pm CET, an excerpt issued by the commercial
register (after approval by the federal commercial register without reservation
(Tagebuchauszug)) evidencing the Capital Increase;
 
(B) deliver to the relevant Equity Sellers a confirmation duly signed by two
officers of Acquiror that the relevant Equity Sellers have been registered as
shareholders with voting rights in the share register of Acquiror; and
 
(C) deliver the New Acquiror Shares as soon as possible after the Final Closing
Date through the facilities of SIS to an account with a Swiss Bank of
international repute designated by the relevant Equity Sellers in writing (such
designation to be made at least three (3) Business Days prior to the Final
Closing Date).
 
31


--------------------------------------------------------------------------------

4.3 Transferors’ Deliveries at Closings.
 
(a) At the Initial Closing:
 
(i) The applicable Transferors shall deliver to the applicable purchasers:
 
(A) stock certificates or other applicable instruments evidencing the Purchased
Equity to be delivered pursuant to Section 2.1(a), duly endorsed in blank or
accompanied by stock powers duly executed in blank;
 
(B) an executed counterpart of the Transition Services Agreement;
 
(C) an executed counterpart of the Transition Trademark License Agreement;
 
(D) an executed counterpart of the Intellectual Property Cross License
Agreement;
 
(E) the officer’s certificates required pursuant to Sections 8.1(a) and (b);
 
(F) all original books, records, files and papers, whether in hard copy or
computer format, of the Non–U.S. Polaris Companies, except as provided in
Sections 2.2(b)(vi) and 2.5 and except to the extent already in the possession
of the Polaris Companies;
 
(G) copies (or other evidence) of all consents, authorizations, Orders, Permits
and approvals required to be obtained in satisfaction of Section 8.1(g);
 
(H) all such additional instruments, documents and certificates provided for by
this Agreement or as may be reasonably requested by Acquiror in connection with
the closing of the transactions contemplated by this Agreement and the Related
Agreements to be effected at the Initial Closing;
 
(I) an executed counterpart of the Asset Transfer Agreement;
 
(J) executed counterparts of the UK Asset Purchase Agreements; and
 
(K) executed counterparts of the Equity Transfer Agreements.
 
(ii) GE shall provide certification, in form reasonably satisfactory to
Acquiror, that the transactions contemplated by this Agreement are exempt from
withholding under Section 1445 of the Code; and
 
(iii) GE shall provide a counterpart of the Management Services Agreement
executed by GE Asset Management.
 
32


--------------------------------------------------------------------------------

(b) At the Final Closing, the applicable Equity Sellers shall deliver to
Acquiror:
 
(i) stock certificates or other applicable instruments evidencing the Purchased
Equity to be delivered pursuant to Sections 2.1(b) and 4.2(b), duly endorsed in
blank or accompanied by stock powers duly executed in blank;
 
(ii) all original books, records, files and papers, whether in hard copy or
computer format, of the U.S. Polaris Companies, including insurance and
reinsurance contracts, claims and underwriting files, sales and promotional
literature, manuals and data, sales and purchase correspondence and lists of
present and former customers, except as provided in Section 2.5 and except to
the extent already in the possession of the Polaris Companies or relating to the
Excluded Business;
 
(iii) the officer’s certificates required pursuant to Sections 8.3(a) and (b);
 
(iv) an executed counterpart of the Shareholding Agreement; and
 
(v) all such additional instruments, documents and certificates provided for by
this Agreement or as may be reasonably requested by Acquiror in connection with
the closing of the transactions contemplated by this Agreement and the Related
Agreements to be effected at the Final Closing.
 
4.4 Acquiror’s Deliveries at Closing.
 
(a) At the Initial Closing:
 
(i) the applicable purchasers shall deliver to the applicable Transferors:
 
(A) cash in the amounts set forth in Section 3.2(c) and 3.5(h);
 
(B) an executed counterpart of the Transition Services Agreement;
 
(C) an executed counterpart of the Transition Trademark License Agreement;
 
(D) an executed counterpart of the Intellectual Property Cross License
Agreement;
 
(E) the officer’s certificates required pursuant to Sections 8.2(a) and (b);
 
(F) copies (or other evidence) of all valid consents, authorizations, Orders,
Permits and approvals required to be obtained in satisfaction of Section 8.2(g);
 
33


--------------------------------------------------------------------------------

(G) all such additional instruments, documents and certificates provided for by
this Agreement or as may be reasonably requested by GE in connection with the
closing of the transactions contemplated by this Agreement and the Related
Agreements to be effected at the Initial Closing;
 
(ii) Acquiror shall provide a counterpart of the Management Services Agreement
executed by Acquiror or its designated Affiliate;
 
(A) an executed counterpart of the Asset Transfer Agreement;
 
(B) executed counterparts of the UK Asset Purchase Agreements;
 
(iii) executed counterparts of the Equity Transfer Agreements; and
 
(iv) the Notes, if any.
 
(b) At the Final Closing, Acquiror shall deliver or cause to be delivered to the
applicable Transferors:
 
(i) cash in the amounts set forth in Section 3.2(d) and 3.5(h);
 
(ii) instruments evidencing the Acquiror Convertible Instruments;
 
(iii) the New Acquiror Shares pursuant to Section 4.2(c)(ii)(C) and a
confirmation duly signed by two officers of Acquiror that the relevant Equity
Sellers have been registered as shareholders with voting rights in the share
register of Acquiror;
 
(iv) the officer’s certificates required pursuant to Sections 8.4(a) and (b);
 
(v) an executed counterpart of the Shareholding Agreement;
 
(vi) the Notes, if any; and
 
(vii) all such additional instruments, documents and certificates provided for
by this Agreement or as may be reasonably requested by GE in connection with the
closing of the transactions contemplated by this Agreement and the Related
Agreements to be effected at the Final Closing.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF GE
 
Except as otherwise provided in Sections 5.31 and 11.1 hereof, GE hereby
represents and warrants to Acquiror that:
 
5.1 Organization and Good Standing. Each of GE, the Transferors and the Acquired
Subsidiaries is a corporation or other organization duly organized, validly
existing and, to the extent applicable in such jurisdiction, in good standing
under the laws of the jurisdiction of
 
34


--------------------------------------------------------------------------------

its incorporation or organization. Each of the Polaris Companies has all
requisite corporate power and authority to own, operate and lease their
properties and assets and to operate the Business as now conducted. Each of the
Equity Sellers and the Polaris Companies is duly qualified or authorized to do
business as a foreign corporation and, to the extent applicable in such
jurisdiction, is in good standing under the laws of each jurisdiction in which
the conduct of its business or the ownership, leasing or operation of its
properties and assets requires such qualification or authorization, except where
the failure to be so qualified, authorized or in good standing (a) has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Business Material Adverse Effect and (b) would not reasonably be expected to
prevent, materially delay or materially impair the ability of GE or the
Transferors to consummate the transactions contemplated by the Transaction
Agreements.
 
5.2 Authorization. GE and each of its applicable Affiliates have all requisite
power and authority to execute and deliver this Agreement (in the case of GE)
and the other Transaction Agreements to which it is or is to be a party, to
perform all of the obligations to be performed by each of them hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance of this Agreement by GE and of the other
Transaction Agreements by GE or its applicable Affiliate, and the consummation
by them of the transactions contemplated hereby and thereby, have been duly and
validly authorized by all requisite corporate action on the part of GE and its
applicable Affiliates. This Agreement, the Tax Matters Agreement, the
International Tax Matters Agreement and the Employee Matters Agreement (in the
case of GE) have been and, as of the applicable Closing Date, each of the other
Transaction Agreements will be, duly and validly executed and delivered by GE
and each of its applicable Affiliates and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement,
the Tax Matters Agreement and the Employee Matters Agreement constitute, and
upon execution and delivery, the other Transaction Agreements will constitute,
the legal, valid and binding obligations of GE and each of its applicable
Affiliates that is a party thereto, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and similar laws affecting creditors’ rights
and remedies generally, and subject, as to enforceability, to general principles
of equity, including an implied covenant of good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
 
5.3 No Conflicts.
 
(a) The execution, delivery and performance of the Transaction Agreements by GE
and its applicable Affiliates and the consummation by GE and its applicable
Affiliates of the transactions contemplated by the Transaction Agreements do not
and will not (i) violate or conflict with the organizational documents of GE,
any of the Transferors or the Acquired Subsidiaries, (ii) provided that all
consents, approvals, authorizations and other actions described in Section 5.4
have been obtained or taken, violate or conflict with any Law or Order
applicable to GE, the Transferors or the Acquired Subsidiaries or any of their
material assets or properties, or (iii) except as set forth in Section 5.3 of
the GE Disclosure Letter and except for the Material Insurance Contracts, result
in any breach of, or constitute a default (or event which, with the giving of
notice or lapse of time, or both, would become a default) under, or result in
the loss of a benefit under, or require any consent or approval under, or give
to any Person any rights of termination, amendment, acceleration or cancellation
of, or result in the creation of any Lien on
 
35


--------------------------------------------------------------------------------

any of the Transferred Assets pursuant to, any Material Contract, material
Permit or other material instrument to which GE, any of the Acquired
Subsidiaries, the Equity Sellers or the Asset Sellers (with respect to the
Transferred Assets) is a party or by which any of the assets or properties of
the Business (including the Transferred Assets) are bound or affected, except,
in the case of clauses (ii) and (iii), any such conflicts, violations, breaches,
Liens, defaults or rights as would not, individually or in the aggregate,
reasonably be expected to (A) have a Business Material Adverse Effect or (B)
prevent, materially delay or materially impair the ability of GE or the
Transferors to consummate the transactions contemplated by the Transaction
Agreements.
 
(b) GE has made available to Acquiror true and complete copies of the
certificate of incorporation and by-laws (or comparable organizational
documents) of each of the Acquired Subsidiaries.
 
5.4 Consents and Approvals. The execution and delivery of the Transaction
Agreements by GE and its applicable Affiliates that are party thereto do not,
and the performance by GE and its applicable Affiliates of, and the consummation
by GE and its applicable Affiliates of the transactions contemplated by, the
Transaction Agreements will not, require any consent, approval, authorization or
other action or Order by, or any filing with or notification to, any
Governmental Authority, except (a) in connection, or in compliance with, the
notification and waiting period requirements of, and applicable filings or
approvals under, Antitrust Laws, (b) in connection or in compliance with the
insurance Laws of the jurisdictions set forth in Section 5.4(b) of the GE
Disclosure Letter, (c) where the failure to obtain such consent, approval,
authorization or action or to make such filing or notification has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Business Material Adverse Effect or (d) as may be necessary as a result of any
facts or circumstances relating to Acquiror or its Affiliates.
 
5.5 Capitalization.
 
(a) Section 5.5 of the GE Disclosure Letter sets forth a true and complete list
of the Subsidiaries of the Purchased Subsidiaries, and, with respect to each
Acquired Subsidiary, (i) the authorized capital stock, including par value, (ii)
the jurisdiction of organization or incorporation and (iii) as of the date
hereof, (A) the number and class of shares issued and outstanding, (B) the
number of shares held as treasury stock and (C) the names of all stockholders or
other equity owners and the number of shares of stock owned by each stockholder
or the amount of equity owned by each equity owner. Except as set forth in
Section 5.5 of the GE Disclosure Letter, all of the issued and outstanding
shares of each Acquired Subsidiary, as applicable, were duly authorized for
issuance and are validly issued, fully paid and non-assessable and were not
issued in violation of any Contract or preemptive rights, and are owned of
record and beneficially by GE and its Affiliates as set forth in the GE
Disclosure Letter, free and clear of all Liens, except for any Liens arising out
of, under or in connection with this Agreement. Other than (x) as set forth in
Section 5.5 of the GE Disclosure Letter, (y) investments in Persons held in any
Polaris Company’s investment portfolio and (z) equity or other similar interests
with a value of less than $1,000,000, as of the date hereof there is no Person
in which any of the Acquired Subsidiaries owns, of record or beneficially, any
direct or indirect equity or other similar interest in excess of 5%, or any
right (contingent or otherwise) to acquire the same.
 
36


--------------------------------------------------------------------------------

(b) There is no existing option, warrant, call, right, or Contract of any
character to which GE, Transferors or any Acquired Subsidiary is a party
requiring, and there are no securities of GE, Transferors or any Acquired
Subsidiary outstanding which upon conversion or exchange would require, the
issuance, of any shares of capital stock of any Acquired Subsidiary or other
securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase shares of capital stock of any Acquired Subsidiary,
including preemptive rights. None of GE, any Transferor or any of the Acquired
Subsidiaries is a party to any voting trust, proxy or other Contract with
respect to dividend rights or the voting, redemption, sale, transfer or other
disposition of shares or equity of any of the Acquired Subsidiaries.
 
5.6 Title and Transfer of Purchased Equity and Transferred Assets. Each Equity
Seller is the record and beneficial owner of the Purchased Equity indicated as
being owned by such Transferor on Exhibit A, free and clear of any Liens, except
for any Liens arising out of this Agreement. Except for Permitted Liens or any
Liens arising out of this Agreement, the Transferred Assets are owned, leased or
licensed by or otherwise made available to the Asset Sellers, free and clear of
any Liens. Upon consummation of the transactions contemplated by this Agreement,
including the execution and delivery of the documents to be delivered at the
applicable Closing, the Asset Buyers and Equity Buyers shall acquire all of the
rights of each Transferor in and to the Purchased Equity and the Transferred
Assets, free and clear of all Liens (other than, with respect to the Transferred
Assets, Permitted Liens).
 
5.7 Insurance Subsidiaries. The Polaris Companies conduct all of their insurance
and reinsurance operations through the Subsidiaries listed in Section 5.7(a) of
the GE Disclosure Letter (each, a “GE Insurance Subsidiary”, and collectively,
the “GE Insurance Subsidiaries”). Section 5.7(a) of the GE Disclosure Letter
lists the jurisdiction of incorporation of each GE Insurance Subsidiary. Except
as set forth in Section 5.7(a) of the GE Disclosure Letter, none of the GE
Insurance Subsidiaries is “commercially domiciled” in any other jurisdiction.
Except as set forth in Section 5.7(b) of the GE Disclosure Letter, each of the
GE Insurance Subsidiaries is, where required, (a) duly licensed or authorized as
an insurance company or, where applicable, reinsurer in its jurisdiction of
incorporation, (b) duly licensed or authorized as an insurance company or, where
applicable, a reinsurer in each other jurisdiction where it is required to be so
licensed or authorized and (c) duly authorized in its jurisdiction of
incorporation and each other applicable jurisdiction to write each line of
business reported as being written in the Business SAP Statements, except, in
each case, where the failure to be so licensed or authorized has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Business Material Adverse Effect. Except as set forth in Section 5.7(b) of the
GE Disclosure Letter, all of such licenses that are material to the Business are
in full force and effect, and there is no investigation pending or, to the
Knowledge of GE, threatened which would reasonably be expected to lead to the
revocation, amendment, failure to renew, limitation, suspension or restriction
of any such material license. Except as set forth in Section 5.7(c) of the GE
Disclosure Letter, the GE Insurance Subsidiaries have made all required material
filings under applicable insurance holding company Laws.
 
5.8 Business Financial Statements. Section 5.8 of the GE Disclosure Letter
contains true and correct copies of (a) the audited consolidated statement of
financial position of “GE ISC and Consolidated Subsidiaries” as at December 31,
2004 and 2003, and the related
 
37


--------------------------------------------------------------------------------

audited consolidated statements of earnings, stockholder’s equity and cash flows
for each of the years in the three-year period ended December 31, 2004 (such
audited statements, including related notes, are referred to herein as the
“Audited Business Financial Statements”), and (b) the unaudited, condensed,
consolidated statement of financial position of “GE ISC and Consolidated
Subsidiaries” as at June 30, 2005 and the related unaudited, condensed,
consolidated statements of current and retained earnings and cash flows for the
six (6) month period then ended (such unaudited statements are referred to
herein as the “Unaudited Business Financial Statements”). Each of the Audited
Business Financial Statements has been prepared based on the accounting books
and records of “GE ISC and its Consolidated Subsidiaries” in accordance with
GAAP consistently applied throughout the periods involved and presents fairly,
in all material respects, the consolidated financial position, results of
operations and cash flows of “GE ISC and Consolidated Subsidiaries” as at the
dates and for the periods indicated therein. Each of the Unaudited Business
Financial Statements has been prepared based on the accounting books and records
of GE ISC, the other Polaris Companies and ERAC in accordance with GAAP
consistently applied throughout the periods involved and present fairly, in all
material respects, the combined financial position and results of operations of
GE ISC, the other Polaris Companies and ERAC; except that such Unaudited
Business Financial Statements are (i) condensed and do not include footnotes,
year-end adjustments and certain other disclosures which might be required for
such information to be presented in accordance with GAAP and (ii) reflect a
change in reporting entity as a result of the conversion of General Electric
Capital Corporation’s preferred stock investment in ERC into a direct common
stock investment in GE ISC. For the purposes hereof, the unaudited condensed,
consolidated statement of financial position included in the Unaudited Business
Financial Statements is referred to as the “Balance Sheet.” The Additional
Financial Statements will be prepared, subject to the matters contemplated by
Section 7.7, on a basis consistent with the prior quarterly financial statements
of GE ISC and its Consolidated Subsidiaries, except (i) as otherwise required by
changes in Law, GAAP or SAP after the date hereof and (ii) changes in accounting
methods, principles or practices that affect GE Subsidiaries generally.
 
5.9 Business SAP Statements. As used herein, the term “Business SAP Statements”
means the annual statutory statements or regulatory returns and, to the extent
applicable, quarterly supplements, of each of the GE Insurance Subsidiaries as
filed with the applicable insurance regulatory authorities for the years ended
December 31, 2004 and 2003 and the quarterly periods ended March 31, 2005 and
June 30, 2005, or the local equivalents in the applicable jurisdictions. GE has
made available to Acquiror true and complete copies of the Business SAP
Statements. Except as set forth in Section 5.9 of the GE Disclosure Letter: (i)
each of the GE Insurance Subsidiaries has filed or submitted all Business SAP
Statements required to be filed with or submitted to the appropriate insurance
regulatory authorities of the jurisdiction in which it is domiciled on forms
prescribed or permitted by such authority, (ii) the Business SAP Statements have
been prepared in accordance with SAP consistently applied throughout the periods
involved and present fairly, in all material respects, the statutory financial
position and the statutory results of operations of the GE Insurance
Subsidiaries as at the dates and for the periods indicated therein and (iii)
each of the Business SAP Statements complied in all material respects with
applicable Law when filed, and no material deficiency has been asserted in
writing with respect to any Business SAP Statement by the applicable insurance
regulatory body or any other Governmental Authority.
 
38


--------------------------------------------------------------------------------

5.10 No Undisclosed Liabilities. Other than (a) Liabilities incurred after
December 31, 2004 in the ordinary course of business consistent with past
practice of the Polaris Companies, including Liabilities for losses and loss
adjustment expenses arising under policies or contracts of insurance or
reinsurance issued or assumed by a GE Insurance Subsidiary, (b) Liabilities
accrued or reserved against in (i) the audited consolidated statement of
financial position as of December 31, 2004 included in the Audited Business
Financial Statements or (ii) the balance sheets as of December 31, 2004 in the
Business SAP Statements, (c) Liabilities incurred in connection with the
transactions contemplated hereby or permitted to be incurred by this Agreement,
(d) Liabilities in respect of claims asserted by or against holders of Polaris
Companies Insurance Contracts or Polaris Companies Reinsurance Agreements, (e)
Liabilities set forth in Section 5.10 of the GE Disclosure Letter and (f)
Liabilities that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect, none of
the Polaris Companies has any Liabilities of any nature, whether or not required
by GAAP or SAP to be reflected in, reserved against or otherwise described in a
balance sheet.
 
5.11 Absence of Certain Developments.
 
(a) Except as expressly contemplated by this Agreement and as set forth in
Section 5.11 of the GE Disclosure Letter, from December 31, 2004 through the
date hereof, the Polaris Companies conducted their respective businesses only in
the ordinary course of business consistent with past practice (including with
regard to investment policies generally) and there has not been:
 
(i) to the extent payable by a Polaris Company or affecting a Business Employee,
any (A) employment, deferred or incentive compensation, severance, retirement or
other similar agreement entered into or plan or arrangement established with or
with respect to any director, officer or employee (or any amendment to any such
existing agreement), (B) grant of any severance or termination pay to any
director, officer or employee other than in the ordinary course of business
consistent with past practice or (C) change in compensation or other benefits
payable to any director, officer or employee, other than (x) increases in
compensation and bonuses made in the ordinary course of business consistent with
past practice and (y) changes in benefits required by plans and arrangements
under the terms in effect as of December 31, 2004;
 
(ii) any action which, if taken after the date hereof, would require the consent
of Acquiror under Section 7.1(d)(ii), (iii), (iv) or (vii); and
 
(iii) other than claims arising under policies or contracts of insurance or
reinsurance issued or assumed by any Polaris Company, any event, change,
occurrence or circumstance that has had or would reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect.
 
(b) From October 1, 2005 through the date hereof, none of the Polaris Companies
declared or paid any dividends or other distributions to GE or any of its
Affiliates (other than dividends or distributions made solely to another Polaris
Company).
 
39


--------------------------------------------------------------------------------

5.12 Intellectual Property.
 
(a) To the Knowledge of GE, the Polaris Companies own, license or otherwise have
the right to use all material Intellectual Property in use by them that is
necessary to the operation of the Business as conducted on the date of this
Agreement and all such Intellectual Property included in the Transferred Assets
is free and clear of all Liens, other than Permitted Liens.
 
(b) To the Knowledge of GE, no third Person is engaging in any activity that
infringes, misappropriates or otherwise violates, in any material respect, the
Business Intellectual Property.
 
(c) (i) None of the Polaris Companies has received any written claim or notice
from any Person that the Polaris Companies are engaging in any activity that
infringes, misappropriates or otherwise violates in any material respect any
Intellectual Property of any third Person, (ii) there are no Actions pending or,
to the Knowledge of GE, threatened against the Polaris Companies alleging any
infringement, misappropriation or violation, or challenging or questioning the
validity with respect to any material Intellectual Property used or owned by
them.
 
(d) Section 5.12(d) of the GE Disclosure Letter sets forth a true and complete
list as of the date hereof of all material Business Intellectual Property which
is the subject of registrations or applications for registration. To the
Knowledge of GE, such registrations and applications are valid and subsisting.
 
5.13 Material Contracts.
 
(a) Section 5.13(a) of the GE Disclosure Letter sets forth, as of the date
hereof, all of the following Contracts to which any Polaris Company (or GE or
its respective Affiliates (other than the Polaris Companies)) is a party or by
which it or any of its assets or properties is bound with respect to the
Business (collectively, the “Material Contracts”):
 
(i) Contracts between any of the Polaris Companies, on the one hand, and either
(A) GE or any of its Affiliates (other than the Polaris Companies) or Blue Ridge
or its Subsidiaries, involving payments by or to a Polaris Company in the last
twelve (12) months in excess of $1,000,000, or (B) any current or former
officer, director or employee of GE or any of its Affiliates (other than any
U.S. Executive Agreement or comparable Contract with a non-U.S. employee of a
Polaris Company), in either case on the other hand;
 
(ii) Contracts that contain covenants prohibiting or limiting the ability of any
Polaris Company or, following consummation of the transactions contemplated by
the Transaction Agreements, Acquiror’s business, to engage in any business
activity in any geographic area or in any line of business or to compete with
any Person, to the extent that such covenants would be in effect after the
Initial Closing Date;
 
(iii) Contracts with any labor union or association representing any employee of
the Business;
 
40


--------------------------------------------------------------------------------

(iv) Contracts for the sale of any of the assets (including equity interests) of
any of the Polaris Companies other than in the ordinary course of business
consistent with past practice, for consideration in excess of $10,000,000;
 
(v) Contracts relating to any acquisition to be made, after the date hereof, by
any of the Polaris Companies of any operating business, assets or the capital
stock of any other Person, in each case for consideration in excess of
$10,000,000;
 
(vi) Contracts relating to the incurrence of Indebtedness by any of the Polaris
Companies involving amounts in excess of $5,000,000, other than Contracts with
Affiliates which are to be terminated pursuant to Section 7.8;
 
(vii) Contracts providing for the indemnification (other than any Tax
indemnification) by any of the Polaris Companies (A) of any special purpose
vehicle or other financing entity, including off balance sheet entities or (B)
of any purchaser in connection with an acquisition (by merger, consolidation,
acquisition of stock or assets or otherwise) of any former business of the
Polaris Companies where the Polaris Company believes the amount of such
indemnity would reasonably be expected to exceed $10,000,000;
 
(viii) any agency, broker, selling, marketing or similar Contract, individually
or in the aggregate, relating to the direct insurance of the Business and
involving payments in the last twelve (12) months in excess of $1,000,000;
 
(ix) any material joint venture or partnership agreement in which a Polaris
Company participates as a partner, member, or joint venturer, other than in
respect of joint ventures or similar investments held in an investment
portfolio;
 
(x) (A) Contracts granting or obtaining any right to use or practice any rights
under any material registered Intellectual Property, material information
technology service Contracts and material outsourcing Contracts, in each case
involving payments by or to a Polaris Company in the last twelve (12) months in
excess of $5,000,000 and (B) Contracts containing covenants not to assert claims
of infringement with respect to the Business Intellectual Property and Business
Technology; and
 
(xi) Contracts restricting the payment of dividends or other distributions by
any Polaris Company.
 
(b) Each Material Contract is a legal, valid and binding obligation of one of
the Polaris Companies and is enforceable against the Polaris Company party
thereto and, to the Knowledge of GE, of each other party thereto, in accordance
with its terms (except in each case as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including an implied covenant
of good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity)). Neither GE nor any of its Affiliates that is a
party thereto (including the Polaris Companies) (i) is in material violation or
material default of any Material Contract or (ii) has received any written
notice of any event that with notice or lapse of time, or both, would constitute
a material default by the Polaris Companies under any Material Contract.
Complete and correct copies of each of the Material Contracts have been made
available to Acquiror prior to the date hereof.
 
41


--------------------------------------------------------------------------------

5.14 Employment and Employee Benefits Plans. Each representation in each
subsection of this Section 5.14 is qualified, and an exception to such
representation is hereby made, to the extent of any matters set forth in the
corresponding subsections of Section 5.14 of the GE Disclosure Letter.
 
(a) All employee benefit plans (within the meaning of Section 3(3) of ERISA) and
all bonus or other incentive compensation, stock option, stock purchase,
restricted stock, deferred compensation, retiree health or life insurance,
supplemental retirement, severance, vacation or educational assistance plans,
programs or arrangements sponsored by GE or one of the Polaris Companies and as
to which GE or its Affiliates has any obligation or liability for the benefit of
any Business Employee are referred to herein as “Employee Plans”. The Employee
Plans sponsored solely by one or more of the Polaris Companies are referred to
as “Subsidiary Plans”, and the Employee Plans sponsored by GE and its Affiliates
(excluding Polaris Companies) are referred to as “Parent Plans”.
 
(b) Section 5.14(b) of the GE Disclosure Letter sets forth a list of all
Employee Plans for the benefit of Business Employees employed in the United
States (“U.S. Employee Plans”) and separately identifies (i) the U.S. Employee
Plans that are sponsored solely by one or more of the Polaris Companies (“U.S.
Subsidiary Plans”) and (ii) the U.S. Employee Plans that are sponsored, in whole
or in part, by GE and its Affiliates other than Polaris Companies (“U.S. Parent
Plans”).
 
(c) Section 5.14(c) of the GE Disclosure Letter sets forth a list of all
individual employment, retention, termination, severance or other similar
agreements with any Business Employee who is within the Officer, Senior
Executive Band or Executive Band (such agreements are hereinafter referred to as
the “Executive Agreements”). Section 5.14(c) of the GE Disclosure Letter sets
forth a list of all standard forms of employment agreements used in each
jurisdiction in which Business Employees are employed (such agreements, “Form
Employment Agreements”).
 
(d) GE has previously made available to Acquiror (i) a true and complete copy of
each U.S. Employee Plan and Employee Plan that is a defined benefit pension
plan, (ii) a complete copy of each Executive Agreement and each Form Employment
Agreement and (iii) a summary of all material Employee Plans for the benefit of
Business Employees employed outside of the United States (“Foreign Benefit
Plans”). Within 30 days after the date hereof, GE shall provide Acquiror with
true and complete copies of each other Foreign Benefit Plan and make available
all other individual employment agreements.
 
(e) None of the U.S. Subsidiary Plans is a multiemployer plan (within the
meaning of Section 3(37) of ERISA).
 
(f) Each U.S. Subsidiary Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS that it
is so qualified, and each related trust that is intended to be exempt from
federal income Tax pursuant to Section 501(a)
 
42


--------------------------------------------------------------------------------

of the Code has received a determination letter from the IRS that it is so
exempt, and no fact or event has occurred since the date of such determination
letter that would reasonably be expected to adversely affect such qualification
or exemption, as the case may be.
 
(g) With respect to each U.S. Employee Plan, none of the Acquired Subsidiaries
is currently liable for any material Tax arising under Section 4971, 4972, 4975,
4979, 4980 or 4980B of the Code, and no fact or event exists that would give
rise to any such material Tax liability. None of the Acquired Subsidiaries has
incurred any material outstanding liability under or arising out of Title IV of
ERISA, and no fact or event exists that would reasonably be expected to result
in such a liability. None of the Acquired Subsidiaries is required to post any
security under Section 307 of ERISA or Section 401(a)(29) of the Code with
respect to any Employee Plan, and no fact or event exists that would reasonably
be expected to give rise to any such Lien or requirement to post any such
security.
 
(h) Each Employee Plan is now and has been operated in accordance in all
material respects with the requirements of all applicable Laws, including, in
the case of U.S. Employee Plans, ERISA and the Code.
 
(i) None of the compensation payable by any Acquired Subsidiary on or after the
Closing Date to any Transferred Employee on account of the transactions
contemplated by this Agreement shall not be deductible by reason of the
application of Section 280G of the Code.
 
(j) There are no material controversies pending or, to the Knowledge of GE,
threatened between the Polaris Companies and any of their respective employees.
 
(k) None of the Polaris Companies is a party to any collective bargaining, works
council or other similar employee representative agreements covering Business
Employees.
 
(l) There are no (i) strikes, work stoppages, work slowdowns or lockouts pending
or, to the Knowledge of GE, threatened against or involving the Business
Employees, or (ii) unfair labor practice charges, grievances or complaints
pending or, to the Knowledge of GE, threatened by or on behalf of any Business
Employee, except as would not reasonably be expected to have a Business Material
Adverse Effect.
 
(m) The Polaris Companies are in compliance with all applicable laws respecting
employment and employment practices, including all Laws respecting terms and
conditions of employment, health and safety, wages and hours, child labor,
immigration, employment discrimination, disability rights, equal opportunity,
affirmative action, and employee leaves.
 
5.15 Litigation. Except as set forth in Section 5.15(a) of the GE Disclosure
Letter or for ordinary course claims arising under Polaris Companies Insurance
Contracts, the Polaris Companies Reinsurance Agreements and Polaris Companies
Retrocession Agreements, there are no Actions pending or, to the Knowledge of
GE, threatened against GE, Transferors or the Acquired Subsidiaries or any of
the Polaris Companies’ respective properties or assets, where such Action (a)
seeks in excess of $10,000,000 or (b) with respect to GE or any Transferor,
would reasonably be expected to prevent, materially delay or materially impair
the ability of GE
 
43


--------------------------------------------------------------------------------

or any Transferor to consummate the transactions contemplated by, or to perform
their obligations under, the Transaction Agreements. There are no Orders or
settlement agreements binding upon GE, Transferors or the Acquired Subsidiaries
that would reasonably be expected, individually or in the aggregate, to prevent,
materially delay or materially impair the ability of GE or Transferors to
consummate the transactions contemplated by the Transaction Agreements. No Order
or Permit applicable to, binding on or held by any of the Polaris Companies or
their respective properties or assets (A) limits the ability of any Polaris
Company to pay dividends or make other distributions or (B) materially restricts
the business of any of the Polaris Companies, except for limitations and
restrictions generally applicable to other similarly situated Persons.
 
5.16 Compliance with Laws; Permits.
 
(a) Except as set forth in Section 5.16(a) of the GE Disclosure Letter, the
Polaris Companies are in compliance in all material respects with all Laws of
any Governmental Authority applicable to their respective businesses or
operations, except where the failure to be in compliance would not reasonably be
expected to prevent, materially delay or materially impair the ability of GE or
Transferors to consummate the transactions contemplated by the Transaction
Agreements, and since December 31, 2004, none of GE, the Equity Sellers or the
Polaris Companies have received any written notice of or been charged with the
violation in any material respects of any such Laws. Each of the Polaris
Companies is in compliance in all material respects with its own and GE’s
policies applicable to its collection, use and disclosure of personal or private
information of customers or consumers.
 
(b) GE has provided Acquiror access to all documents provided to the Office of
the New York Attorney General (“NYAG”) in response to the NYAG’s subpoena dated
November 17, 2004. To the Knowledge of GE, there are no non-privileged documents
that are reasonably responsive to such subpoena, as modified by agreement with
the NYAG, that were not provided to the NYAG and made available to Acquiror. GE
has asserted privileges in this matter in the ordinary course with respect to
certain documents not provided to the NYAG. As of the date hereof, Section
5.16(b) of the GE Disclosure Letter (i) identifies all other subpoenas and
written requests for information received by GE or any of its Affiliates from
any other Governmental Authority substantially covering the matters referred to
in the NYAG’s subpoena and (ii) sets forth a description of the scope of the
response, if any, to the NYAG subpoena and the other subpoenas and written
requests referred to in clause (i) above.
 
(c) The Polaris Companies have all Permits that are required for the operation
of the Business as conducted on the date hereof, other than those the failure of
which to possess has not had and would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect. None of
the Polaris Companies is in material default or material violation (and no event
has occurred which, with notice or the lapse of time or both, would constitute a
material default or material violation by a Polaris Company) of any term,
condition or provision of any such Permit.
 
(d) Notwithstanding the foregoing, no representation or warranty is made in this
Section 5.16 with respect to Environmental Laws, Tax matters or employment,
employee benefit or labor matters.
 
44


--------------------------------------------------------------------------------

5.17 Environmental Matters. Except as set forth in Section 5.17 of the GE
Disclosure Letter: (a) none of the Owned Real Property or the Leased Real
Property (collectively, the “Real Properties”) is subject to a written notice,
request for information or order from or agreement with a Governmental Authority
or third party respecting the release or threatened release of a Hazardous
Material into the environment; (b) to the Knowledge of GE, there has been no
release, discharge or disposal of Hazardous Materials on, at or under the Real
Properties or arising out of the conduct of the Business, which would reasonably
be expected to result in the imposition of any material Liability on the Polaris
Companies under Environmental Laws; (c) none of the Real Properties is subject
to any Lien in favor of any Governmental Authority for (i) material Liability
under any Environmental Laws or (ii) material costs incurred by a Governmental
Authority in response to a release or threatened release of a Hazardous Material
into the environment; (d) with respect to the Real Properties or the operation
of the Business thereon, there are no material judicial or administrative
proceedings pending or, to the Knowledge of GE, threatened arising under or
relating to an Environmental Law or making any claim based on an Environmental
Law for personal injury, wrongful death or property damage; (e) the Polaris
Companies have operated and are operating the Business in compliance with
applicable Environmental Laws except where the failure to be in compliance has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect; and (f) the Polaris Companies
currently have all Environmental Permits that are required for the operation of
the Business as conducted on the date hereof, other than those the failure of
which to possess has not had and would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect.
 
5.18 Sufficiency of Assets. Except for the Excluded Assets, the Transferred
Assets and the other assets of the Acquired Subsidiaries, taking into account
the Transaction Agreements and services the Polaris Companies currently procure
from third parties in the ordinary course of business, constitute all of the
assets necessary to conduct the Business in all material respects as conducted
on the date of this Agreement.
 
5.19 Reserves. Except as may be required as a result of a change in Law, GAAP or
SAP, the reserves for payment of benefits, losses, claims and expenses pursuant
to all insurance, reinsurance and retrocession policies and contracts of each GE
Insurance Subsidiary reflected in or included with the consolidated financial
statements of “GE ISC and Consolidated Subsidiaries” and the quarterly
statements of the GE Insurance Subsidiaries for the period ended September 30,
2005 have been calculated in all material respects in accordance with the
reserving practices and policies employed in connection with the preparation of
the Unaudited Business Financial Statements and the Business SAP Statements as
of, and for the period ended, June 30, 2005.
 
5.20 Investment Intention. The Equity Sellers are acquiring the New Acquiror
Shares for their own account, for investment purposes only. The Equity Sellers
are not acquiring the New Acquiror Shares with a view to the distribution (as
such term is used in Section 2(a)(11) of the Securities Act of 1933, as amended
(the “Securities Act”)) thereof. GE understands that such securities have not
been registered under the Securities Act and cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available, and agrees that it will not, and will cause the Equity Sellers not
to, reoffer or resell the New Acquiror Shares or the Acquiror Convertible
Instruments in any transaction that would
 
45


--------------------------------------------------------------------------------

require the registration of New Acquiror Shares or Acquiror Convertible
Instruments under the Securities Act or would require the preparation or
publication of a prospectus under the EU Prospectus Directive and the EU
Prospectus Directive Regulation or any other similar Law, regulation or stock
exchange requirements in any jurisdiction, and will not, and will obtain
agreements from each purchaser of New Acquiror Shares to not, deposit any New
Acquiror Shares in Acquiror’s American Depositary Receipts facility.
 
5.21 Financial Advisors. Except as set forth in Section 5.21 of the GE
Disclosure Letter, no Person has acted, directly or indirectly, as a broker,
finder or financial advisor for GE or any of its Affiliates in connection with
the transactions contemplated by this Agreement and no such Person is entitled
to any fee or commission or like payment from Acquiror in respect thereof. For
the avoidance of doubt, the fees and expenses of each Person referred to in
Section 5.21 of the GE Disclosure Letter will be paid by GE or its Affiliates
(other than the Polaris Companies).
 
5.22 Material Insurance Contracts.
 
(a) Section 5.22(a) of the GE Disclosure Letter sets forth, as of the date
hereof, a complete and correct list of all of the following Contracts
(collectively, “Material Insurance Contracts”):
 
(i) reinsurance treaties entered into as an assuming reinsurer written by (A)
ERC, GE Reinsurance Corporation, the Australian branch office of ERC, GE
Frankona Ruckversicherungs-Aktiengesellschaft, GE Frankona Reinsurance A/S or GE
Frankona Reinsurance Limited (U.K.) with written premium in excess of
$10,000,000 attributable to a treaty period occurring between January 1, 2003
and September 30, 2005, and (B) ERC or GE Reinsurance Corporation with net
written premium in excess of $5,000,000 during the 2005 calendar year;
 
(ii) primary insurance contracts in force as of August 31, 2005 and written by
(A) Westport Insurance Corporation, First Specialty Insurance Corporation or ERC
with annual premium in excess of $500,000 and (B) Industrial Risk Insurers with
annual premium in excess of $1,000,000;
 
(iii) (A) facultative certificates written by GE Frankona
Ruckversicherungs-Aktiengesellschaft or GE Frankona Reinsurance A/S with written
premium in excess of $5,000,000 attributable to a certificate period occurring
between January 1, 2003 and September 30, 2005 and (B) the thirty-two (32)
largest facultative certificates written by ERC or GE Reinsurance Corporation
attributable to a certificate period occurring between January 1, 2003 and
September 30, 2005; and
 
(iv) the seventy-five (75) Contracts where a Polaris Company is the cedant which
have the highest “recoverable” balances as of September 30, 2004, where
“recoverable” is defined as the sum of paid amounts and case reserves.
 
(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Business Material Adverse Effect, each Material
Insurance Contract is the legal, valid and binding obligation of one of the
Polaris Companies and is enforceable against the
 
46


--------------------------------------------------------------------------------

Polaris Company party thereto and, to the Knowledge of GE, of each other party
thereto, in accordance with its terms (except in each case as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity)).
 
(c) Except as set forth in Section 5.22(c) of the GE Disclosure Letter, neither
GE nor any of its Affiliates has received (i) to the knowledge of the person set
forth in Section 5.22(c) of the GE Disclosure Letter, any threat (written or
oral) from any party to any Polaris Companies Retrocession Agreement that such
party intends not to honor its obligations under such Polaris Companies
Retrocession Agreement, which threat is reasonably likely to result in an
Action, and (ii) any written notice from any such party that such party intends
not to honor its obligations under such Polaris Companies Retrocession
Agreement.
 
5.23 Portfolio Investments. All investments included in the investment
portfolios of each of the Polaris Companies comply in all material respects with
all Laws applicable to the Polaris Companies. Except as set forth in Section
5.23 of the GE Disclosure Letter, as of June 30, 2005, none of the material
investments included in the investment portfolios of the Polaris Companies is in
material default in the payment of principal or interest or dividends.
 
5.24 Real Property.
 
(a) Section 5.24(a) of the GE Disclosure Letter sets forth a true and complete
list as of the date hereof of each material parcel of Owned Real Property. One
or more of the Polaris Companies hold good and valid title to each such parcel
of Owned Real Property in fee simple absolute, free and clear of all Liens other
than Permitted Liens.
 
(b) Section 5.24(b) of the GE Disclosure Letter sets forth a true and complete
list as of the date hereof of all material leases of Leased Real Property (the
“Material Leases”). All of the Material Leases are in full force and effect and
no Polaris Company (i) is in material default of any Material Lease or (ii) has
received any written notice of any event that with notice or lapse of time, or
both, would constitute a material default by the Polaris Companies under any
Material Leases. GE has made available to Acquiror true and complete copies of
the Material Leases.
 
(c) As of the date hereof, there are no condemnation proceedings or eminent
domain proceedings of any kind pending, or to the Knowledge of GE, threatened
with respect to any portion of the Real Property.
 
5.25 Investment Company. None of the Polaris Companies is an “investment
company”, as such term is defined in the Investment Company Act of 1940, as
amended.
 
5.26 Internal Controls. The Business maintains a system of internal accounting
controls sufficient to comply in all material respects with all legal and
accounting requirements applicable to the Business. There are no significant
deficiencies in the internal accounting controls of the Business which would
reasonably be expected to adversely effect in any material
 
47


--------------------------------------------------------------------------------

respect the ability of the Business to record, process, summarize and report
financial data. Neither GE, the Transferors nor any Polaris Company has received
notice of any material complaint, allegation, assertion or claim that the
Business has engaged in questionable accounting or auditing practices.
 
5.27 Books and Records. The books and records of the Polaris Companies (a) have
been maintained in all material respects in accordance with accounting practices
and applicable Law and (b) contain in all material respects true and accurate
records of all information required to be recorded therein. The books and
records relating primarily to the Business are, or as of the Final Closing will
be, in the possession or under the control of the Polaris Companies.
 
5.28 Non-Traditional Products. GE has provided Acquiror access to all documents
provided to the Securities and Exchange Commission (“SEC”) in response to the
SEC’s subpoena to GE dated April 29, 2005. As of the date hereof, to the
Knowledge of GE, all non-privileged, material documents that are reasonably
responsive to such subpoena, as modified by agreement with the SEC, that were
provided to the SEC have been made available to Acquiror. This is an ongoing
investigation. GE has asserted privileges in this matter in the ordinary course
with respect to certain documents not provided to the SEC. As of the date
hereof, Section 5.28 of the GE Disclosure Letter (i) identifies all other
subpoenas and written information requests received by GE or any of its
affiliates from any other Governmental Authority substantially covering the
matters referred to in the SEC’s subpoena and (ii) sets forth a description of
the scope of the response, if any, to the SEC subpoena and the other subpoenas
and written requests referred to in clause (i) above.
 
5.29 Indebtedness. As of the date hereof, except as described in Section 5.29 of
the GE Disclosure Letter and for Indebtedness less than $5,000,000 in the
aggregate, none of the Polaris Companies has any outstanding Indebtedness.
 
5.30 Selected Matters.
 
(a) None of the “Polaris Subsidiaries” (as that term is defined in the Tax
Matters Agreement) has foreign branches with the exception of those entities
listed in Section 5.30 of the GE Disclosure Letter.
 
(b) No Polaris Subsidiary has been, within the last five (5) years, a managing
member, general partner or partner that owns or owned 50% or more of the
interests of any partnership or joint venture or the holder of a beneficial
interest in any trust (other than any trust described in N.Y. Insurance
Department Regulation 114 (N.Y. Comp. Codes R. & Regs., tit. 11, sec. 126) or
any similar trust) for any period for which the statute of limitations for any
Tax has not expired.
 
5.31 No Other Representations or Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS ARTICLE V (AS MODIFIED BY THE GE DISCLOSURE
LETTER), THE TAX MATTERS AGREEMENT, THE UK TAX MATTERS AGREEMENT, THE
INTERNATIONAL TAX MATTERS AGREEMENT AND THE SHAREHOLDING AGREEMENT,
 
48


--------------------------------------------------------------------------------

NEITHER GE NOR ANY OTHER PERSON MAKES ANY OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO GE, GE’S AFFILIATES, THE TRANSFERORS,
THE ACQUIRED SUBSIDIARIES OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
AGREEMENTS, AND GE DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER
MADE BY GE, THE TRANSFERORS, THE ACQUIRED SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE V HEREOF (AS MODIFIED BY THE GE DISCLOSURE LETTER), THE TAX MATTERS
AGREEMENT, THE UK TAX MATTERS AGREEMENT, THE INTERNATIONAL TAX MATTERS AGREEMENT
AND THE SHAREHOLDING AGREEMENT), GE HEREBY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, PROJECTION, FORECAST,
STATEMENT, OR INFORMATION MADE, COMMUNICATED, OR FURNISHED (ORALLY OR IN
WRITING) TO ACQUIROR OR ANY OF ITS AFFILIATES OR REPRESENTATIVES (INCLUDING ANY
OPINION, INFORMATION, PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR MAY BE
PROVIDED TO ACQUIROR OR ANY OF ITS AFFILIATES BY ANY DIRECTOR, OFFICER,
EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF GE, THE TRANSFERORS, THE
ACQUIRED SUBSIDIARIES OR ANY OF THEIR RESPECTIVE AFFILIATES).
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF ACQUIROR
 
Acquiror hereby represents and warrants to GE that:
 
6.1 Organization and Corporate Existence.
 
(a) Acquiror is a company limited by shares (Aktiengesellschaft) duly, validly
and lawfully incorporated and existing under the laws of Switzerland and has
full corporate capacity and authority to own, operate, lease and use its
properties and assets and to conduct its business as the same is currently being
conducted.
 
(b) Except as set forth in Section 6.1(b) of the Acquiror Disclosure Letter, no
material order has been made, petition presented, resolution passed or meeting
convened for the winding-up (or other process whereby a business would be
terminated and assets distributed amongst creditors and/or shareholders) of
Acquiror or any of its Subsidiaries, there are no cases or proceedings under
insolvency, reorganization or similar laws pending in relation to them, and no
events have occurred that would justify any such case or proceeding. No receiver
(including any administrative receiver), liquidator, administrator or similar
official has been appointed with respect to Acquiror or any of its Subsidiaries
and no step has been taken for or with a view to the appointment of any such
person. None of Acquiror or any of its Subsidiaries is insolvent or unable to
pay its debts as they fall due.
 
49


--------------------------------------------------------------------------------

6.2 Authorization of Agreement; Voting Requirements. (a) Acquiror has all
requisite power and authority to execute and deliver this Agreement and the
other Transaction Agreements, and, subject to obtaining the Required Acquiror
Vote and the registration of the Capital Increase with respect to the New
Acquiror Shares, the registration of the conditional share capital for the
Acquiror Convertible Instruments and the registration of the resolutions of the
Acquiror Shareholder Meeting in the competent commercial register, to perform
all of its obligations to be performed hereunder or thereunder and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and the other Transaction Agreements and, subject
to obtaining the Required Acquiror Vote, the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
requisite corporate action on the part of Acquiror. This Agreement, the Tax
Matters Agreement, the International Tax Matters Agreement and the Employee
Matters Agreement have been, and each of the other Transaction Agreements will
be at or prior to the Closing, duly and validly executed and delivered by
Acquiror and (assuming the due authorization, execution and delivery by the
other parties hereto and thereto) this Agreement, the Tax Matters Agreement and
the Employee Matters Agreement constitute, and upon execution and delivery, the
other Transaction Agreements will constitute, the legal, valid and binding
obligations of Acquiror, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and similar laws affecting creditors’ rights and remedies
generally, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
 
(b) Acquiror’s Board of Directors, at a meeting duly called and held, has by
majority vote (i) approved this Agreement, the Transaction Agreements and the
transactions contemplated hereby and thereby and (ii) determined to recommend
and propose that stockholders of Acquiror approve the resolutions described in
Section 7.12(a) (the “Acquiror Board Recommendation”).
 
(c) The affirmative vote in favor of the creation of the authorized share
capital for the Capital Increase and the creation of conditional capital for the
Acquiror Convertible Instruments at the Acquiror Shareholder Meeting or any
adjournment or postponement thereof by two-thirds of the shares represented at
the meeting (the “Required Acquiror Vote”) are the only votes or approvals of
the shareholders of Acquiror or any of its Subsidiaries which are necessary for
the purpose of the Capital Increase and the issuance of the Acquiror Convertible
Instruments.
 
6.3 No Conflicts.
 
(a) The execution, delivery and performance of the Transaction Agreements by
Acquiror and the consummation by Acquiror of the transactions contemplated by
the Transaction Agreements do not and will not (i) violate or conflict with the
organizational documents of Acquiror, (ii) provided that all consents,
approvals, authorizations and other actions described in Section 6.4 have been
obtained or taken, violate or conflict with any Law or Order applicable to
Acquiror or any of its Subsidiaries or any of their material assets or
properties, or (iii) except as set forth in Section 6.3 of Acquiror Disclosure
Letter, result in any breach of, or constitute a default (or event which, with
the giving of notice or lapse of time, or
 
50


--------------------------------------------------------------------------------

both, would become a default) under, or result in the loss of a benefit under,
or require any consent or approval under, or give to any Person any rights of
termination, amendment, acceleration or cancellation of, any material, Contract,
material Permit or other material instrument to which Acquiror or any of its
Subsidiaries is a party or by which any of the assets or properties of Acquiror
or any of its Subsidiaries are bound or affected, except, in the case of clauses
(ii) and (iii), any such conflicts, violations, breaches, defaults or rights as,
individually or in the aggregate, would not reasonably be expected to (A) have
an Acquiror Material Adverse Effect or (B) prevent, materially delay or
materially impair the ability of Acquiror to consummate the transactions
contemplated hereby.
 
(b) Acquiror has made available to GE true and complete copies of its Articles
of Association.
 
6.4 Consents and Approvals. The execution and delivery by Acquiror of the
Transaction Agreements do not, and the performance by Acquiror of, and the
consummation by Acquiror of the transactions contemplated by, the Transaction
Agreements will not, require any consent, approval, authorization or other
action or Order by, or any filing with or notification to, any Governmental
Authority, except (a) in connection, or in compliance with, the notification and
waiting period requirements of, and applicable filings or approvals under,
Antitrust Laws, (b) in connection or in compliance with the insurance laws of
the jurisdictions set forth in Section 6.4(b) of Acquiror Disclosure Letter, (c)
the Required Acquiror Vote, the actions required to call the Acquiror
Shareholder Meeting, the filing with and the registration of the Capital
Increase with the commercial register, and the approval of the SWX Swiss
Exchange for the listing of the New Acquiror Shares and the conditional capital
created for purposes of the Acquiror Convertible Instruments and the approval of
a prospectus (if required) by the Financial Services Authority (“FSA”), (d)
where the failure to obtain such consent, approval, authorization or action or
to make such filing or notification has not had and would not reasonably be
expected to have, individually or in the aggregate, an Acquiror Material Adverse
Effect or (e) as may be necessary as a result of any facts or circumstances
relating to GE or its Affiliates.
 
6.5 Capitalization.
 
(a) As of the date hereof, the issued share capital of Acquiror amounts to CHF
32,209,092.20 (thirty-two million two hundred nine thousand ninety-two point
twenty Swiss Francs), is divided into 322,090,922 (three hundred twenty-two
million ninety thousand nine hundred twenty-two) registered shares with a par
value of CHF 0.10 (point ten Swiss Francs) each, and is fully paid up (the
“Acquiror Shares”). Except as set forth in Section 6.5(a) of the Acquiror
Disclosure Letter, as of the date hereof (i) there are no resolutions pending,
planned or anticipated or rights or commitments outstanding regarding the
issuance of Acquiror Shares, other than as set forth in Acquiror’s Articles of
Association as in effect as of the date hereof and as contemplated by this
Agreement and (ii) all of the issued and outstanding Acquiror Shares were duly
authorized for issuance and are validly issued and fully paid up and were not
listed in violation of Contract, preemptive rights or applicable Law.
 
(b) Except as set forth in Section 6.5(b) of Acquiror Disclosure Letter, as of
the date hereof, there is no existing option, warrant, call, right, or Contract
of any character to which Acquiror is a party requiring, and there are no
securities of Acquiror outstanding which
 
51


--------------------------------------------------------------------------------

upon conversion or exchange would require, the issuance of any shares of
Acquiror or other securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase shares of capital stock of Acquiror.
 
6.6 Issuance and Transfer of New Acquiror Shares and Acquiror Convertible
Instruments.
 
(a) The New Acquiror Shares and the Acquiror Convertible Instruments when issued
as contemplated by this Agreement will, assuming the Equity Sellers deliver the
Purchased Equity, be duly and validly issued in accordance with the Laws of
Switzerland and any other relevant jurisdiction, and the New Acquiror Shares
will be fully paid up to at least their nominal value and non-assessable (it
being understood that the contribution of the Purchased Equity in accordance
with the terms hereof is the Equity Sellers’ sole obligation with respect to
their receipt of the New Acquiror Shares).
 
(b) Upon consummation of the transactions contemplated by this Agreement,
including the execution and delivery of the documents to be delivered at the
Closing, at the Closing Date, the Equity Sellers shall be vested with full legal
ownership in and to the New Acquiror Shares and the Acquiror Convertible
Instruments, free and clear of any and all Liens or transfer restrictions,
except as set forth in this Agreement, the Shareholding Agreement or as imposed
by applicable securities Laws.
 
6.7 Acquiror Financial Statements. Acquiror has made available to GE copies of
(a) the audited stand-alone and consolidated balance sheets of Acquiror as at
December 31, 2004 and 2003 and the related audited stand-alone and consolidated
statements of income and of cash flows of Acquiror for the years then ended and
(b) the unaudited consolidated balance sheet of Acquiror as at June 30, 2005 and
the related unaudited consolidated statements of income and cash flows of
Acquiror for the six (6) month period then ended (such audited and unaudited
statements, including the related notes and schedules thereto, are referred to
herein as the “Acquiror Financial Statements”). Except as set forth in the notes
thereto and as disclosed in Section 6.7 of Acquiror Disclosure Letter, each of
the consolidated Acquiror Financial Statements (a) has been prepared based on
the books and records of Acquiror and of its consolidated group in accordance
with Swiss GAAP FER and the Swiss Code of Obligations consistently applied
throughout the periods involved and (b) in all material respects, gives a true
and fair view of the financial position, the results of operations and the cash
flows of Acquiror and of its consolidated group, respectively, in accordance
with Swiss GAAP FER. The stand-alone Acquiror Financial Statements have been
prepared in accordance with the accounting principles as consistently applied
and required by the Swiss Code of Obligations.
 
6.8 Share Price and Disclosure of Price-Sensitive Facts.
 
(a) Acquiror is in compliance with (i) its disclosure duties under the Listing
Rules of the SWX Swiss Exchange regarding maintenance of listing, including
article 72 thereof concerning the disclosure of price-sensitive facts (ad hoc
publicity) and (ii) the disclosure obligations applying to issuers of equity
securities that are listed on the SWX “EU-Compatible Segment” whose shares are
admitted to trading on the EU Regulated Market Segment of virt-x and whose EU
home member state is the United Kingdom, in each case as applicable to Acquiror.
 
52


--------------------------------------------------------------------------------

(b) As of the date hereof, except as set forth on Section 6.8(b) of the Acquiror
Disclosure Letter, other than the transactions contemplated hereby, Acquiror
does not have any plans for or with respect to any material acquisition or
disposition (other than insurance securitization transactions in the ordinary
course of business) the disclosure of which would be allowed to be deferred by
Acquiror in reliance on the exceptions in paragraph 2 or 3 of article 72 SWX LR.
 
6.9 No Undisclosed Liabilities. Other than (a) Liabilities incurred after
December 31, 2004 in the ordinary course of business consistent with past
practice of Acquiror, including Liabilities for losses and loss adjustment
expenses arising under policies or contracts of insurance or reinsurance issued
or assumed by an insurance Subsidiary of Acquiror, (b) Liabilities accrued or
reserved against in the Acquiror Financial Statements, (c) Liabilities incurred
in connection with the transactions contemplated hereby or permitted to be
incurred by this Agreement, (d) Liabilities in respect of claims asserted by or
against holders of the Acquiror Insurance Contracts or the Acquiror Reinsurance
Agreements, (e) Liabilities set forth in Section 6.9 of Acquiror Disclosure
Letter and (f) Liabilities that have not had and would not reasonably be
expected to have, individually or in the aggregate, an Acquiror Material Adverse
Effect, Acquiror and its Subsidiaries have no Liabilities of any nature, whether
or not required by Swiss GAAP FER or SAP to be reflected in, reserved against or
otherwise described in a balance sheet.
 
6.10 Absence of Certain Developments. Except as expressly contemplated by this
Agreement and as set forth in Section 6.10 of Acquiror Disclosure Letter, since
December 31, 2004 (a) Acquiror and its Subsidiaries have conducted their
respective businesses only in the ordinary course of business consistent with
past practice and (b) other than ordinary course benefit claims arising under
policies or contracts of insurance or reinsurance issued or assumed by an
insurance Subsidiary of Acquiror, there has not been any event, change,
occurrence or circumstance that has had or would reasonably be expected to have,
individually or in the aggregate, an Acquiror Material Adverse Effect.
 
6.11 Litigation. Except as set forth in Section 6.11 of Acquiror Disclosure
Letter or for ordinary course benefit claims arising under Acquiror Insurance
Contracts or Acquiror Reinsurance Agreements, as of the date hereof, there are
no Actions pending or, to the Knowledge of Acquiror, threatened against Acquiror
or any of its Subsidiaries that would reasonably be expected to have, an
Acquiror Material Adverse Effect or that would, with respect to Acquiror,
reasonably be expected to materially impair or delay the ability of Acquiror to
consummate the transactions contemplated by, or to perform its obligations
under, the Transaction Agreements.
 
6.12 Compliance with Laws.
 
(a) Except as set forth on Section 6.12 of Acquiror Disclosure Letter, Acquiror
and its Subsidiaries are in compliance in all material respects with all Laws of
any Governmental Authority applicable to their respective businesses or
operations except where the failure to be in compliance would not reasonably
prevent, materially delay or materially impair
 
53


--------------------------------------------------------------------------------

the ability of Acquiror to consummate the transactions contemplated by the
Transaction Agreements, and neither Acquiror nor any of its Subsidiaries has
received any written notice of or been charged with the violation in any
material respect of any such Laws.
 
(b) The documents produced and used in the Acquiror Financing, and the offerings
contemplated by the Acquiror Financing, will be in compliance with the
requirements of Swiss Law.
 
6.13 Investment Intention. Acquiror and the Equity Buyers are acquiring the
Purchased Equity for their own account, for investment purposes only and not
with a view to the distribution (as such term is used in Section 2(a)(11) of the
Securities Act) thereof. Acquiror and the Equity Buyers that are acquiring
Purchased Equity understand that the Purchased Equity have not been registered
under the Securities Act and cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is available.
 
6.14 Financial Advisors. Except as set forth in Section 6.14 of Acquiror
Disclosure Letter, no Person has acted, directly or indirectly, as a broker,
finder or financial advisor for Acquiror in connection with the transactions
contemplated by this Agreement and no Person is entitled to any fee or
commission or like payment in respect thereof. For the avoidance of doubt, the
fees and expenses of each Person listed in Section 6.14 of the Acquiror
Disclosure Letter will be paid by Acquiror or its Affiliates.
 
6.15 Financial Capability. As of the date hereof, Acquiror has no reason to
believe that, if the Required Acquiror Vote is received, it and its Affiliates
will not be able to obtain sufficient funds prior to the Initial Closing Date to
pay the cash portion of the Purchase Price.
 
6.16 Internal Controls. Acquiror and its Subsidiaries maintains a system of
internal accounting controls sufficient to comply in all material respects with
all legal and accounting requirements applicable to Acquiror and its
Subsidiaries. There are no significant deficiencies in the internal accounting
controls of Acquiror and its Subsidiaries which would reasonably be expected to
adversely effect in any material respect the ability of Acquiror and its
Subsidiaries to record, process, summarize and report financial data. Neither
Acquiror nor its Subsidiaries has received notice of any material complaint,
allegation, assertion or claim that Acquiror or its Subsidiaries has engaged in
questionable accounting or auditing practices.
 
6.17 Tax. Acquiror and its Affiliates have filed all Tax returns that are
required to be filed or have requested extensions thereof (except in any case in
which the failure so to file would not have, individually or in the aggregate, a
material adverse effect on Acquiror or its business), and has paid all Taxes
required to be paid by it and any other assessment, fine, or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine, or penalty that is currently being contested in
good faith or as would not have, individually or in the aggregate, a material
adverse effect on Acquiror or its business.
 
6.18 Investigation. ACQUIROR ACKNOWLEDGES THAT IT (A) HAS MADE ITS OWN
INDEPENDENT INQUIRY AND INVESTIGATION INTO, AND, BASED THEREON, HAS FORMED AN
INDEPENDENT JUDGMENT CONCERNING,
 
54


--------------------------------------------------------------------------------

THE POLARIS COMPANIES, THE TRANSFERRED ASSETS AND THE BUSINESS, INCLUDING ITS
OPERATIONS, TECHNOLOGY, ASSETS, LIABILITIES, RESULTS OF OPERATIONS, FINANCIAL
CONDITIONS AND PROSPECTS, AND (B) HAS BEEN FURNISHED WITH OR GIVEN ACCESS TO
INFORMATION ABOUT THE POLARIS COMPANIES, THE TRANSFERRED ASSETS AND THE
BUSINESS. ACQUIROR ACKNOWLEDGES THE TERMS OF SECTION 5.31.
 
ARTICLE VII
 
COVENANTS
 
7.1 Conduct of Business Pending the Closing. Except as otherwise expressly
contemplated by the Transaction Agreements, for matters identified in Section
7.1 of the GE Disclosure Letter or as required by Law, from the date of this
Agreement through the Final Closing, unless Acquiror otherwise consents in
writing in advance (which consent shall not be unreasonably withheld or
delayed), GE will, and will cause the Polaris Companies to, (a) conduct the
Business in the ordinary course consistent with past practice, (b) use
reasonable best efforts to preserve intact the business organizations of the
Polaris Companies, to retain the services of the executive officers and key
employees of the Business and to preserve the current significant business
relationships with its agents, producers, reinsurers, retrocessionaires and
customers of the Business, (c) except as otherwise required by changes in GAAP
or SAP, continue to reserve in all material respects in accordance with the
reserving practices and policies employed in connection with the preparation of
the Unaudited Business Financial Statements and the Business SAP Statements as
of, and for the period ended, June 30, 2005, and (d) not do any of the
following:
 
(i) amend the certificate of incorporation or by-laws (or comparable
organizational documents) of any of the Polaris Companies;
 
(ii) except with respect to the Polaris Companies’ investment portfolios, permit
a Polaris Company to acquire (by merger, consolidation, acquisition of stock or
assets or otherwise) any Person or assets comprising a business or division or
any material amount of property or assets, in or of any other Person (other than
for individual amounts not in excess of $5,000,000 or in the aggregate not in
excess of $25,000,000);
 
(iii) with respect to the Business (1) incur any additional Indebtedness (other
than (A) under letters of credit entered into or renewed in the ordinary course
of business consistent with past practice or (B) incurred from GE or its
Affiliates in the ordinary course consistent with past practice) or (2) make
loans (other than to employees for reimbursement of ordinary course expenses or
as permitted by the investment policies in effect as of the date hereof) or
capital contributions to any other Person (other than another Polaris Company);
 
(iv) transfer the ownership of any shares of, or other equity interests in, or
issue or sell any additional shares of, or other equity interests in, any of the
Polaris Companies, or securities convertible into or exchangeable for such
shares or equity
 
55


--------------------------------------------------------------------------------

interests, or issue or grant any options, warrants, calls, subscription rights
or other rights of any kind to acquire such additional shares, such other equity
interests or such securities;
 
(v) permit a Polaris Company to enter into any Contract that would constitute a
Material Contract under Sections 5.13(a)(ii), (iii), (x) or (xi) or to enter
into a joint venture or partnership agreement;
 
(vi) permit a Polaris Company to modify, amend or terminate any of the Material
Contracts;
 
(vii) except with respect to the Polaris Companies’ investment portfolios in the
ordinary course of business, permit a Polaris Company (or Subsidiary thereof) to
sell, transfer, encumber, pledge, lease, sublease or otherwise dispose of any
assets of the Business or Transferred Assets (other than for individual
transactions not in excess of $5,000,000 or in the aggregate not in excess of
$25,000,000);
 
(viii) permit a Polaris Company to make any material change in any financial,
investment, accounting or underwriting methods, principles or practices in
connection with the Business, including in the preparation of its financial
statements and the establishment of Reserves, other than changes required by
changes in SAP, GAAP or Law or changes in accounting principles or practices
that affect GE Subsidiaries generally;
 
(ix) permit a Polaris Company to settle or compromise any Action or pay,
discharge, settle, waive, release or assign any of its rights or claims, in each
case with respect to the Business, except for any settlement, compromise,
payment, discharge, waiver, release or assignment (A) in the ordinary course of
business consistent with past practice or (B) outside of the ordinary course of
business consistent with past practice in individual amounts not in excess of
$5,000,000 or in the aggregate not in excess of $25,000,000; provided that, in
no event, will any such settlement materially impair or interfere with the
ability of any Polaris Company to conduct its business as currently conducted in
any jurisdiction(s);
 
(x) pledge or otherwise encumber the Purchased Equity or any other capital stock
or equity interests in any of the Acquired Subsidiaries;
 
(xi) except for (A) any dividend paid solely to another Polaris Company, (B)
dividends on the Class C Stock, (C) distribution of the Class C Stock or the
proceeds from the redemption of the Class C Stock, and (D) distribution of
assets (or the proceeds thereof), or liabilities that are not intended to be
transferred to or assumed by Acquiror or any Affiliate of Acquiror pursuant to
the Transaction Agreements, declare or pay any dividend with respect to the
capital stock or other equity interests of any of the Polaris Companies;
provided that no dividend or other distribution may be made with the proceeds of
the disposition of the equity or assets of Core Reinsurance Company Limited;
 
56


--------------------------------------------------------------------------------

(xii) permit a Polaris Company to make or dispose of any investments, other than
pursuant to the investment guidelines applicable to the Business in effect on
the date hereof;
 
(xiii) enter into or adopt a plan or agreement of recapitalization,
reorganization, merger or consolidation or adopt a plan of complete or partial
liquidation or dissolution, in each case with respect to any Polaris Company or
affecting the Business;
 
(xiv) effectuate a “plant closing” or “mass layoff” as those terms are defined
in the Worker Adjustment and Retraining Notification Act or any similar
triggering event under applicable state or local Law, affecting in whole or in
part any site of employment, facility, operating unit or employee of any of the
Polaris Companies;
 
(xv) permit a Polaris Company to enter into any Binding Producer Agreements or
renew, modify or amend any existing Binding Producer Agreement to extend the
term of such agreement except, in either case, to the extent such Binding
Producer Agreement can be terminated upon no more than 180 days notice;
 
(xvi) permit a Polaris Company to enter into any Contract of retrocession with a
counterparty that has a financial strength rating of less than “A” as rated by
AM Best, Moody’s Investor Services or Standard & Poor’s, or an equivalent rating
by the relevant rating agency with respect to such counterparty (in each case,
unless such Contract is fully collateralized including, for the avoidance of
doubt, collateralized by a letter of credit issued by an institution with an “A”
or better rating);
 
(xvii) permit a Polaris Company to enter into any insurance, reinsurance, risk
management or loss control service Contracts or arrangements with GE and its
Affiliates other than a renewal of such Contracts or arrangements on
substantially the same terms;
 
(xviii) permit a Polaris Company, to the extent payable by a Polaris Company or
affecting a Business Employee, to (A) enter into or establish any, deferred or
incentive compensation, severance, retention (other than a retention plan that
is to be paid by GE in accordance with the Employee Matters Agreement),
retirement or similar plan with respect to any director, officer or employee,
(B) enter into, amend or modify any employment agreement with any employee,
officer or director other than in the ordinary course of business consistent
with past practice, as required by contractual obligations in existence on the
date hereof or by Law, (C) grant any severance or termination pay to any
director, officer or employee other than in the ordinary course of business
consistent with past practice or as required by contractual obligations in
existence on the date hereof or by Law or (D) amend any Employee Plan or
otherwise change the current compensation or other benefits payable to any
director, officer or employee other than (1) in the ordinary course of business
consistent with past practice, (2) as required by contractual obligations in
existence on the date hereof or by Law, or (3) any change in any Parent Plan
applicable to a group of GE employees generally including Business Employees;
 
57


--------------------------------------------------------------------------------

(xix) enter into any Contract of property and casualty insurance or reinsurance
that has a term of more than two years or amend any such existing Contract to
extend the term of such a Contract for a period of more than two years (except
for Contracts relating to any product currently being pursued that by its nature
has a term of more than two years (e.g., bank trade finance, wrap-up treaties
written in the construction industry and surety performance bonds for
construction projects)); and
 
(xx) authorize, agree to, or enter into any legally binding commitment with
respect to any of the foregoing;
 
7.2 Access to Information. (a) From the date of this Agreement until the Final
Closing Date, subject to compliance by Acquiror with the procedures established
by the Transition Committee, upon reasonable prior notice, and except as
determined in good faith to be appropriate to ensure compliance with any
applicable Laws and subject to any applicable privileges (including the
attorney-client privilege) and contractual confidentiality obligations, GE
shall, and shall cause each of the Polaris Companies and each such Persons’
respective Representatives to, (i) afford the Representatives of Acquiror
reasonable access, during normal business hours, to the offices, properties,
financial records, personnel and books and records of the Business and
(ii) furnish to the Representatives of Acquiror such additional financial and
operating data and other information regarding the Business as is prepared or
maintained by the Polaris Companies in the ordinary course of business as
Acquiror or its Representatives may from time to time reasonably request;
provided, however, that such investigation shall not unreasonably interfere with
any of the businesses or operations of GE, the Transferors, the Acquired
Subsidiaries or any of their Affiliates.
 
(b) From the date of this Agreement until the Final Closing Date, in connection
with any reasonable business purpose related to the transactions contemplated by
this Agreement, subject to compliance by GE with the procedures established by
the Transition Committee, upon reasonable prior notice, and except as determined
in good faith to be appropriate to ensure compliance with any applicable Laws
and subject to any applicable privileges (including the attorney-client
privilege) and contractual confidentiality obligations, Acquiror shall, and
shall cause its Representatives to, (i) afford the Representatives of GE
reasonable access, during normal business hours, to the offices, properties,
financial records, personnel and books and records of Acquiror and (ii) furnish
to the Representatives of GE such additional financial and operating data and
other information regarding the business of Acquiror as GE or its
Representatives may from time to time reasonably request; provided, however,
that such investigation shall not unreasonably interfere with the business or
operations of Acquiror or any of its Affiliates. Notwithstanding the foregoing,
Acquiror shall afford GE substantially comparable access as that afforded to
underwriters as part of their standard due diligence process in connection with
securities offerings to the public; provided that such access shall not
unreasonably interfere with the Acquiror Financing. From and after the Final
Closing Date, in connection with the preparation of Tax Returns, financial
statements, post-closing regulatory filings, a defense relating to a third party
claim,, and the determination of the indemnification rights or obligations of GE
under this Agreement, upon reasonable prior notice, and except as determined in
good faith to be appropriate to ensure compliance with any applicable Laws and
subject to any applicable privileges (including the attorney-client privilege)
and contractual confidentiality obligations, in each case, Acquiror shall, and
shall cause the Acquired
 
58


--------------------------------------------------------------------------------

Subsidiaries to, (x) afford the Representatives of GE reasonable access, during
normal business hours, to the offices, properties, financial records, personnel
and books and records of the Polaris Companies, in respect of the operation of
the Polaris Companies, the Transferred Assets and the Business prior to the
Final Closing and (y) make available to the Representatives of GE the employees
of Acquiror and its Affiliates in respect of the Business whose assistance,
expertise, testimony, notes and recollections or presence is necessary to assist
GE in connection with the preparation of Tax Returns, financial statements,
post-closing regulatory filings and the defense of a third party claim,
including the presence of such persons as witnesses in hearings or trials for
such purposes; provided, however, that such investigation shall not unreasonably
interfere with the business or operations of Acquiror or any of its Affiliates,
including the Acquired Subsidiaries and the Business. For the avoidance of
doubt, nothing in this Agreement limits the access rights of any party as set
forth in any of the Related Agreements.
 
(c) Notwithstanding anything in this Agreement to the contrary, neither GE nor
Acquiror shall be required, prior to the Final Closing, to disclose, or cause
the disclosure of, to the other party or its Affiliates or Representatives (or
provide access to any of its or its Affiliates’ officers, properties, books or
records that could result in the disclosure to such persons or others of) any
competitively sensitive information (the “Confidential Data”), nor shall either
party hereto be required to permit or cause others to permit the other party or
its Affiliates or Representatives to have access to or to copy or remove from
the offices or properties of the other party or any of its Affiliates any
documents or other materials that might reveal any Confidential Data. For
greater certainty, until the Closing Date, if a party hereto should decide to
provide the other party with Confidential Data, access to and exchange of
Confidential Data as between the parties hereto shall be limited to that which
is reasonably necessary for the purposes of securing all necessary regulatory
approvals and the preparation and settlement of the Transaction Agreements and
shall be further limited such that the dissemination of such Confidential Data
shall be confined to those Representatives of the other party who have a need to
know such information for these purposes and who agree to respect such
confidentiality in their dealings with such Confidential Data.
 
(d) Subject to any relevant Antitrust Laws and compliance with any regulatory
restrictions, GE and Acquiror shall establish a joint transition committee (the
“Transition Committee”) (the members of which shall be (on behalf of GE) Dennis
Dammerman, Ronald Pressman, Brackett Denniston and Pamela Daley and (on behalf
of Acquiror) Jacques Aigrain, Andreas Beerli, Markus Diethelm and Weldon Wilson
to (i) establish procedures with respect to the access provisions of Sections
7.2(a) and 7.2(b) in respect of the period between the date hereof and the
Closing Date and (ii) plan the steps necessary to efficiently implement the
purchase of the Business by Acquiror. The Transition Committee shall be
co-chaired by a representative of each of Acquiror and GE, shall have
appropriate representatives of both GE and Acquiror and shall meet in person or
telephonically as frequently as shall be reasonably determined by the parties
hereto (subject to the limitation that such meetings or telephone conversations
shall not unreasonably interfere with the conduct of the Business). All costs
associated with the establishment and the operation of the Transition Committee
shall be borne equally by GE and Acquiror. Prior to any meetings of the
Transition Committee, GE and Acquiror shall implement appropriate procedures for
the protection of the Confidential Data of both GE and Acquiror in the event the
transaction is not concluded for any reason.
 
59


--------------------------------------------------------------------------------

7.3 Preservation of Books and Records. GE agrees that it shall preserve and
keep, or cause to be preserved and kept, all original books and records referred
to in Section 2.2(b)(vi) (relating to the period prior to the Initial Closing)
for the longer of any applicable statute of limitations and a period of six
(6) years from the Closing Date. During such six-year or longer period,
Representatives of Acquiror shall, upon reasonable notice and for any reasonable
business purpose, have access during normal business hours to examine, inspect
and copy such books and records. During such six-year or longer period, GE shall
provide Acquiror with, or cause to be provided to Acquiror, such original books
and records referred to in Section 2.2(b)(vi) as Acquiror shall reasonably
request in connection with any Action to which Acquiror or its Affiliates are
parties or in connection with the requirements of any Law applicable to Acquiror
or its Affiliates. Acquiror shall return such books and records to GE or such
Affiliate as soon as such books and records are no longer needed in connection
with the circumstances described in the immediately preceding sentence. After
such six-year or longer period, before GE or any Affiliate shall dispose of any
of such books and records, GE shall give at least ninety (90) days’ prior
written notice of its intention to dispose of such books and records to
Acquiror, and shall be given an opportunity, at its cost and expense, to remove
and retain all or any part of such books and records as Acquiror may elect.
 
7.4 Confidentiality. (a) The terms of the letter agreement dated June 15, 2005
(the “Confidentiality Agreement”) among GE, GE ISC, Acquiror and Acquiror
America Holding Corporation are incorporated into this Agreement by reference
and shall continue in full force and effect until the Closing, at which time the
confidentiality obligations under the Confidentiality Agreement shall terminate
with respect to information relating exclusively to the Business. For the
avoidance of doubt, the Confidentiality Agreement shall continue in full force
and effect with respect to the Excluded Business. If, for any reason, the
transactions contemplated by the Transaction Agreements are not consummated, the
Confidentiality Agreement shall nonetheless continue in full force and effect in
accordance with its terms.
 
(b) GE recognizes that by reason of its ownership of the Polaris Companies and
its operation of the Business it and its Affiliates have acquired confidential
information and trade secrets concerning the operation of the Business, the use
or disclosure of which could cause Acquiror or its Affiliates substantial loss
and damages. Accordingly, GE covenants to Acquiror that GE and its Affiliates
will not for a period of six years following the Closing Date, except in
performance of its obligations to Acquiror or with the prior written consent of
Acquiror, directly or indirectly, disclose confidential information relating to
the Business that it may learn or has learned by reason of its ownership of the
Business, unless (i) it is or becomes generally available to the public other
than as a result of disclosure by GE or any of its Affiliates, (ii) it is
generally made available to third parties without any limitations on its use or
disclosure or (iii) disclosure is required by applicable Law.
 
7.5 Regulatory and Other Authorizations; Consents.
 
(a) Subject to the proviso in Section 7.5(d), each of the parties hereto shall
cooperate with the other and use its reasonable best efforts to promptly
(i) take, or cause to be taken, all actions, and do, or cause to be done, all
things, necessary, proper or advisable to cause the conditions to Closing to be
satisfied as promptly as practicable and to consummate and make effective the
transactions contemplated hereby, including preparing and filing promptly and
fully
 
60


--------------------------------------------------------------------------------

all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents (including any required or recommended filings under applicable
Antitrust Laws), and (ii) obtain all approvals, consents, registrations,
permits, authorizations and other confirmations from any Governmental Authority
necessary, proper or advisable to consummate the transactions contemplated
hereby. For purposes hereof, “Antitrust Laws” means the Sherman Act, as amended,
the Clayton Act, as amended, the HSR Act, the Federal Trade Commission Act, as
amended, and all other applicable Laws issued by a Governmental Authority that
are designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade or lessening of
competition through merger or acquisition.
 
(b) GE and Acquiror each agree to make an appropriate filing of a notification
and report form pursuant to the HSR Act with respect to the transactions
contemplated by this Agreement promptly after the date of this Agreement, but in
no event later than twenty-one (21) days after the date hereof, and to supply
promptly any additional information and documentary material that may be
requested pursuant to the HSR Act. In addition, each party agrees to make
promptly any filing that may be required under any other Antitrust Law. Each
party shall have responsibility for its respective filing fees associated with
the HSR filings and any other similar filings required in any other
jurisdictions.
 
(c) Each of GE and Acquiror shall promptly notify one another of any material
communication it receives from any Governmental Authority relating to the
matters that are the subject of this Agreement and permit the other party to
review in advance any proposed communication by such party to any Governmental
Authority and shall provide each other with copies of all correspondence,
filings or communications between such party or any of its Representatives, on
the one hand, and any Governmental Authority or members of its staff, on the
other hand, subject to Section 7.2(c). Neither GE nor Acquiror shall agree to
participate in any meeting with any Governmental Authority in respect of any
such filings, investigation or other inquiry unless it consults with the other
party in advance and, to the extent permitted by such Governmental Authority,
gives the other party the opportunity to attend and participate at such meeting.
Subject to the Confidentiality Agreement and to Section 7.2(c), GE and Acquiror
will coordinate and cooperate fully with each other in exchanging such
information and providing such assistance as the other party may reasonably
request in connection with the foregoing and in seeking early termination of any
applicable waiting periods or other approval under the HSR Act and any other
Antitrust Laws.
 
(d) In furtherance and not in limitation of the covenants of the parties
contained in this Section 7.5, each of the parties hereto shall use its
reasonable best efforts to resolve such objections, if any, as may be asserted
by a Governmental Authority with respect to the transactions contemplated
hereby. Notwithstanding the foregoing or any other provision of this Agreement,
GE shall not, without Acquiror’s prior written consent, commit to any
divestiture transaction or agree to any restriction on the Business, and nothing
in this Section 7.5 shall (i) limit any applicable rights a party may have to
terminate this Agreement pursuant to Section 9.1 so long as such party has up to
then complied in all material respects with its obligations under this
Section 7.5, (ii) require either party hereto to offer, accept or agree to
(A) dispose or hold separate any part of its or the Polaris Companies’
businesses, operations, assets or product lines (or a combination of Acquiror’s
and the Polaris Companies’ respective
 
61


--------------------------------------------------------------------------------

businesses, operations, assets or product lines), (B) not compete in any
geographic area or line of business, and/or (C) restrict the manner in which, or
whether, Acquiror, the Polaris Companies or any of their Affiliates may carry on
business in any part of the world, (iii) require any party to this Agreement to
contest or otherwise resist any administrative or judicial action or proceeding,
including any proceeding by a private party, challenging any of the transactions
contemplated hereby as violative of any Antitrust Law or (iv) require Acquiror
to enter into a capital maintenance agreement, keepwell or similar agreement
with respect to a Polaris Company; provided, however, that Acquiror shall be
required to offer, accept, agree to, and undertake the actions described in
clauses (ii), (iii) and (iv) above unless such actions would reasonably be
expected to (x) materially impair or interfere with the ability of the Polaris
Companies taken as a whole or Acquiror and its Subsidiaries taken as a whole to
conduct their respective businesses substantially in the manner as such
businesses are now being conducted, (y) have a Business Material Adverse Effect
or (z) have a material adverse effect on Acquiror and its Subsidiaries, taken as
a whole.
 
(e) GE and Acquiror agree to cooperate in obtaining any other consents and
approvals that may be required in connection with the transactions contemplated
by the Transaction Agreements. Notwithstanding anything to the contrary
contained in this Agreement, but subject to Sections 7.5(d) and 7.11(b), neither
GE nor Acquiror shall be required to compensate any third party (including any
Governmental Authority), commence or participate in litigation or offer or grant
any financial accommodation or any material non-financial accommodation to any
third party (including any Governmental Authority) to obtain any such consent or
approval; provided, however, each party hereto will take all other reasonable
actions in order to obtain any consent or approval necessary to effect the
transfer to Acquiror of the Transferred Assets effective as of the Initial
Closing Date.
 
7.6 Insurance. (a) From and after the Initial Closing Date or the Final Closing
Date, as applicable, the Acquired Subsidiaries shall cease to be insured by GE’s
or its Affiliates’ (other than the Acquired Subsidiaries’) insurance policies
(other than pursuant to Polaris Companies’ Retrocession Agreements) or by any of
their self-insured programs to the extent such insurance policies or programs
cover the Acquired Subsidiaries. With respect to events or circumstances
relating to the Transferred Assets, the Assumed Liabilities, the Transferred
Employees, the Polaris Companies or the assets of the Business that occurred or
existed prior to the Initial Closing Date or the Final Closing Date, as
applicable, that are covered by occurrence-based third party liability insurance
policies and any workers’ compensation insurance policies and/or comparable
workers’ compensation self-insurance programs sponsored by GE and/or its
Affiliates and that apply to the locations at which the Business operates,
Acquiror may make claims under such policies and programs; provided, however,
that by making any such claims, Acquiror agrees to reimburse GE for any
increased costs incurred by GE as a result of such claims, including any
retroactive or prospective premium adjustments associated with such coverage, as
such amounts are determined in accordance with those policies and programs
generally applicable from time to time to GE and its Affiliates; and provided,
further that neither Acquiror nor any of its Affiliates shall make any such
claims if, and to the extent that, such claims are covered by insurance policies
sponsored by Acquiror and/or its Affiliates (including, after the applicable
Closing, the Acquired Subsidiaries).
 
62


--------------------------------------------------------------------------------

(b) With respect to any open claims against GE’s insurance policies relating to
the Transferred Assets, the Assumed Liabilities, the Transferred Employees, the
Polaris Companies or the assets of the Business prior to the Initial Closing
Date or the Final Closing Date, as applicable, GE agrees to remit to Acquiror
any net proceeds realized from such claims, but only upon full and final
settlement of such claims.
 
7.7 Reserves.
 
(a) Not later than the Initial Closing Date, the GE Insurance Subsidiaries shall
cause Net Reserves to be increased (including all such increases since June 30,
2005 other than adjustments as a result of premiums received for prior periods
and accretion of any discount) from the aggregate Net Reserves reflected on the
Balance Sheet by a net amount equal to approximately $3.4 billion or such
different amount that, in the good faith judgment of the GE Insurance
Subsidiaries, is supported by appropriate actuarial analysis. Notwithstanding
the foregoing, and for the avoidance of doubt, no GE Insurance Subsidiary shall
be required to cause such Net Reserves to be increased unless, in its good faith
judgment, any such increase is in accordance with the applicable requirements of
Law, GAAP and SAP and is supported by appropriate actuarial analysis. The GE
Insurance Subsidiaries shall, from time to time as Acquiror shall reasonably
request, review with Acquiror the allocation of the amount of such increase
among the GE Insurance Subsidiaries by legal entity and line of business.
 
(b) Between the Initial Closing and the Final Closing, no GE Insurance
Subsidiary that remains within GE’s control shall reevaluate any of such GE
Insurance Subsidiary’s Reserves.
 
7.8 Intercompany Arrangements.
 
(a) Except for the intercompany arrangements set forth in Sections 7.8 and
7.11(b) of the GE Disclosure Letter and the Retrocession Agreement, GE shall,
and shall cause its Affiliates to, take such action and make such payments as
may be necessary so that, as of the applicable Closing Date, there shall be no
intercompany arrangements, and no obligations thereunder (other than payables,
receivables and accrued expenses arising in the ordinary course of business
consistent with past practice), between the Acquired Subsidiaries or the Asset
Sellers, on the one hand, and GE and its Affiliates (other than the Acquired
Subsidiaries and the Asset Sellers), on the other hand, and all such
intercompany arrangements shall be terminated on or prior to the applicable
Closing Date, including the Capital Maintenance Agreements; provided that the
foregoing shall not apply to the Asset Sellers to the extent that any such
rights, Liabilities or obligations are not included in either the Transferred
Assets or Assumed Liabilities.
 
(b) Notwithstanding anything to the contrary in Section 7.8(a), as of the
Initial Closing and the Final Closing, as the case may be, all officers of any
of the Polaris Companies who are not Transferred Employees shall relinquish any
rights to bank accounts of the Polaris Companies and any cash of the Polaris
Companies held by GE or its Affiliates (other than the Polaris Companies) shall
be transferred to the relevant Polaris Companies or as Acquiror directs.
 
7.9 Non-Competition. (a) For a period of three (3) years from the Initial
Closing Date, except as permitted by this Section 7.9 and subject to applicable
Law, none of GE,
 
63


--------------------------------------------------------------------------------

Transferors or any of their Subsidiaries shall engage in the Business in a
manner that competes with the Business as conducted by the Polaris Companies on
the Final Closing Date in the United States and such other locations in which
the Polaris Companies conducted such business on the Initial Closing Date (the
“Covered Business”). This Section 7.9 shall cease to be applicable to any Person
at such time as it is no longer a Subsidiary of GE or Transferors.
 
(b) Notwithstanding the provisions of Section 7.9(a) and without agreeing or
acknowledging (implicitly or otherwise) that the following activities would be
subject to the provisions of Section 7.9(a), nothing in this Agreement shall
preclude, prohibit or restrict GE, any Transferor or any of their respective
Subsidiaries from engaging in any manner in any (i) Financial Services Business,
(ii) Existing Business Activities, (iii) Fleet Management Business, (iv) De
Minimis Business or (v) business activity that would otherwise violate this
Section 7.9 if such business is acquired from any Person (an “After-Acquired
Business”) or is carried on by any Person that is acquired by or combined with
GE, any Transferor or any of their respective Affiliates, or otherwise becomes a
Subsidiary of GE after the date of this Agreement (an “After-Acquired Company”);
provided that, with respect to clause (iv) above, as soon as reasonably
practicable after the purchase or other acquisition of the After-Acquired
Business or the After-Acquired Company, but in no event after the expiration of
this Section 7.9, GE, the applicable Transferor or such Subsidiary shall (A) use
commercially reasonable efforts to dispose of (or enter into a binding agreement
to dispose of) the After-Acquired Business or the relevant portion of the
After-Acquired Company’s business or capital stock or (B) cause the business of
the After-Acquired Company to comply with this Section 7.9.
 
(c) The parties hereto agree that, if any court of competent jurisdiction
determines that a specified time period, a specified geographical area, a
specified business limitation or any other relevant feature of this Section 7.9
is unreasonable, arbitrary or against public policy, then a lesser period of
time, geographical area, business limitation or other relevant feature which is
determined by such court to be reasonable, not arbitrary and not against public
policy may be enforced against the applicable party.
 
(d) Terms capitalized in this Section 7.9, but not defined elsewhere, shall have
the following meanings:
 
“Capital Markets Activity” means any activity undertaken in connection with
efforts by any Person to raise for or on behalf of any Person capital from any
public or private source.
 
“Default Recovery Activities” means the exercise of any rights or remedies in
connection with any Financing, Other Insurance, Leasing or Other Financial
Services Activity (whether such rights or remedies arise under any agreement
relating to such Financing, Insurance, Leasing or Other Financial Services
Activity, under applicable Law or otherwise), including any foreclosure,
realization or repossession of any collateral or other security for any
Financing (including the equity in any entity or business), Insurance or Other
Financial Services Activity or any property subject to Leasing.
 
“De Minimis Business” means (a) any minority equity investment by GE or any of
its Subsidiaries in any Person (i) where the amount invested by GE and its
Affiliates was less
 
64


--------------------------------------------------------------------------------

than $50 million or (ii) in which GE or such Subsidiary does not have the right
to designate a majority, or such higher amount constituting a controlling
number, of the members of the board of directors (or similar governing body) of
such entity, or in which GE and its Subsidiaries collectively hold not more than
25% of the outstanding voting securities or similar equity interests, (b) any
Subsidiary of GE in which a Person who is not a controlled Affiliate of GE holds
over 25% of the outstanding voting securities or similar equity interests and
with respect to whom GE or another Subsidiary, as applicable, has existing
contractual or legal obligations limiting GE’s discretion to impose on the
subject Subsidiary a non-competition obligation such as that in this Section 7.9
and (c) any business activity that would otherwise violate this Section 7.9 that
is carried on by an After-Acquired Company, but only if, at the time of such
acquisition, the revenues derived from the Covered Business by the
After-Acquired Company constitute less than 25% of the gross revenues of the
After-Acquired Company in the most recently completed fiscal year.
 
“Existing Business Activities” means any business conducted by GE, Equity
Sellers or their respective Subsidiaries (other than the Business), including
the Excluded Business, as of the date hereof or contemplated by any existing
contractual arrangements existing as of the date hereof applicable to GE, Equity
Sellers or any of their respective Subsidiaries (other than the Business).
 
“Financial Services Business” means any activities undertaken in connection with
or in furtherance of any (a) Capital Markets Activity, (b) Financing,
(c) Leasing, (d) Default Recovery Activities, (e) Other Financial Services
Activities, (f) Securities Activity or (g) marketing, issuing, underwriting,
selling and administering of Other Insurance products and services or the
provision of Other Insurance advisory services, business processes or software.
 
“Financing” means the making, entering into, purchase of, or participation in
(including syndication or servicing activities) (a) secured or unsecured loans,
conditional sales agreements, debt instruments or transactions of a similar
nature, (b) non-voting preferred equity investments and (c) investments as a
limited partner in a partnership or as a member of a limited liability company
in which another person who is not an Affiliate is a management member.
 
“Fleet Management Business” the development and marketing of risk management and
loss control services offered with respect to the management of trailer,
container, truck, rail, and other like transportation fleets and the contents
carried by those fleets, construction, power generation, water purification and
similar equipment fleets and with respect to remote monitoring and management of
static equipment arrays in factories, refineries, oil fields, and similar
applications.
 
“Leasing” means the rental leasing, or financing under operating leases, finance
leases or hire purchase or rental agreements, of property, whether real,
personal, tangible or intangible.
 
“Other Financial Services Activities” means the offering, sale, distribution or
provision, directly or through any distribution system or channel, of any
financial products, financial services, asset management services, including
investments on behalf of or for the benefit of third party and client accounts,
credit card products or services, vendor financing, factoring, trade finance and
trade payables services, back-office billing, processing, collection and
administrative services or products or services related or ancillary to any of
the foregoing.
 
65


--------------------------------------------------------------------------------

“Other Insurance” means any product or service determined to constitute
insurance, assurance or reinsurance (in each case, other than insurance or
reinsurance of the type provided by the Business) by the Laws or regulations in
effect in any jurisdiction in which the restriction set forth in this
Section 7.9 applies, including the offering of damage waiver options and
warranty products.
 
“Securities Activity” means any activity, function or service (without regard to
where such activity function or service actually occurs) which, if undertaken or
performed (a) in the United States would be subject to the United States federal
securities laws or the securities laws of any state of the United States or
(b) outside of the United States within any other jurisdiction in which the
restrictions set forth in Section 7.9 apply, would be subject to any law or
regulation in any such jurisdiction governing, regulating or pertaining to the
sale, distribution or underwriting of securities or the provision of investment
management, financial advisory or similar services.
 
7.10 Termination of Rights to the GE Name and GE Marks.
 
(a) Except as otherwise provided in the Transition Trademark License Agreement,
as of the Initial Closing, Acquiror and its Affiliates (which, for the purposes
of this Section 7.10(a), shall include the Acquired Subsidiaries and the Asset
Buyers) shall not use in any manner any Trademarks of GE or any of its
Affiliates, including “GE” (in block letters or otherwise), the GE monogram, “GE
Company” and “GE”, either alone or in combination with other words, phrases,
symbols, or devices, or any other Trademarks confusingly similar to or embodying
any of the foregoing (all of the foregoing collectively, the “GE Name and GE
Marks”). The Acquiror acknowledges and agrees that Acquiror and its Affiliates
are not acquiring any (i) ownership of the GE Name and GE Marks and (ii) except
as expressly provided in the Transition Trademark License Agreement, any other
rights to the GE Name and GE Marks. Notwithstanding the foregoing, Acquiror and
its Affiliates may use the GE Name and GE Marks after the Initial Closing to
accurately and in good faith describe the former ownership of the Acquired
Subsidiaries by GE and the former conduct of the Business by the Asset Sellers,
in each case in the manner and form agreed upon in writing by GE and Acquiror.
 
(b) Except as expressly set forth in the Transition Trademark License Agreement,
as promptly as practicable after the Final Closing Date, and in no event later
than six (6) months after the Final Closing Date, the Acquired Subsidiaries and
the Asset Buyers shall relabel, destroy or exhaust all materials bearing the GE
Name and GE Marks, including signage, advertising, promotional materials,
electronic materials, collateral goods, stationery, business cards, Web sites,
and other materials, and make all reasonably necessary filings with any office,
agency or body to effect the elimination of any use of the GE Name and GE Marks
from the businesses of the Acquired Subsidiaries and the Asset Buyers; provided,
however, that the Acquired Subsidiaries and the Asset Buyers shall commence the
removal of the GE Name and GE Marks from all such materials promptly following
the Final Closing Date. Acquiror and its Affiliates agree not to contest the
ownership or validity of any rights of GE or any of its Affiliates in or to the
GE Name and GE Marks. Acquiror and its Affiliates agree that use of the
 
66


--------------------------------------------------------------------------------

GE Name and GE Marks during the period authorized by this Section shall be only
with respect to the same goods and services and at a level of quality equal to,
or greater than, the quality of goods and services with respect to which the GE
Name and GE Marks were used by the Acquired Subsidiaries and the Asset Buyers
prior to the Initial Closing or the Final Closing, as applicable. Subject to the
terms of the Transition Trademark License Agreement, GE shall have the right,
upon reasonable written notice to the Acquired Subsidiaries, to inspect the
operations of the Acquired Subsidiaries and evaluate their products and services
solely to ensure compliance with this Section 7.10. Except as expressly set
forth in the Transition Trademark License Agreement, Acquiror and its Affiliates
agree that after the Final Closing Date, Acquiror and its Affiliates will not
expressly, or by implication, do business as, or represent themselves as
controlled by, GE.
 
(c) Notwithstanding anything to the contrary contained in Section 7.10(a) and
Section 7.10(b), unless required by an applicable Governmental Authority or by
Law, and subject to the terms of the Transition Trademark License Agreement,
Acquiror and its Affiliates shall not be required hereunder to (i) reissue any
Polaris Companies Insurance Contracts, Polaris Companies Reinsurance Agreements
or Polaris Companies Retrocession Agreements in existence prior to the Final
Closing or (ii) refile any rate forms or similar regulatory filings in relation
to the Polaris Companies Insurance Contracts, which forms or filings were in
place prior to the Final Closing.
 
7.11 Letters of Credit; Other Obligations. (a) At or prior to the applicable
Closing, Acquiror shall (i) arrange for substitute letters of credit, guarantees
and other similar obligations to replace (A) the letters of credit, guarantees
and other contractual obligations entered into by, on behalf of or at the
instruction of GE, the Transferors or any of their respective Affiliates (other
than the Acquired Subsidiaries) in connection with the Business (together, the
“Transferors’ LCs”) outstanding as of the date of this Agreement (all such
material letters of credit, guarantees and similar obligations are listed in
Section 7.11 of the GE Disclosure Letter) and (B) any Transferors’ LCs entered
into on or after the date of this Agreement and prior to the applicable Closing
or (ii) assume all obligations under each of the Transferors’ LCs, obtaining
from the creditor or other counterparty a full release of all parties liable,
directly or indirectly, for reimbursement to the creditor or fulfillment of
other obligations to a counterparty in connection with amounts drawn under the
Transferors’ LCs. Acquiror further agrees that to the extent the beneficiary or
counterparty under any Transferors’ LC refuses to accept any such substitute
letter of credit, Acquiror guarantee or other obligation proffered by Acquiror,
Acquiror shall indemnify, defend and hold harmless the Transferors against, and
reimburse the Transferors for, any and all amounts paid, including costs or
expenses in connection with such Transferors’ LCs, including the Transferors’
expenses in maintaining such Transferors’ LCs, whether or not any such
Transferors’ LC is drawn upon or required to be performed, and shall in any
event promptly reimburse the Transferors to the extent any Transferors’ LC is
called upon and the Transferors or their Affiliates make any payment or are
obligated to reimburse the party issuing the Transferors’ LC (provided that
Acquiror shall have no obligation to indemnify or reimburse the Transferors for
any material letters of credit, guarantees or other similar obligations that are
not included in Section 7.11 of the GE Disclosure Letter). GE shall use its
reasonable best efforts to assist and cooperate with Acquiror in its efforts to
arrange for substitute letters of credit, guarantees and other similar
obligations, including recalling any outstanding letters of credit, guarantees
and other similar obligations to the extent required to effect the foregoing
substitution. At the request
 
67


--------------------------------------------------------------------------------

of GE, Acquiror shall provide the Transferors with letters of credit in an
amount equal to the Transferors’ and their Affiliates’ entire potential
liability pursuant to the immediately preceding sentence; provided that if GE
delivers such Letter of Credit, such Letter of Credit shall be in lieu of
Acquiror’s obligation to indemnify GE as set forth in the immediately preceding
sentence.
 
(b) GE shall use its reasonable best efforts to terminate the Capital
Maintenance Agreements set forth in Section 7.11(b) of the GE Disclosure Letter
effective no earlier than the Final Closing, and Acquiror shall cooperate with
GE to terminate such Capital Maintenance Agreements effective as of the Final
Closing Date. If necessary to maintain any Polaris Company’s rating at the time
of the Initial Closing or the Final Closing, as applicable, or as a condition to
the termination of any Capital Maintenance Agreement, Acquiror will enter into
any capital maintenance, keepwell or guarantee agreement required by a rating
agency unless entering into such capital maintenance, keepwell or guarantee
agreement would reasonably be expected to (x) materially impair or interfere
with the ability of the Polaris Companies taken as a whole or Acquiror and its
Subsidiaries taken as a whole to conduct their respective businesses
substantially in the manner as such businesses are now being conducted, (y) have
a Business Material Adverse Effect or (z) have a material adverse effect on
Acquiror and its Subsidiaries, taken as a whole. In the event that any Capital
Maintenance Agreement is not terminated by the Final Closing, Acquiror shall
cooperate with GE to terminate such Capital Maintenance Agreement as promptly as
practicable thereafter. Acquiror further agrees to indemnify, defend and hold
harmless GE and its Affiliates against, and reimburse GE and its Affiliates for,
any and all Liabilities incurred by GE or any of its Affiliates under any of the
Capital Maintenance Agreements that relate to capital contributions required in
respect of periods after the Final Closing.
 
(c) GE further agrees (i) not to amend or terminate the Capital Maintenance
Agreements other than pursuant to Section 7.11(b) and (ii) to cause capital to
be contributed in respect of periods prior to the Final Closing, to the extent
required by the terms of the Capital Maintenance Agreements.
 
(d) Notwithstanding anything in this Agreement to the contrary, Acquiror shall
not be required to assume the Capital Maintenance Agreement between General
Electric Capital Corporation and Standard & Poor’s.
 
7.12 Acquiror Shareholder Meeting. (a) Acquiror shall, through its board of
directors, call an extraordinary general meeting of Acquiror in accordance with
article 699 et seq. of the Swiss Code of Obligations (the “Acquiror Shareholder
Meeting”) to be held prior to January 31, 2006, and propose, for the purpose of
the Acquiror Shareholder Meeting, that the shareholders of Acquiror resolve,
inter alia,
 
(i) to create authorized share capital, authorizing the board of directors
within a period of two (2) years to issue the New Acquiror Shares to the Equity
Sellers in connection with the transactions contemplated under this Agreement;
the subscription rights of the existing shareholders of Acquiror shall be
excluded;
 
68


--------------------------------------------------------------------------------

(ii) to create authorized share capital, authorizing the board of directors to
issue the Shareholder New Acquiror Shares; the subscription rights of the
existing shareholders of Acquiror shall be maintained;
 
(iii) to increase the Acquiror’s current conditional capital reserved for
convertible bonds or similar instruments. The preemptive rights of the existing
shareholders can be excluded by the board of directors subject to the conditions
set out in the last sentence of Art. 3a of the Articles of Association; and
 
(iv) the election of a designee of GE to the board of directors of Acquiror,
subject to the closing of the transactions contemplated by the Agreement.
 
Based on the resolutions of the Acquiror Shareholder Meeting, Acquiror shall as
promptly as practicable register the amendments to Acquiror’s Articles of
Association with the competent commercial register. In no event shall Acquiror
or its Board of Directors (i) withdraw (or propose to withdraw) the Acquiror
Board Recommendation or (ii) take any action to rescind the resolutions
described in this Section 7.12 after they have been adopted at the Acquiror
Shareholder Meeting unless the shareholders have resolved to cancel such
resolutions.
 
(b) Prior to mailing any document to its stockholders in connection with the
Acquiror Shareholder Meeting, Acquiror (i) shall provide GE an opportunity to
review and comment on such documents and (ii) shall include in such documents
all comments reasonably proposed by GE that relate to GE, the Polaris Companies
or the transactions contemplated by this Agreement. In connection with the
calling of the Acquiror Shareholder Meeting, Acquiror will publish an invitation
to such meeting which is in compliance with Swiss Law.
 
(c) Prior to the Initial Closing Date, Acquiror shall (i) apply for the listing
of the New Acquiror Shares on the SWX Swiss Exchange and admission to trading on
virt-x on the Business Day following the Final Closing Date, (ii) prepare and
deliver copies of the listing prospectus and all other annexes to the
application to the SWX Swiss Exchange as required by the applicable listing
rules of the SWX Swiss Exchanges and (iii) take the necessary steps to record
the New Acquiror Shares with SIS if possible on the Final Closing Date or as
soon as reasonably possible thereafter.
 
7.13 Acquiror Financing. Acquiror shall use its reasonable best efforts to,
prior to the Initial Closing, consummate the Acquiror Financing. Acquiror shall
(a) keep GE apprised of all material developments in respect of the Acquiror
Financing, and (b) promptly provide GE with copies of all drafts of documents or
other material correspondence with third parties (including Governmental
Authorities) related to the Acquiror Financing. GE shall, and shall cause its
Subsidiaries and its and their respective Representatives to, assist Acquiror in
connection with the Acquiror Financing. Such assistance shall include the
preparation of such audited and unaudited historical financial statements for
the Business and such other financial information for the Business to enable
Acquiror to prepare pro forma financial statements, in each case as would be
required under Regulation S-X (including Item 3-05 and Article 11 thereof) if
the Acquiror Financing were registered under the Securities Act or as otherwise
required by applicable stock exchange rules or applicable law (including,
without limitation, the
 
69


--------------------------------------------------------------------------------

EU Prospectus Directive and Prospectus Regulation) and a reverse reconciliation
of financial information for the Business to Swiss GAAP FER to enable the
Acquiror to prepare pro forma financial statements (collectively, the “Business
Financial Information”) and making available documents and information of the
Polaris Companies and the Transferred Assets for use in offering memoranda,
private placement memoranda, prospectuses and similar offering documents (such
documents and information, the “Other Business Information”), all at the expense
of Acquiror, and participation in meetings, due diligence sessions, road shows
and rating agency presentations, and requesting comfort letters of accountants
and opinions of counsel, in each case as may be reasonably requested by
Acquiror. GE also shall, and shall cause its Subsidiaries and its and their
respective Representatives to, provide Acquiror with such Business Financial
Information and Other Business Information as may be reasonably requested by
Acquiror and shall request an accountants’ comfort letter in connection with the
arrangement by Acquiror of any other financing to be consummated prior to or
contemporaneously with the Initial Closing, any refinancing or replacement of
any existing, or the arrangement of any new, facility for Indebtedness of the
Polaris Companies, or the commencement of any tender offer and/or consent
solicitation (subject to consummation of the transactions contemplated hereby)
with respect to any outstanding notes or bonds related to the Business.
Notwithstanding the foregoing, nothing in this Section 7.13 shall require GE or
any of its Affiliates, including the Acquired Subsidiaries and the Transferors,
to modify its business plans or otherwise alter in any material respect the
manner in which it conducts its business. In the event that any document
prepared by Acquiror or its Representatives in connection with any such
financing contains a description of GE or its business (other than the Business)
or the transactions contemplated by this Agreement, Acquiror shall (i) give GE a
reasonable opportunity to review and comment on such description and
(ii) reflect in such documents all comments reasonably proposed by GE that
relate to GE, the Polaris Companies or the transactions contemplated by this
Agreement. Acquiror shall reimburse GE and its Subsidiaries for their reasonable
documented out-of-pocket costs and expenses incurred in connection with
providing any assistance with financing matters as contemplated by this
Section 7.13. GE shall, and shall cause its Subsidiaries and its and their
respective Representatives to, prepare the Business Financial Information and
the Other Business Information in good faith and with the same degree of care
that GE would use in a financing for its own account. Acquiror hereby agrees to
indemnify and hold harmless GE and its Affiliates from any third party claims
arising from any misstatement or omission or alleged misstatement or omission in
any offering document in respect of any of such financing; provided that GE
hereby agrees to indemnify and hold harmless Acquiror and its affiliates from
any third party claims arising from any misstatement or omission or alleged
misstatement or omission made in reliance upon and in conformity with written
information furnished to Acquiror by GE expressly for use in any offering
document in respect of the Acquiror Financing.
 
7.14 Additional Financial Statements. As soon as practicable following
December 31, 2005, GE shall cause to be prepared and delivered to Acquiror an
audited consolidated balance sheet of “GE ISC and Consolidated Subsidiaries” as
at December 31, 2005 and the related audited consolidated statement of income
for the year then ended (the “2005 Financial Statements”). In addition, between
the date of this Agreement and the Initial Closing Date, as soon as practicable
following each fiscal quarter of GE during 2006 (other than the fiscal quarter
during which the Closing Date occurs), and in any event within 45 days following
the end of each such fiscal quarter, GE shall cause to be prepared and delivered
to Acquiror an unaudited consolidated balance sheet of “GE ISC and Consolidated
Subsidiaries” as at the end of
 
70


--------------------------------------------------------------------------------

each fiscal quarter and the related unaudited consolidated statement of income
for the fiscal quarter then ended. The 2005 Financial Statements and the
unaudited financial statements delivered pursuant to this Section 7.14,
including related notes and schedules thereto, are referred to as the
“Additional Financial Statements.”
 
7.15 Further Action. Subject to Section 7.5, GE and Acquiror (a) shall, at the
earliest practicable date, execute and deliver, or shall cause to be executed
and delivered, such documents and other papers and shall take, or shall cause to
be taken, such further actions as may be reasonably required to carry out the
provisions of the Transaction Agreements and give effect to the transactions
contemplated by the Transaction Agreements, (b) shall refrain from taking any
actions that would reasonably be expected to prevent, materially delay or
materially impair the Initial Closing or the Final Closing and (c) without
limiting the foregoing, shall use their respective reasonable best efforts to
cause all of the conditions to the obligations of the other party to consummate
the transactions contemplated by this Agreement to be met as promptly as
practicable after the date hereof.
 
7.16 Tax Matters. All representations, warranties, covenants and agreements
among the parties with respect to Tax matters are set forth in the Tax Matters
Agreement, the UK Tax Matters Agreement and the International Tax Matters
Agreement except for Sections 5.8, 5.9, 5.30, 6.17 and 11.1 (solely to the
extent related to Tax matters).
 
7.17 Notice of Developments. Prior to the Initial Closing, each party shall,
promptly after the occurrence (or non-occurrence) of any event, circumstance or
fact arising subsequent to the date of this Agreement which would reasonably be
expected to result in the breach of any representation, warranty or covenant of
such party in this Agreement comes to the attention of a person on the
respective knowledge list, give notice thereof to the other party and shall use
its reasonable best efforts to prevent or to remedy promptly such breach;
provided that the delivery of, or failure to deliver, any notice pursuant to
this Section 7.17 shall not limit or otherwise affect the remedies available
hereunder and shall not be or be deemed to be a cure for any such breach. In
addition, prior to the Initial Closing, GE agrees to promptly give Acquiror
(i) notice of the receipt of any subpoena or other written request for
information and (ii) once available, a description of the scope of the response
to such subpoena or other written request for information, to the extent that
such subpoena, written request or description would have been included in
Sections 5.16(b) or 5.28 of the GE Disclosure Letter if such subpoena or written
request had been received prior to the date hereof.
 
7.18 Closing Payments.
 
(a) In the event that GE or any of its Affiliates (i) provides capital to any of
the Polaris Companies in response to (A) a general increase in any rating
agency’s capital requirements for the insurance or reinsurance industry or (B) a
rating agency or Governmental Authority as a result of any reserve increase that
may occur as described in Section 7.7, or (ii) otherwise provides capital to the
Business after the date hereof, Acquiror or the applicable Equity Buyer or Asset
Buyer, on the Initial Closing or Final Closing, shall pay to the applicable
Equity Seller or Asset Seller by wire transfer to an account designated in
writing by GE pursuant to Section 4.4, an amount equal to the amount of the
capital increase attributable to the Purchased Equity or Transferred Assets sold
by such Equity Seller or Asset Seller, as certified by
 
71


--------------------------------------------------------------------------------

GE (it being understood that the aggregate payment shall equal the sum of the
amounts set forth in clauses (i) and (ii) above). GE shall, from time to time as
Acquiror shall reasonably request, review with Acquiror the capital
contributions made or proposed to be made to the Business by legal entity and
line of business.
 
(b) In the event that any of the proceeds of the redemption of the Class C Stock
are not distributed to the Equity Sellers of GE ISC on a date prior to the Final
Closing, Acquiror shall deliver notes, having the terms set forth on Exhibit M
(the “Notes”), in a principal aggregate amount equal to such undistributed
proceeds or, alternatively, Acquiror shall pay cash to GE in an amount equal to
the undistributed proceeds, or a combination thereof.
 
(c) Any amounts dividended from ERC simultaneously with the Final Closing shall
be deemed to apply first to the repayment of capital contribution and then to
the disbursement of the proceeds of the redemption of the Class C Stock.
 
(d) In the event that GE breaches the covenant contained in Section 7.1(d)(xi),
GE shall pay to Acquiror on the Initial Closing an amount equal to the amount of
all dividends paid in violation thereof.
 
7.19 ERC Retrocession Agreement. Prior to the Initial Closing, and subject to
obtaining all required regulatory approvals from any Governmental Authority, GE
shall cause ERC and ERAC (or another Subsidiary of GE designated by GE that is
not an Acquired Subsidiary that is rated “A” (or the equivalent rating) or
better by A.M. Best Company, Standard & Poor’s or Moody’s Investor Service, Inc.
and is otherwise reasonably satisfactory to Acquiror) (the “Reinsurer”) to enter
into a retrocession agreement (the “Retrocession Agreement”) substantially in
the form attached as Exhibit I hereto. During the term of the Retrocession
Agreement, without the prior consent of Acquiror, GE shall not, and shall cause
its Affiliates not to, transfer Control of the Reinsurer to any Person unless
(i) the acquiror of such Control is rated “A+” or better by A.M. Best Company,
“AA+” or better by Standard & Poor’s Corporation or “Aa1” or better by Moody’s
Investors Services, Inc. (or the equivalent rating in the event any such rating
agency changes its rating designations) and (ii) GE obtains an undertaking from
such transferee that a condition of any subsequent transfer shall be compliance
with clause (i) in the event it (or any subsequent transferee) proposes to
transfer Control of the Reinsurer to any Person during the term of the
Retrocession Agreement without the prior written consent of Acquiror.
 
7.20 Guarantees.
 
(a) To the extent this Agreement requires actions to be taken by any Asset
Seller or Equity Seller, such requirements shall be included in the Equity
Transfer Agreements. GE shall cause each Asset Seller and each Equity Seller to
enter into the Equity Transfer Agreements to which it is meant to be a party. GE
guarantees the performance by each of the Asset Sellers and the Equity Sellers
of their respective obligations under the Equity Transfer Agreements.
 
(b) To the extent this Agreement requires actions to be taken by any Asset Buyer
or Equity Buyer, such requirements shall be included in the Equity Transfer
Agreements.
 
72


--------------------------------------------------------------------------------

Acquiror shall cause each Asset Buyer and Equity Buyer to enter into the Equity
Transfer Agreements to which it is meant to be a party. Acquiror guarantees the
performance by each of the Asset Buyers and the Equity Buyers of their
respective obligations under the Equity Transfer Agreements.
 
7.21 Standstill. From the date hereof until the earlier of the Final Closing
Date or the termination of this Agreement in accordance with Article IX hereof,
GE will not, and will cause its Affiliates not to, without the prior written
approval of Acquiror, directly or indirectly acquire, directly or indirectly
(including pursuant to a merger or other business combination involving
Acquiror), any securities (including derivative securities) of Acquiror;
provided that this clause shall not prohibit GE and its Affiliates from taking
any such action in connection with any third party asset management business.
Notwithstanding anything to the contrary, this Section 7.21 shall not apply to
any of GE or any of its Affiliates in their capacity as an adviser or fiduciary
for third parties, including GE Pension Trust or GE Asset Management
Incorporation, or in their conduct of Default Recovery Activities.
 
7.22 Consultation with Employee Representatives. Notwithstanding anything to the
contrary contained in this Agreement or any of the Related Agreements, the
provisions of this Agreement and the Related Agreements relating to the sale of
the Business operations and assets (and related employee transfers) in the
jurisdiction set forth in Section 7.22 of the GE Disclosure Letter, shall not be
effective until GE and Acquiror shall have complied with applicable Law
regarding notice to and consultation with employee representatives of employees
in such jurisdiction with respect to the transactions contemplated by this
Agreement. GE and Acquiror shall undertake and reasonably cooperate with each
other to effect such compliance as promptly as practicable.
 
7.23 Additional Agreements. Prior to the Initial Closing Date, GE and Acquiror
shall enter into the following agreements:
 
(a) A Transition Services Agreement, among GE, the Acquired Subsidiaries and
Acquiror (the “Transition Services Agreement”), which shall include each of the
following terms: (i) GE shall provide, or cause one or more of its Affiliates to
provide to the Acquired Subsidiaries, the Asset Buyers and their Subsidiaries,
each of the services as are reasonably necessary for the orderly transition of
the Business to Acquiror and the continued operation of the Business in
substantially the same manner as operated on the Initial Closing Date, including
certain of the services listed on Exhibit J-1 attached hereto (the “GE
Transition Services”) for a period of up to twenty-four months following the
Initial Closing Date, (ii) Acquiror shall cause the Acquired Subsidiaries to
provide, or cause one or more of its Affiliates to provide, to GE and its
Affiliates (including ERAC), each of the services as are reasonably necessary
for the orderly separation of the Business from GE (including the separation of
ERAC from the Business) and the continued operation of ERAC and such other GE
Affiliates in substantially the same manner as operated on the Initial Closing
Date, including certain of the services listed on Exhibit J-2 attached hereto
(the “Polaris Transition Services”) for a period of twenty-four months following
the Initial Closing Date, and (iii) each of GE and Acquiror shall reimburse the
other party for all costs and expenses incurred by such party in providing the
GE Transition Services or the Polaris Transition Services, as applicable,
determined in accordance with past practice, or if there is no past practice
with respect to a particular GE Transition Service or Polaris Transition
Service, in
 
73


--------------------------------------------------------------------------------

accordance with GE’s customary allocation methodology with respect to similar
types of services provided to its Affiliates. Either party hereunder may
terminate any service provided by the other pursuant to the Transition Services
Agreement upon 60 days prior written notice. Each provider of services pursuant
to the Transition Services Agreement shall agree to provide such services in a
commercially reasonable manner consistent with past practice and neither party
shall indemnify the other except for gross negligence or willful misconduct.
 
(b) An Asset Management Services Agreement (the “Management Services Agreement”)
between GE Asset Management Incorporated and Acquiror, which shall have the
terms and conditions set forth on Exhibit K.
 
7.24 Cooperation Regarding Opinions. GE agrees to use its reasonable best
efforts to obtain the opinions referred to in Sections 8.2(i) and (j) and if GE
is unable to obtain such opinions in the times set forth therein, the parties
shall cooperate in obtaining such opinions.
 
7.25 Acquiror Convertible Instruments. Acquiror agrees to pay 100 basis points
of any spread payable to the underwriters of Acquiror Convertible Instruments in
a resale by GE or any of its Affiliates.
 
ARTICLE VIII
 
CONDITIONS TO CLOSING
 
8.1 Conditions Precedent to Obligations of Acquiror at the Initial Closing. The
obligation of Acquiror to consummate the transactions contemplated by this
Agreement to occur at the Initial Closing is subject to the fulfillment, on or
prior to the Initial Closing Date, of each of the following conditions (any or
all of which may be waived by Acquiror in whole or in part to the extent
permitted by applicable Law):
 
(a) The representations and warranties of GE set forth in this Agreement and the
Related Agreements shall be true and correct (without giving effect to any
limitations as to materiality or “Business Material Adverse Effect” set forth
therein) on the date hereof and at and as of the Initial Closing as if made on
the Initial Closing Date, except to the extent such representations and
warranties relate to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such earlier date); provided,
however, that in the event of a breach of a representation or warranty, the
condition set forth in this Section 8.1(a) shall be deemed satisfied unless the
effect of all such breaches of representations and warranties taken together
results in a Business Material Adverse Effect, and Acquiror shall have received
a certificate signed by an authorized officer of GE, dated the Initial Closing
Date, to the foregoing effect;
 
(b) GE shall have performed and complied in all material respects with all
covenants, obligations and agreements required by this Agreement and the Related
Agreements that have been executed prior to the Initial Closing to be performed
or complied with by GE on or prior to the Initial Closing Date, and Acquiror
shall have received a certificate signed by an authorized officer of GE, dated
the Initial Closing Date, to the foregoing effect;
 
74


--------------------------------------------------------------------------------

(c) Since December 31, 2004, other than claims arising under policies or
contracts of insurance, reinsurance or retrocession issued or assumed by any
Polaris Company in the ordinary course of business consistent with past
practice, there shall have been no change, event, effect or condition that has
had or would reasonably be expected to have, individually or in the aggregate, a
Business Material Adverse Effect;
 
(d) The Required Acquiror Vote shall have been obtained at the Acquiror
Shareholder Meeting in accordance with applicable Law and the Articles of
Association of Acquiror and the authorized capital required to issue the New
Acquiror Shares and the conditional capital resolved by the Acquiror Shareholder
Meeting pursuant to Section 7.12 have been registered in the competent
commercial register;
 
(e) There shall not be in effect any Order by a Governmental Authority of
competent jurisdiction (i) restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby or (ii) limiting in any
material respect the ability of Acquiror to operate the Business as currently
conducted; except, in the case of clause (ii), an Order that would not
reasonably be expected to, individually or in the aggregate with other Orders,
(x) materially impair or interfere with the ability of the Polaris Companies
taken as a whole or Acquiror and its Subsidiaries taken as a whole to conduct
their respective businesses substantially in the manner as such businesses are
now being conducted, (y) have a Business Material Adverse Effect or (z) have a
material adverse effect on Acquiror and its Subsidiaries, taken as a whole;
 
(f) There shall not be pending any Action by any Governmental Authority that
seeks to prohibit, prevent or enjoin the consummation of any of the transactions
contemplated hereby;
 
(g) (i) The waiting period applicable to the transactions contemplated by this
Agreement under the HSR Act shall have expired or early termination shall have
been granted, (ii) the applicable filings or approvals under other Antitrust
Laws which are required to be made or obtained shall have been made or obtained,
and any applicable waiting periods thereunder shall have expired or been
terminated, (iii) the consents, authorizations, Orders, Permits and approvals
set forth on Exhibit L hereto shall have been obtained and shall be in full
force and effect, in each case without any condition, restriction or limitation
that would reasonably be expected to (x) materially impair or interfere with the
ability of the Polaris Companies taken as a whole or Acquiror and its
Subsidiaries taken as a whole to conduct their respective businesses
substantially in the manner as such businesses are now being conducted, (y) have
a Business Material Adverse Effect or (z) have a material adverse effect on
Acquiror and its Subsidiaries, taken as a whole;
 
(h) GE or one of its Affiliates shall have executed and delivered to Acquiror
each of the Transaction Agreements;
 
(i) GE shall have received from the Missouri Insurance Department a final report
in connection with its most recent triennial review of certain of the Polaris
Insurance Subsidiaries, which shall not impose any material adjustment or
alteration to the accounting treatment employed by such Polaris Insurance
Subsidiaries with respect to the reinsurance Contracts identified in
Section 8.1(i) of the GE Disclosure Letter; and
 
75


--------------------------------------------------------------------------------

(j) The conditions to consummation set out in the UK Asset Purchase Agreements
shall have been satisfied or waived.
 
8.2 Conditions Precedent to Obligations of GE at the Initial Closing. The
obligations of GE to consummate the transactions contemplated by this Agreement
to occur at the Initial Closing are subject to the fulfillment, prior to or on
the Initial Closing Date, of each of the following conditions (any or all of
which may be waived by GE in whole or in part to the extent permitted by
applicable Law):
 
(a) The representations and warranties of Acquiror set forth in this Agreement
and the Related Agreements shall be true and correct (without giving effect to
any limitations as to materiality or “Acquiror Material Adverse Effect” set
forth therein) as of the date hereof and at and as of the Initial Closing as if
made on the Initial Closing Date, except to the extent such representations and
warranties relate to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such earlier date); provided,
however, that in the event of a breach of a representation or warranty, the
condition set forth in this Section 8.2(a) shall be deemed satisfied unless the
effect of all such breaches of representations and warranties taken together
results in an Acquiror Material Adverse Effect, and GE shall have received a
certificate signed by an authorized officer of Acquiror, dated the Initial
Closing Date, to the foregoing effect;
 
(b) Acquiror shall have performed and complied in all material respects with all
covenants, obligations and agreements required by this Agreement and the Related
Agreements that have been executed prior to the Initial Closing to be performed
or complied with by Acquiror on or prior to the Initial Closing Date, and GE
shall have received a certificate signed by an authorized officer of Acquiror,
dated the Initial Closing Date, to the foregoing effect;
 
(c) Since December 31, 2004, other than ordinary course benefit claims arising
under policies or contracts of insurance, reinsurance or retrocession issued or
assumed by an insurance Subsidiary of Acquiror in the ordinary course of
business consistent with past practice, there shall have been no change, event,
effect or condition that has had or would reasonably be expected to have,
individually or in the aggregate, an Acquiror Material Adverse Effect;
 
(d) The Required Acquiror Vote shall have been obtained at the Acquiror
Shareholder Meeting in accordance with applicable Law and the Articles of
Association of Acquiror and the authorized capital and the conditional capital
resolved by the Acquiror Shareholder Meeting pursuant to Section 7.12 have been
registered in the competent commercial register;
 
(e) There shall not be in effect any Order by a Governmental Authority of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
 
76


--------------------------------------------------------------------------------

(f) There shall not be pending any Action by any Governmental Authority that
seeks to prohibit, prevent or enjoin the consummation of any of the transactions
contemplated hereby;
 
(g) (i) The waiting period applicable to the transactions contemplated by this
Agreement under the HSR Act shall have expired or early termination shall have
been granted, (ii) the applicable filings or approvals under other Antitrust
Laws which are required to be made or obtained shall have been made or obtained,
and any applicable waiting periods thereunder shall have expired or been
terminated, and (iii) the consents, authorizations, Orders, Permits and
approvals set forth on Exhibit L hereto shall have been obtained and shall be in
full force and effect;
 
(h) Acquiror shall have executed and delivered to GE each of the Transaction
Agreements;
 
(i) On or prior to February 1, 2006, GE shall have received opinions of Cahill
Gordon & Reindel LLP and KPMG LLP, in form delivered to Acquiror prior to the
date hereof, as to the U.S. federal income Tax consequence of the transactions
contemplated by this Agreement;
 
(j) In the event (i) that Acquiror does not deliver Acquiror Convertible
Instruments with the terms set forth in Exhibit C or (ii) if there is a change
of Law after the date hereof relating to the treatment of the Acquiror
Convertible Instruments, GE shall have received opinions of Cahill Gordon &
Reindel LLP and KPMG LLP within 45 days of such change in the case of clause
(i) and prior to the effective date thereof in the case of clause (ii), as to
the U.S. federal income Tax consequence of the transactions contemplated by this
Agreement, which opinions in each case shall be in the form delivered to
Acquiror prior to the date hereof; and
 
(k) The conditions to consummation set out in the UK Asset Purchase Agreements
shall have been satisfied or waived.
 
8.3 Conditions Precedent to Obligations of Acquiror at the Final Closing. The
obligations of Acquiror to consummate the transactions contemplated by this
Agreement to occur at the Final Closing are subject to the fulfillment, prior to
or on the Final Closing Date, of each of the following conditions (any or all of
which may be waived by Acquiror in whole or in part to the extent permitted by
applicable Law):
 
(a) The Initial Closing shall have occurred;
 
(b) The representations and warranties of GE set forth in this Agreement and the
Related Agreements shall be true and correct (without giving effect to any
limitations as to materiality or “Business Material Adverse Effect” set forth
therein) as of the date hereof and at and as of the Final Closing as if made on
the Final Closing Date, except (i) to the extent such representations and
warranties relate to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such earlier date) and
(ii) breaches of representations or warranties with respect to Non-U.S. Polaris
Companies; provided, however, that in the event of a breach of a representation
or warranty, the condition set forth in this Section 8.3(b) shall be deemed
satisfied unless the effect of all such breaches of representations and
 
77


--------------------------------------------------------------------------------

warranties taken together results in a Business Material Adverse Effect, and GE
shall have received a certificate signed by an authorized officer of GE, dated
the Final Closing Date, to the foregoing effect;
 
(c) GE shall have performed and complied in all material respects with all
covenants, obligations and agreements required by this Agreement and the Related
Agreements that have been executed prior to the Final Closing to be performed or
complied with by the U.S. Polaris Companies after the Initial Closing and on or
prior to the Final Closing Date, and Acquiror shall have received a certificate
signed by an authorized officer of GE, dated the Final Closing Date, to the
foregoing effect;
 
(d) Since December 31, 2004, other than claims arising under policies or
contracts of insurance, reinsurance or retrocession issued or assumed by any
U.S. Polaris Company in the ordinary course of business consistent with past
practice, there shall have been no change, event, effect or condition that has
had or would reasonably be expected to have, individually or in the aggregate, a
Business Material Adverse Effect;
 
(e) There shall not be in effect any Order by a Governmental Authority of
competent jurisdiction (i) restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby or (ii) limiting in any
material respect the ability of Acquiror to operate the Business as currently
conducted; except, in the case of clause (ii), an Order that would not
reasonably be expected to, individually or in the aggregate with other Orders,
(x) materially impair or interfere with the ability of the Polaris Companies
taken as a whole or Acquiror and its Subsidiaries taken as a whole to conduct
their respective businesses substantially in the manner as such businesses are
now being conducted, (y) have a Business Material Adverse Effect or (z) have a
material adverse effect on Acquiror and its Subsidiaries, taken as a whole;
 
(f) There shall not be pending any Action by any Governmental Authority that
seeks to prohibit, prevent or enjoin the consummation of any of the transactions
contemplated hereby;
 
(g) The admission board of SWX Swiss Exchange shall have given its approval for
the listing and admission to trading of the New Acquiror Shares without imposing
any limitation, commitment or restriction that is material in the context of the
transactions contemplated by the Transaction Agreements shall have approved the
listing and offering prospectus;
 
(h) (i) The consents, authorizations, Orders, Permits and approvals set forth on
Exhibit L hereto shall have been obtained and shall be in full force and effect,
in each case without any condition, restriction or limitation that would
reasonably be expected to (x) materially impair or interfere with the ability of
the Polaris Companies taken as a whole or Acquiror and its Subsidiaries taken as
a whole to conduct their respective businesses substantially in the manner as
such businesses are now being conducted, (y) have a Business Material Adverse
Effect or (z) have a material adverse effect on Acquiror and its Subsidiaries,
taken as a whole; and
 
78


--------------------------------------------------------------------------------

(i) Subject to Section 7.18(b), each of the actions set forth in Section 8.3(i)
of the GE Disclosure Letter shall have been completed.
 
8.4 Conditions Precedent to Obligations of GE at the Final Closing. The
obligations of GE to consummate the transactions contemplated by this Agreement
to occur at the Final Closing are subject to the fulfillment, prior to or on the
Final Closing Date, of each of the following conditions (any or all of which may
be waived by GE in whole or in part to the extent permitted by applicable Law):
 
(a) The Initial Closing shall have occurred;
 
(b) The representations and warranties of Acquiror set forth in this Agreement
and the Related Agreements shall be true and correct (without giving effect to
any limitations as to materiality or “Acquiror Material Adverse Effect” set
forth therein) as of the date hereof and at and as of the Final Closing as if
made on the Final Closing Date, except to the extent such representations and
warranties relate to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such earlier date); provided,
however, that in the event of a breach of a representation or warranty, the
condition set forth in this Section 8.4(b) shall be deemed satisfied unless the
effect of all such breaches of representations and warranties taken together
results in an Acquiror Material Adverse Effect, and GE shall have received a
certificate signed by an authorized officer of Acquiror, dated the Final Closing
Date, to the foregoing effect;
 
(c) Acquiror shall have performed and complied in all material respects with all
covenants, obligations and agreements required by this Agreement and the Related
Agreements that have been executed prior to the Final Closing to be performed or
complied with by Acquiror on or prior to the Final Closing Date, and GE shall
have received a certificate signed by an authorized officer of Acquiror, dated
the Final Closing Date, to the foregoing effect;
 
(d) Since December 31, 2004, other than ordinary course benefit claims arising
under policies or contracts of insurance, reinsurance or retrocession issued or
assumed by an insurance Subsidiary of Acquiror in the ordinary course of
business consistent with past practice, there shall have been no change, event,
effect or condition that has had or would reasonably be expected to have,
individually or in the aggregate, an Acquiror Material Adverse Effect;
 
(e) There shall not be in effect any Order by a Governmental Authority of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
 
(f) There shall not be pending any Action by any Governmental Authority that
seeks to prohibit, prevent or enjoin the consummation of any of the transactions
contemplated hereby;
 
(g) the admission board of SWX Swiss Exchange shall have given its approval for
the listing and admission to trading of the New Acquiror Shares and the listing
of the conditional capital without imposing any limitation, commitment or
restriction that is material in the context of the transactions contemplated by
the Transaction Agreements and the FSA shall have approved the listing and
offering prospectus;
 
79


--------------------------------------------------------------------------------

(h) The consents, authorizations, Orders, Permits and approvals set forth on
Exhibit L hereto shall have been obtained and shall be in full force and effect;
and
 
(i) Subject to Section 7.18(b), each of the actions set forth in Section 8.3(i)
of the GE Disclosure Letter shall have been completed.
 
8.5 Frustration of Closing Conditions. Neither GE nor Acquiror may rely on the
failure of any condition set forth in Section 8.1, 8.2, 8.3 or 8.4, as the case
may be, if such failure was caused by such party’s failure to comply with any
provision of this Agreement.
 
8.6 Conditions Subsequent.
 
(a) If the Initial Closing has occurred but, due to a failure to satisfy the
conditions set forth in Sections 8.3 or 8.4, and the Final Closing has not
occurred within 60 days of the Initial Closing Date, then Acquiror shall have
the option, exercisable in writing within 10 days after such 60th day, to
require the repurchase by GE, or Affiliates of GE designated by GE, of the
Transferred Assets and Purchased Equity sold, and the reassumption of the
Assumed Liabilities assumed, on the Initial Closing Date, which repurchase and
reassumption shall be at a price equal to the price paid by Acquiror or its
Affiliates, plus or minus Earnings that relate to the Non-U.S. Polaris
Companies, as applicable, for the period from October 1, 2005 until the
transactions contemplated by this Section 8.6(a) have been consummated, less any
decline in value due to dividends or other transactions not in the ordinary
course of business consistent with past practice or not on arm’s-length terms.
Promptly following the exercise by Acquiror of the option provided by this
Section 8.6(a), GE will cause an Affiliate to reinsure 100% of the Liabilities
of the Non-U.S. Polaris Companies (including 100% of the Liabilities transferred
by the UK Transfer Scheme) pursuant to an assumption reinsurance agreement in
form and substance reasonably satisfactory to Acquiror.
 
(b) If the Initial Closing has occurred but, due to a failure to satisfy the
conditions set forth in Sections 8.3 and 8.4 and the Final Closing has not
occurred within 90 days of the Initial Closing Date, and if Acquiror has not
exercised the option provided in subsection (a) of this Section 8.6, then GE
shall have the option, exercisable in writing after the 71st day following the
Initial Closing Date but prior to the 90th day after the Initial Closing Date,
to require resale to GE, or Affiliates of GE designated by GE, of the
Transferred Assets and Purchased Equity acquired, and the reassumption of the
Assumed Liabilities assumed, on the Initial Closing Date, which resale and
reassumption shall be at a price equal to the price paid by Acquiror or its
Affiliates, plus or minus Earnings that relate to the Non-U.S. Polaris
Companies, as applicable, for the 90-day period from October 1, 2005 until the
transactions contemplated by this Section 8.6(b) have been consummated, less any
decline in value due to dividends or other transactions not in the ordinary
course of business consistent with past practice or not on arm’s-length terms.
Promptly following the exercise by GE of the option provided by this
Section 8.6(b), GE will cause an Affiliate to reinsure 100% of the Liabilities
of the Non-U.S. Polaris Companies (including 100% of the Liabilities transferred
by the UK Transfer Scheme) pursuant to an assumption reinsurance agreement in
form and substance reasonably satisfactory to Acquiror.
 
80


--------------------------------------------------------------------------------

ARTICLE IX
 
TERMINATION
 
9.1 Termination of Agreement. This Agreement may be terminated prior to the
Initial Closing as follows:
 
(a) by GE or Acquiror on or after November 30, 2006, if the Initial Closing
shall not have occurred by the close of business on such date; provided that the
terminating party is not in breach in any material respect of any of its
obligations hereunder;
 
(b) by mutual written consent of GE and Acquiror;
 
(c) by GE or Acquiror if there shall be in effect a final nonappealable Order of
a Governmental Authority of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
provided, however, that the right to terminate this Agreement under this
Section 9.1(c) shall not be available to a party if such Order was primarily due
to the failure of such party to perform any of its obligations under this
Agreement;
 
(d) by GE or Acquiror if the Required Acquiror Vote shall not have been obtained
upon a vote taken thereon at the duly convened Acquiror Shareholders Meeting or
at an adjournment or postponement thereof;
 
(e) by GE if the Acquiror Board Recommendation shall not have been made or
Acquiror or its Board of Directors shall have withdrawn (or proposed to
withdraw) the Acquiror Board Recommendation;
 
(f) by GE if Acquiror or its Board of Directors takes any action to rescind the
resolutions described in Section 7.12 after they have been adopted at the
Acquiror Shareholder Meeting;
 
(g) by either GE or Acquiror if (i) there shall have been a material breach by
the other of any of its representations, warranties, covenants or agreements
contained in the Transaction Agreements, which breach would result in the
failure to satisfy one or more of the conditions set forth in Sections 8.1 or
8.2, as applicable, and (ii) such breach shall be incapable of being cured or,
if capable of being cured, shall not have been cured within ninety (90) days
after written notice thereof shall have been received by the party alleged to
have been in breach; or
 
(h) by GE if it does not receive the opinions set forth in Section 8.2(i) or
(j) by the dates set forth therein.
 
9.2 Procedure Upon Termination. In the event of termination and abandonment by
Acquiror or GE, or both, pursuant to Section 9.1 hereof, written notice thereof
 
81


--------------------------------------------------------------------------------

shall forthwith be given to the other party or parties, and this Agreement shall
terminate, and the purchase of the Acquired Subsidiaries and the Transferred
Assets, and the assumption of the Assumed Liabilities hereunder shall be
abandoned, without further action by Acquiror or GE.
 
9.3 Effect of Termination. (a) In the event that this Agreement is terminated in
accordance with Section 9.1 and 9.2, then, subject to Section 9.3(c), each of
the parties shall be relieved of their duties and obligations arising under this
Agreement after the date of such termination and such termination shall be
without liability to Acquiror or GE; provided, that the obligations of the
parties set forth in this Section 9.3, Section 9.4, Section 10.4 and Article XI
hereof shall survive any such termination and shall be enforceable hereunder.
 
(b) If this Agreement is terminated pursuant to Section 9.1 hereof, Acquiror
shall not oppose or seek to prevent or frustrate any transaction or agreement
that GE or any of its Subsidiaries may propose or enter into relating to the
sale of all or any portion of the Polaris Companies, the Transferred Assets or
the Business to any third party. Nothing in this Section 9.3(b) is intended to,
nor shall it be construed as, a waiver or discharge of any of the rights and
obligations under the Confidentiality Agreement of the parties thereto.
 
(c) Subject to Section 10.4, nothing in this Section 9.3 or Section 9.4 shall
relieve GE or Acquiror of any liability for a breach of any of its covenants or
agreements or willful breach of its representations and warranties contained in
this Agreement prior to the date of termination. The damages recoverable by the
non-breaching party shall include all attorneys’ fees reasonably incurred by
such party in connection with the transactions contemplated hereby.
 
9.4 Expenses upon Termination.
 
(a) Without limiting the provisions of Section 9.3, in order for Acquiror to
induce GE to enter into this Agreement, and to reimburse GE for its
out-of-pocket costs and expenses related to the preparation, negotiation and
execution of this Agreement, and seeking to consummate the transactions
contemplated hereby, in the event that this Agreement is terminated (i) by GE or
Acquiror pursuant to Section 9.1(a) (but only if a Acquiror Shareholder Meeting
to obtain the Required Acquiror Vote has not been held) or (ii) by GE pursuant
to Sections 9.1(d) or (g), then in each case Acquiror shall reimburse GE for its
reasonable, documented out-of-pocket expenses and costs of third parties
(including reasonable fees and expenses of counsel, accountants, actuaries,
financial advisors and investment bankers) incurred by GE or any of its
Subsidiaries or on their behalf in connection with or related to the
authorization, preparation, planning, negotiation, execution and performance of
this Agreement, the other Transaction Agreements and the transactions
contemplated hereby and thereby; provided, that in no event shall such payment
exceed $25,000,000.
 
(b) Without limiting the provisions of Section 9.3, in order for GE to induce
Acquiror to enter into this Agreement, and to reimburse Acquiror for its
out-of-pocket costs and expenses related to the preparation, negotiation and
execution of this Agreement, and seeking to consummate the transactions
contemplated hereby, in the event that this Agreement is terminated (i) by GE or
Acquiror pursuant to Section 9.1(a) (but only if GE has failed to receive the
opinions contemplated by Section 8.2(j)) or Section 9.1(h) or (ii) by Acquiror
pursuant to Section 9.1(g), then in each case GE shall reimburse Acquiror for
its reasonable, documented out-of-pocket
 
82


--------------------------------------------------------------------------------

expenses and costs of third parties (including reasonable fees and expenses of
counsel, accountants, actuaries, financial advisors and investment bankers)
incurred by Acquiror or any of its Subsidiaries or on their behalf in connection
with or related to the authorization, preparation, planning, negotiation,
execution and performance of this Agreement, the other Transaction Agreements
and the transactions contemplated hereby and thereby; provided, that in no event
shall such payment exceed $25,000,000.
 
(c) Any payment required to be made pursuant to Section 9.4(a) or (b) shall be
made to GE or Acquiror, as applicable, not later than two (2) Business Days
after the termination event described in Section 9.4(a) or (b), as applicable.
 
(d) In the event that either Acquiror or GE, as applicable, shall fail to make
the payment required pursuant to this Section 9.4 when due, such payment shall
accrue interest for the period commencing on the date such payment became past
due, at an annual rate equal to the GE Commercial Paper Rate. In addition, if
either Acquiror or GE shall fail to make such payment when due, Acquiror or GE,
as applicable, shall also pay to the other all of such party’s reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees) in
connection with efforts to collect such payment. Each party hereto acknowledges
that the required payment and the other provisions of this Section 9.4 are an
integral part of this Agreement and that, without this Section 9.4, the other
party would not have entered into this Agreement.
 
ARTICLE X
 
INDEMNIFICATION
 
10.1 Indemnification by GE.
 
(a) Subject to Sections 10.1(b), 10.3, 10.5 and 10.8, from and after the
applicable Closing, GE shall indemnify, defend and hold harmless Acquiror and
its Affiliates and Representatives (collectively, the “Acquiror Indemnified
Parties”) against, and reimburse any Acquiror Indemnified Party for:
 
(i) all Losses that such Acquiror Indemnified Party may at any time suffer or
incur, or become subject to, as a result of or in connection with any breach as
of the applicable Closing of Section 5.1, 5.2, 5.5 or 5.6;
 
(ii) all Losses that such Acquiror Indemnified Party may at any time suffer or
incur, or become subject to, as a result of or in connection with the breach of
any covenant or agreement of GE in this Agreement to the extent such breach
relates to obligations to be performed following the Initial Closing (with
respect to the Non-U.S. Polaris Companies) or Final Closing and any Losses that
such Acquiror Indemnified Party may at any time suffer or incur, or become
subject to, as a result of or in connection with the breach of Section 7.8(b);
 
(iii) any broker, finder or financial advisor fee payable by GE or any of its
Affiliates in connection with the transactions contemplated by this Agreement;
 
(iv) any Excluded Liabilities;
 
83


--------------------------------------------------------------------------------

(v) the amount of all monetary penalties, fines, assessments and other similar
monetary sanctions that arise from the matters set forth in Section 10.1(a)(v)
of the GE Disclosure Letter, and are mandated by, or agreed to with, and payable
to, the applicable Governmental Authority identified in Section 10.1(a)(v) of
the GE Disclosure Letter;
 
(vi) all Losses under any Contract providing for the indemnification by any
Polaris Company of any purchaser in connection with any acquisition by such
purchaser (from a Polaris Company) prior to the Initial Closing (by merger,
consolidation, acquisition of stock or assets or otherwise) of any former
business of the Polaris Companies; provided that such indemnification (other
than with respect to any Tax indemnification) shall not apply (x) except to the
extent such Losses exceed $1,000,000 in the aggregate and (y) to the sale of ERC
Life Reinsurance Corporation to an Affiliate of the Scottish Re Group;
 
(vii) all Losses that such Acquiror Indemnified Party may at any time suffer or
incur, or become subject to, as a result of or in connection with the claim
described on Section 10.1(a)(vii) of the GE Disclosure Letter;
 
(viii) all Losses that such Acquiror Indemnified Party may at any time suffer or
incur, or become subject to, related to any liabilities that are assumed by GE
or its Affiliates (other than GE ISC and its consolidated Subsidiaries) pursuant
to Section 3.1; and
 
(ix) all Losses that such Acquiror Indemnified Party may at any time suffer or
incur, or become subject to, related to any pension liabilities of any Polaris
Company that are retained or assumed by GE or its Affiliates pursuant to the
Employee Matters Agreement.
 
(b) Notwithstanding any other provision to the contrary, the cumulative
indemnification obligation of GE under Section 10.1(a) shall in no event exceed
the Purchase Price; provided, however, that the foregoing limitation shall not
apply to any claims involving fraud or intentional misrepresentation.
 
10.2 Indemnification by Acquiror.
 
(a) Subject to Sections 10.2(b), 10.3, 10.5 and 10.8, from and after the
Closing, Acquiror shall indemnify, defend and hold harmless GE and its
Affiliates and Representatives (collectively, the “GE Indemnified Parties“)
against, and reimburse any GE Indemnified Party for:
 
(i) all Losses that such GE Indemnified Party may at any time suffer or incur,
or become subject to, as a result of or in connection with any breach as of the
Closing of Sections 6.1, 6.2, 6.5 and 6.6;
 
(ii) all Losses that such GE Indemnified Party may at any time suffer or incur,
or become subject to, as a result of or in connection with the breach of any
covenant or agreement of Acquiror in this Agreement to the extent such breach
relates to obligations to be performed following the Closing;
 
84


--------------------------------------------------------------------------------

(iii) any broker, finder or financial advisor fee payable by Acquiror or any of
its Affiliates (other than the Polaris Companies) in connection with the
transactions contemplated by this Agreement; and
 
(iv) any Assumed Liability.
 
(b) Notwithstanding any other provision to the contrary, the cumulative
indemnification obligation of Acquiror under Section 10.2(a) shall in no event
exceed the Purchase Price; provided, however, that the foregoing limitation
shall not apply to any claims involving fraud or intentional misrepresentation.
 
10.3 Notification of Claims.
 
(a) A Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”) shall promptly notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any pending or
threatened claim or demand that the Indemnified Party has determined has given
or could reasonably give rise to a right of indemnification under this Agreement
(including a pending or threatened claim or demand asserted by a third party
against the Indemnified Party, such claim being a “Third Party Claim”),
describing in reasonable detail the facts and circumstances with respect to the
subject matter of such claim or demand; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article X except to the extent the Indemnifying Party is
materially prejudiced by such failure, it being understood that notices for
claims in respect of a breach of a representation or warranty must be delivered
prior to the expiration of any applicable survival period specified in
Section 10.8 for such representation and warranty.
 
(b) Within thirty (30) days following receipt of a notice of a claim for
indemnity from an Indemnified Party pursuant to Section 10.3(a), the
Indemnifying Party may, at its sole option, assume the defense and control of
any Third Party Claim and, if such option is elected, shall allow the
Indemnified Party a reasonable opportunity to participate in the defense of such
Third Party Claim with its own counsel and at its own expense. The parties
acknowledge and agree that GE has elected to assume the defense and control of
the matters referred to in Section 10.1(a)(v) of the GE Disclosure Letter. If
the Indemnifying Party elects to assume the defense against such Third Party
Claim, the Indemnifying Party shall (i) select counsel, contractors and
consultants of recognized standing and competence, (ii) take all steps
reasonably necessary in the defense or settlement of such Third Party Claim and
(iii) be authorized to consent to a settlement of, or the entry of any judgment
arising from, any Third Party Claim, without the consent of any Indemnified
Party, provided that, in the case of clause (iii), the Indemnifying Party shall
(A) pay or cause to be paid all amounts arising out of such settlement or
judgment concurrently with the effectiveness of such settlement, (B) not
encumber any of the material assets of any Indemnified Party or agree to any
restriction or condition that would materially adversely affect any Indemnified
Party or the conduct of any Indemnified Party’s business and (C) obtain, as a
condition of any settlement or other resolution, a complete release
 
85


--------------------------------------------------------------------------------

of any Indemnified Party potentially affected by such Third Party Claim;
provided that if such Third Party Claim involves a Governmental Authority as
claimant and such Governmental Authority will not provide a complete release,
such Indemnified Party shall have the right to consent to such settlement or
other resolution (which consent shall not be unreasonably withheld or delayed);
provided, further, that if such consent is withheld the Indemnifying Party shall
be liable only for proposed settlement amounts and the Indemnified Party shall
be liable for any Losses in excess thereof. GE or Acquiror, as the case may be,
shall, and shall cause each of its Affiliates and Representatives to, cooperate
fully with the Indemnifying Party in the defense of any Third Party Claim.
 
(c) If the Indemnifying Party does not elect to assume the defense, or fails to
assume the defense thereof within 30 days of receipt of notice of a claim for
indemnity from an Indemnified Party, against such Third Party Claim, the
Indemnified Party shall undertake the defense of such Third Party Claim for the
account of the Indemnified Party; provided, however, the Indemnified Party shall
pursue such defense in good faith and shall not be authorized to consent to a
settlement, or the entry of any judgment arising from, any Third Party Claim,
without the consent of any Indemnifying Party (which consent shall not be
unreasonably withheld or delayed).
 
10.4 Exclusive Remedies. GE and Acquiror acknowledge and agree that (i) subject
to Sections 9.3 and 9.4, prior to the applicable Closing, the sole and exclusive
remedy of Acquiror for any breach or inaccuracy of any representation or
warranty contained herein or in the Related Agreements shall be refusal to close
the purchase and sale of the Purchased Equity and Transferred Assets hereunder
and (ii) following the applicable Closing and other than in the case of actual
fraud by Acquiror or GE or any of their respective Affiliates or
Representatives, the indemnification provisions of Article X and, with respect
to Taxes, the applicable indemnification sections of the Tax Matters Agreement,
the UK Tax Matters Agreement and the International Tax Matters Agreement, shall
be the sole and exclusive remedies of GE and Acquiror, respectively, for any
breach of the representations and warranties in this Agreement or the Related
Agreements and for any failure to perform or comply with any covenants or
agreements that, by their terms, were to have been performed or complied with
prior to the applicable Closing.
 
10.5 Additional Indemnification Provisions. GE and Acquiror agree, for
themselves and on behalf of their respective Affiliates and Representatives,
that with respect to each indemnification obligation in this Agreement or any
other document executed in connection with the applicable Closing (a) each such
obligation shall be calculated on an After-Tax Basis and (b) all Losses shall be
net of any third-party insurance proceeds which either have been recovered by,
or are recoverable by, the Indemnified Party in connection with the facts giving
rise to the right of indemnification and (c) in no event shall the Indemnifying
Party have liability to the Indemnified Party for any lost profits,
consequential damages or punitive damages, other than consequential or punitive
damages actually awarded to a third party pursuant to a Third Party Claim in an
Action. In any case where an Indemnified Party recovers from a third Person any
amount in respect of a matter for which an Indemnifying Party has indemnified it
pursuant to this Article X, such Indemnified Party shall promptly pay over to
the Indemnifying Party the amount so recovered (after deducting therefrom the
amount of expenses incurred by it in procuring such recovery), but not in excess
of the sum of (a) any amount previously paid by the
 
86


--------------------------------------------------------------------------------

Indemnifying Party to or on behalf of the Indemnified Party in respect of such
claim and (b) any amount expended by the Indemnifying Party in pursuing or
defending any claim arising out of such matter.
 
10.6 Mitigation. Each of the parties agrees to take all reasonable steps to
mitigate their respective Losses upon and after becoming aware of any event or
condition which would reasonably be expected to give rise to any Losses that are
indemnifiable hereunder.
 
10.7 Indemnification for Taxes. Notwithstanding anything contained herein to the
contrary, with respect to indemnification related to Taxes, the Tax Matters
Agreement, the UK Tax Matters Agreement and the International Tax Matters
Agreement shall control.
 
10.8 Survival. The representations and warranties and covenants and agreements
of GE and Acquiror contained in this Agreement shall not survive the Initial
Closing or the Final Closing, as applicable (in the case of covenants and
agreements, to the extent such covenants and agreements are to be performed
prior to the Initial Closing or the Final Closing, as applicable), except that
the representations and warranties in Sections 5.1, 5.2, 5.5, 5.6, 6.1, 6.2, 6.5
and 6.6 and the covenants and agreements set forth in Sections 7.1(d)(xi) and
7.7(b) shall survive the Final Closing forever and shall not terminate. Unless a
specified period is set forth in this Agreement (in which event such specified
period will control), covenants and agreements to be performed following a
Closing shall survive such Closing and remain in effect indefinitely to the
extent such covenants and agreements are to be performed following such Closing.
 
ARTICLE XI
 
MISCELLANEOUS
 
11.1 Reserves. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT (INCLUDING
ANY PROVISION OF ARTICLE V OR ARTICLE VII HEREOF, EXCEPT FOR THE MATTERS
SPECIFICALLY ADDRESSED IN SECTIONS 5.19, SECTION 7.1 AND SECTION 7.7), NEITHER
GE NOR ANY OF ITS AFFILIATES IS MAKING ANY EXPRESS OR IMPLIED REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT, IN OR PURSUANT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION AGREEMENT (A) CONCERNING THE RESERVES, FUNDS OR PROVISIONS FOR
LOSSES, CLAIMS, PREMIUMS, POLICY BENEFITS AND EXPENSES, INCLUDING UNEARNED
PREMIUM RESERVES, RESERVES FOR INCURRED LOSSES, TECHNICAL RESERVES, INCURRED
LOSS ADJUSTMENT EXPENSES, INCURRED BUT NOT REPORTED LOSSES AND LOSS ADJUSTMENT
EXPENSES WITH RESPECT TO INSURANCE AND REINSURANCE CONTRACTS ISSUED, REISSUED OR
ASSUMED, OR RESERVES WITH RESPECT TO UNCOLLECTIBLE REINSURANCE OF ANY OF THE
POLARIS COMPANIES, INDIVIDUALLY OR IN THE AGGREGATE, INCLUDING (I) WHETHER SUCH
RESERVES ARE ADEQUATE OR SUFFICIENT OR WHETHER SUCH ASSET IS COLLECTIBLE OR (II)
WHETHER SUCH RESERVES WERE DETERMINED IN ACCORDANCE WITH ANY ACTUARIAL,
STATUTORY OR OTHER STANDARD, (B) THE COLLECTIBILITY OF ANY AMOUNTS FROM ANY
REINSURERS OR RETROCESSIONARIES OF ANY OF THE POLARIS COMPANIES OR
(C) CONCERNING ANY FINANCIAL STATEMENT “LINE ITEM” OR ASSET, LIABILITY OR EQUITY
AMOUNT TO THE EXTENT AFFECTED BY ANY OF THE MATTERS REFERRED TO IN THE PRECEDING
CLAUSES (A) OR (B).
 
87


--------------------------------------------------------------------------------

11.2 Expenses. Except as may be otherwise specified in this Agreement or any
other Transaction Agreement, all costs and expenses, including fees and
disbursements of counsel, financial advisers and accountants, incurred in
connection with the Transaction Agreements and the transactions contemplated by
the Transaction Agreements shall be paid by the Person incurring such costs and
expenses, whether or not the Closings shall have occurred.
 
11.3 Notices. All notices, requests, claims, demands and other communications
under the Transaction Agreements shall be in writing and shall be given or made
(and shall be deemed to have been duly given or made upon receipt) by delivery
in person, by overnight courier service, by facsimile with receipt confirmed
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 11.3):
 
(a) if to GE:
 
General Electric Company
3135 Easton Turnpike
Fairfield, CT 06828
Facsimile:            (203) 373-3008
Attention:            Senior Counsel, Transactions
 
With a copy (which shall not constitute notice) to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Facsimile:            (212) 310-8007
Attention:            Howard Chatzinoff, Esq.
 
(b) if to Acquiror:
 
Swiss Reinsurance Company
Mythenquai 50/60
8022 Zurich, Switzerland
Facsimile +41 43 282 2162
Attention: Group Chief Legal Officer
 
With a copy (which shall not constitute notice) to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017-3954
Facsimile:            (212) 455-2502
Attention:            Charles I. Cogut, Esq.
                                              Gary I. Horowitz, Esq.
 
88


--------------------------------------------------------------------------------

11.4 Public Announcements. Except as may be required by Law or stock exchange
rules, prior to the Initial Closing no party to this Agreement or any Affiliate
or Representative of such party shall make any public announcements or otherwise
communicate with any news media in respect of this Agreement or the transactions
contemplated by this Agreement without prior notification to the other party,
and prior to any announcement or communication the parties shall cooperate as to
the timing and contents of any such announcement or communication.
 
11.5 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.
 
11.6 Entire Agreement. Except as otherwise expressly provided in the Transaction
Agreements, the Transaction Agreements, the GE Disclosure Letter and Acquiror
Disclosure Letter constitute the entire agreement of GE, on the one hand, and
Acquiror, on the other hand, with respect to the subject matter of the
Transaction Agreements and supersede all prior agreements and undertakings, both
written and oral, other than the Confidentiality Agreement to the extent not in
conflict with this Agreement, between or on behalf of GE and/or its Affiliates,
on the one hand, and Acquiror and/or its Affiliates, on the other hand, with
respect to the subject matter of the Transaction Agreements.
 
11.7 Assignment. This Agreement shall not be assigned by operation of Law or
otherwise, except that GE and Acquiror may assign any or all of its rights and
obligations under this Agreement to any of its Affiliates; provided, however,
that no such assignment by GE or Acquiror, as applicable, shall (x) release GE
or Acquiror, as applicable, from any liability or obligation under this
Agreement or (y) be permissible if it could reasonably be expected to delay,
hinder or jeopardize the consummation of any transactions contemplated by this
Agreement. This Agreement shall be binding upon, shall inure to the benefit of,
and shall be enforceable by the parties hereto and their permitted successors
and assigns.
 
11.8 No Third-Party Beneficiaries. Except as provided in Article X with respect
to GE Indemnified Parties and Acquiror Indemnified Parties, this Agreement is
for the sole benefit of the parties to this Agreement and their permitted
successors and assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
 
89


--------------------------------------------------------------------------------

11.9 Licenses. To the extent that any Business Intellectual Property or Business
Technology is transferred to Acquiror or any of its Affiliates hereunder, such
Business Intellectual Property and Business Technology shall be subject to all
of the terms and conditions of all agreements between GE and its Affiliates and
third parties pursuant to which such Business Intellectual Property and Business
Technology was licensed prior to the applicable Closing.
 
11.10 Amendment. No provision of any Transaction Agreement may be amended or
modified except by a written instrument signed by all the parties to such
agreement.
 
11.11 Dispute Resolution.
 
(a) Except as set forth in Sections 3.3 and 3.4 and except with respect to any
request for equitable relief (including interim relief) by either GE or Acquiror
on or prior to the Closing Date, any dispute, controversy or claim arising out
of or relating to the transactions contemplated by the Transaction Agreements
(other than the Tax Matters Agreement, the UK Tax Matters Agreement or the
International Tax Matters Agreement), or the validity, interpretation, breach or
termination of any such agreement, including claims seeking redress or asserting
rights under any Law (a “Dispute”), shall be resolved in accordance with the
procedures set forth in this Section 11.11 and Section 11.12. Until completion
of such procedures, no party may take any action to force a resolution of a
Dispute by any judicial or similar process, except to the limited extent
necessary to (i) avoid expiration of a claim that might eventually be permitted
by this Agreement or (ii) obtain interim relief, including injunctive relief, to
preserve the status quo or prevent irreparable harm or ensure performance under
Section 7.9.
 
(b) Any party seeking resolution of a Dispute shall first endeavor to resolve
the Dispute at the working team level (i.e., among the persons principally
responsible for discharging the parties’ respective obligations hereunder). If
the parties are unable to resolve such Dispute at the working team level, such
Dispute shall be referred to a member of the Transition Committee of each of GE
and Acquiror for resolution. The parties shall have thirty (30) days from the
date on which such Dispute is referred to their respective members of senior
management to resolve the matters being disputed. If the parties are unable to
resolve the Dispute within such thirty (30) day period, the parties shall submit
the Dispute for resolution by mediation pursuant to the Center of Public
Resources Model Procedure for Mediation of Business Disputes as then in effect.
Mediation will continue for at least sixty (60) days unless the mediator chooses
to withdraw sooner.
 
(c) All communications among the parties or their Representatives in connection
with the attempted resolution of any Dispute shall be deemed to have been
delivered in furtherance of a Dispute settlement and shall be exempt from
discovery and production and shall not be admissible in evidence (whether as an
admission or otherwise) in any proceeding for the resolution of the Dispute.
 
11.12 Governing Law; Submission to Jurisdiction; Waivers. This Agreement shall
be governed by, and construed in accordance with, the Laws of the State of New
York. GE and Acquiror agree that if any Dispute is not resolved by mediation
undertaken pursuant to
 
90


--------------------------------------------------------------------------------

Section 11.11, such Dispute shall be resolved only in the Courts of the State of
New York sitting in the County of New York or the United States District Court
for the Southern District of New York and the appellate courts having
jurisdiction of appeals in such courts. In that context, and without limiting
the generality of the foregoing, each of GE and Acquiror by this Agreement
irrevocably and unconditionally:
 
(a) submits for itself and its property in any Action relating to the
Transaction Agreements, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive jurisdiction of the courts of the State of New
York sitting in the County of New York, the court of the United States of
America for the Southern District of New York, and appellate courts having
jurisdiction of appeals from any of the foregoing, and agrees that all claims in
respect of any such Action shall be heard and determined in such New York State
court or, to the extent permitted by Law, in such federal court;
 
(b) consents that any such Action may and shall be brought in such courts and
waives any objection that it may now or hereafter have to the venue or
jurisdiction of any such Action in any such court or that such Action was
brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) waives all right to trial by jury in any Action (whether based on contract,
tort or otherwise) arising out of or relating to any of the Transaction
Agreements, or its performance under or the enforcement of the Transaction
Agreements;
 
(d) agrees that service of process in any such Action may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at its address as provided
in Section 11.3; and
 
(e) agrees that nothing in the Transaction Agreements shall affect the right to
effect service of process in any other manner permitted by the Laws of the State
of New York.
 
11.13 Disclosure Letter. Any disclosure with respect to a Section of this
Agreement shall be deemed to be disclosed for other Sections of this Agreement
to the extent that such disclosure sets forth on its face facts in sufficient
detail so that the relevance of such disclosure would be reasonably apparent to
a reader of such disclosure; provided that the only qualifications or exceptions
to Sections 5.11(a)(iii) and 7.1 shall be as explicitly set forth in Sections
5.11(a)(iii) and 7.1 of the GE Disclosure Letter. No reference to or disclosure
of any item or other matter in any Section of this Agreement shall be construed
as an admission or indication that such item or other matter is material or that
such item or other matter is required to be referred to or disclosed in this
Agreement.
 
11.14 Rules of Construction. Interpretation of the Transaction Agreements
(except as specifically provided in any such agreement, in which case such
specified rules of construction shall govern with respect to such agreement)
shall be governed by the following rules of construction: (a) words in the
singular shall be held to include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph and Exhibit are
references to the Articles, Sections, paragraphs and Exhibits to this Agreement
unless otherwise specified; (c) references to
 
91


--------------------------------------------------------------------------------

“$” shall mean U.S. dollars; (d) the word “including” and words of similar
import when used in the Transaction Agreements shall mean “including without
limitation,” unless otherwise specified; (e) the word “or” shall not be
exclusive; (f) provisions shall apply, when appropriate, to successive events
and transactions; (g) the headings contained in the Transaction Agreements are
for reference purposes only and shall not affect in any way the meaning or
interpretation of the Transaction Agreements; and (h) the Transaction Agreements
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.
 
11.15 Counterparts. Each of the Transaction Agreements may be executed in one or
more counterparts, and by the different parties to each such agreement in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to any
Transaction Agreement by facsimile shall be as effective as delivery of a
manually executed counterpart of any such Agreement.
 
11.16 Specific Performance. The parties hereto agree that irreparable damage
would occur if the provisions of Section 7.4 or 7.9 were not performed in
accordance with the terms thereof and that the parties shall be entitled to seek
an injunction or injunctions to prevent breaches of any such covenant to enforce
specifically the terms thereof.
 
11.17 Conflicts. In the case of any discrepancy between the terms of this
Agreement and the terms of any Related Agreement, the terms of this Agreement
shall control.
 
** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK **
 
92


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, on the date first written above.
 
SWISS REINSURANCE COMPANY
By:
 
/s/ Peter Forstmoser

--------------------------------------------------------------------------------

Name:
 
Peter Forstmoser
Title:
 
Chairman of the Board of Directors
By:
 
/s/ Jacques Aigrain

--------------------------------------------------------------------------------

Name:
 
Jacques Aigrain
Title:
 
Deputy Chief Executive Officer
GENERAL ELECTRIC COMPANY
By:
 
/s/ Keith S. Sherin

--------------------------------------------------------------------------------

Name:
 
Keith S. Sherin
Title:
 
Chief Financial Officer

 
93


--------------------------------------------------------------------------------

Exhibit G
 
FINAL FORM OF AGREEMENT
 
SHAREHOLDING AGREEMENT
 
dated as of ·, 2006
 
among
 
GENERAL ELECTRIC CORPORATION,
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
GENERAL ELECTRIC CAPITAL SERVICES, INC.
 
and
 
SWISS REINSURANCE COMPANY


--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

          Page


--------------------------------------------------------------------------------

Article I
   DEFINITIONS    1
1.1
   Defined Terms    1
1.2
   Other Definitional Provisions; Interpretation    3
Article II
   TRANSFER RESTRICTIONS    4
2.1
   General Restrictions    4
2.2
   Prohibition on Transfers During the Transfer Restriction Period    4
2.3
   Prohibition on Transfers to Certain Persons    4
2.4
   Compliance with Securities Laws    5
2.5
   Transfers to Affiliates    5
2.6
   Company Cooperation    5
Article III
   CORPORATE GOVERNANCE    6
3.1
   Nomination of Director    6
3.2
   Removal and Replacement    6
3.3
   Status of GE Representative    6
Article IV
   REPRESENTATIONS AND WARRANTIES    7
4.1
   Representations of Each of the Parties    7
Article V
   AFTER ACQUIRED SECURITIES; STANDSTILL    8
5.1
   After-Acquired Securities    8
5.2
   Standstill    8
5.3
   Advisory or Fiduciary Capacities    9
Article VI
   MISCELLANEOUS    9
6.1
   Amendments    9
6.2
   Successors, Assigns and Transferees; No Third Party Beneficiaries    9
6.3
   Notices    9
6.4
   Entire Agreement    9
6.5
   Delays or Omissions    9
6.6
   Validity    10
6.7
   Counterparts    10
6.8
   Governing Law; Submission to Jurisdiction; Waivers    10
6.9
   Termination    10

 
i


--------------------------------------------------------------------------------

SHAREHOLDING AGREEMENT
 
This SHAREHOLDING AGREEMENT (this “Agreement”) is dated as of ·, 2006, and is by
and among Swiss Reinsurance Company, a corporation organized under the laws of
Switzerland (the “Company”), General Electric Company, a New York corporation
(“GE”), General Electric Capital Corporation, a Delaware corporation (“GECC”),
and General Electric Capital Services, Inc., a Delaware corporation (“GECS”).
 
BACKGROUND
 
1. Pursuant to a Transaction Agreement, dated as of November ·, 2005, by and
between the Company and GE, as amended from time to time (the “Transaction
Agreement”), the Company acquired the Business (as defined in the Transaction
Agreement) from GE and its Affiliates (as defined below) in exchange for cash
and securities of the Company, as more fully described in the Transaction
Agreement.
 
2. Through this Agreement and for their mutual benefit, GE, GECC, GECS, the
Company and any other Person that subsequently becomes a party to this Agreement
are setting forth their respective rights and obligations applicable to their
ownership of securities of the Company.
 
ARTICLE I
 
DEFINITIONS
 
1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings indicated:
 
“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
specified Person.
 
“Affiliate Transferee” means GE and any Affiliate of GE that (i) holds Equity
Securities pursuant to a Transfer from GECC, GECS or another Affiliate
Transferee and (ii) is required to become a party to this Agreement pursuant to
Section 2.5 hereof.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks in Zurich, Switzerland or the City of New York are
required or authorized by Law to be closed.
 
“Common Stock” means the registered shares, CHF 0.10 par value, of the Company
and any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend, spin-off or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization or business combination. For the avoidance of doubt, the
term “Common Stock” includes all registered shares, CHF 0.10 par value, of the
Company underlying the Company’s American Depositary Receipts, but does not
include such American Depositary Receipts.
 
1


--------------------------------------------------------------------------------

“Common Stock Equivalents” means any stock, warrants, rights, calls, options,
debt or other securities exchangeable or exercisable for or convertible into
Common Stock, including the Acquiror Convertible Instruments (as defined in the
Transaction Agreement). Any reference herein to the number of Common Stock
Equivalents shall be deemed to refer to the maximum number of shares of Common
Stock into which such Common Stock Equivalents are exchangeable or exercisable
for or convertible into at the time of any such determination.
 
“Company Board” means the Board of Directors of the Company.
 
“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.
 
“Encumbrance” means any lien, mortgage, lease, easement, servitude, levy, right
of way, deed of trust, charge, pledge, hypothecation, security interest,
covenant, condition, restriction, claim or other encumbrance of any kind, or any
conditional sale contract, title retention contract or other contract or
agreement creating any of the foregoing.
 
“Equity Derivative Transaction” means any derivative transaction(s) or
structured product(s) (and/or any security or collateral arrangement entered
into in connection therewith) the payments under which are (and/or the value of
which is) based on any Equity Securities, including any securities lending
transaction, short sale, equity swap, equity swaption, put option, call option,
cap transaction, floor transaction, collar transaction, forward transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, contract for differences or other sale transaction, transactions or
products similar to the foregoing or combination or securitized version of any
of the foregoing that is (in the case of each of the named types of transactions
or products) so based.
 
“Equity Securities” means shares of Common Stock or Common Stock Equivalents,
whether outstanding on the date hereof or issued hereafter.
 
“Governmental Authority” means any national, supra-national, federal, state,
provincial, or local government, political subdivision, governmental,
regulatory, department, bureau, board or other administrative authority,
instrumentality, agency, body or commission, self-regulatory organization or any
court, tribunal, or judicial or arbitral body.
 
“Law” means any law, ordinance, regulation, rule, statute, treaty, Order or
requirement of any Governmental Authority.
 
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Authority.
 
“Person” means any natural person, general or limited partnership, corporation,
limited liability company, limited liability partnership, firm, joint venture,
joint stock company, trust, unincorporated organization, association or
organization or other legal entity.
 
“Permit” means any approval, authorization, consent, license, permit,
registration, franchise or certificate of a Governmental Authority.
 
2


--------------------------------------------------------------------------------

“Shareholders” means GECC, GECS and all Affiliate Transferees, and “Shareholder”
means any one of them.
 
“Subsidiary” of any Person means any corporation, general or limited
partnership, joint venture, limited liability company, limited liability
partnership or other Person that is a legal entity, trust or estate of which (or
in which) (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors (or a majority of another
body performing similar functions) of such corporation or other Person
(irrespective of whether at the time capital stock of any other class or classes
of such corporation or other Person shall or might have voting power upon the
occurrence of any contingency), (b) more than 50% of the interest in the capital
or profits of such partnership, joint venture or limited liability company or
(c) more than 50% of the beneficial interest in such trust or estate, is at the
time of determination directly or indirectly owned or Controlled by such Person.
 
“Transfer” (including its correlative meaning, “Transferred”) means any direct
or indirect transfer, sale, assignment, distribution, contribution, exchange,
gift, Encumbrance or other disposition (other than a hypothecation) of any
Equity Securities or any interest therein.
 
1.2 Other Definitional Provisions; Interpretation.
 
(a) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified. Any pronoun used herein shall be deemed to
cover all genders.
 
(b) The headings in this Agreement are included for convenience of reference
only and shall not limit or otherwise affect the meaning or interpretation of
this Agreement.
 
(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(d) Unless the context otherwise requires, the words “include,” “includes” and
“including” and words of similar import when used in this Agreement shall be
deemed to be followed by the phrase “without limitation.”
 
(e) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises regarding this Agreement, this Agreement will be construed
as if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
 
3


--------------------------------------------------------------------------------

ARTICLE II
 
TRANSFER RESTRICTIONS
 
2.1 General Restrictions. No Shareholder may Transfer any Equity Securities held
by it at any time unless this Agreement permits such Transfer. Any purported
Transfer not permitted by this Agreement will be null and void, and the Company
shall not record on its stock transfer books or otherwise any such purported
Transfer.
 
2.2 Prohibition on Transfers During the Transfer Restriction Period.
 
(a) From the date of this Agreement through and including [·], 20071 (the
“Transfer Restriction Period”), no Shareholder may Transfer (or agree to
Transfer) any Equity Securities without the written consent of the Company
except for Transfers (or agreements to Transfer):
 

  (i) made in accordance with Section 2.5;

 

  (ii) pursuant to any business combination, tender or exchange offer to acquire
any Common Stock or any other extraordinary transaction, in each case that is
approved by the Company Board;

 

  (iii) to the Company or a direct or indirect Subsidiary of the Company; or

 

  (iv) of the Acquiror Convertible Instrument issued to GE pursuant to the
Transaction Agreement (so long as such Transfer occurs on of before [·], 2006)2.

 
(b) Except as set forth in Section 2.3 below, after the expiration of the
Transfer Restriction Period, each Shareholder shall be entitled to Transfer any
or all of the Equity Securities owned by it at any time without limitation.
 
(c) Notwithstanding anything here to the contrary, until the expiration of the
Transfer Restriction Period, no Shareholder shall, and each Shareholder will
cause its Affiliates not to, engage in any Equity Derivative Transaction, other
than an Equity Derivative Transaction based solely upon the Swiss Market Index
or another group, basket or index of securities (whether or not such group,
basket or index includes any Equity Securities).
 
2.3 Prohibition on Transfers to Certain Persons. Notwithstanding any other
provision of this Agreement, no Shareholder may Transfer, in any private
placement transactions, an aggregate of 2.5% or more of the then outstanding
Common Stock to any one of the Persons listed on Annex A hereto without the
prior written consent of the Company.

--------------------------------------------------------------------------------

1 360 days from the date hereof.

2 30 days following the date hereof.

 
4


--------------------------------------------------------------------------------

2.4 Compliance with Securities Laws. Each Shareholder hereby agrees that it
shall not Transfer any Equity Securities unless such Transfer complies with the
provisions hereof and with all applicable Laws.
 
2.5 Transfers to Affiliates.
 
(a) Notwithstanding anything in this Agreement to the contrary, each Shareholder
is entitled, from time to time, without the consent of the Company, to Transfer
any or all of the Equity Securities owned by it to any of its Affiliates;
provided that any such Transfer made during the Transfer Restriction Period to
an Affiliate (other than an Affiliate that is also a Subsidiary) does not
involve any economic realization in respect of the Transferred Equity
Securities. As a condition to such a Transfer made during or after the Transfer
Restriction Period (including to Affiliates that are also Subsidiaries), any
such transferee must execute and deliver to the Company an instrument in form
and substance reasonably satisfactory to the Company agreeing to become a party
to, and be bound by the provisions of, this Agreement as an Affiliate
Transferee.
 
(b) During the Transfer Restriction Period, if, while any Affiliate Transferee
of a Shareholder under Section 2.5(a) holds any Equity Securities, and a
transaction is contemplated in which such transferee will cease to qualify as an
Affiliate of the Shareholder (an “Unwinding Event”), then:
 
(i) such Shareholder and its Affiliate Transferee will promptly notify the
Company of the pending occurrence of such Unwinding Event; and
 
(ii) prior to such Unwinding Event, such Shareholder and its Affiliated
transferee will take all actions necessary to effect a Transfer of all the
Equity Securities held by such Affiliated transferee either back to the
Shareholder or, to the extent permitted by this Section 2.5, to another Person
that qualifies as an Affiliate of the Shareholder.
 
2.6 Company Cooperation. The Company acknowledges that the Shareholders may sell
the Equity Securities on the SWX Swiss Exchange without any additional action on
the part of the Company. The parties acknowledge that it would be in the
interests of both parties for resales to be effected by the Shareholders in an
orderly manner and agree to consider how best to effect such resales to minimize
disruptions to the market and maximize the Shareholders’ liquidity. The Company
agrees to consider the ways in which it can facilitate such resales including
providing offering materials, particularly if it has prepared such for other
purposes or can reasonably do so without significant additional work, and making
members of senior management available. The Company acknowledges that it expects
to continue to maintain a European Medium-Term Note program with a Rule 144A
component, renewable annually, the disclosure for which is prepared to standards
customary in the Rule 144A market.
 
5


--------------------------------------------------------------------------------

ARTICLE III
 
CORPORATE GOVERNANCE
 
3.1 Nomination of Director. At the extraordinary general meeting of the Company
held on [·], the Company elected a designee of the Shareholders as a member of
the Company Board for a four (4) year term. If, upon expiration of the initial
term or any subsequent term, the Shareholders and their Affiliates, in the
aggregate, hold shares of Common Stock representing more than 7.5% of the then
outstanding Equity Securities and no other individual shareholder (together with
its Affiliates) of the Company holds a larger percentage of the then outstanding
Equity Securities at such time, the Company agrees to propose to the ordinary
general meeting of shareholders, at which the initial term or subsequent term of
the Shareholders’ director-designee is expiring, the election of a Person chosen
by the Shareholders as a member of the Company Board, who in the reasonable
assessment of the Company Board, is qualified to serve as a director for a
further term as specified in the Company’s articles of association as then in
effect.
 
3.2 Removal and Replacement. The Shareholders and (for the avoidance of doubt)
the general meeting of shareholders shall be entitled at any time (with or
without cause) to cause the Shareholders’ director-designee nominated pursuant
to Section 3.1 to be removed from the Company Board, and in such event the
Company will take such action as is reasonably required to effectuate the
necessary changes with the competent commercial register. In the event that a
vacancy is created at any time by the death, disability, retirement, resignation
or removal (with or without cause) of the director specified in Section 3.1, the
Company shall, during such 4-year term, subject to the requirements of
applicable Law and the terms of the Company’s articles of association, and as
long as, at such time, the Shareholders and their Affiliates, in the aggregate,
hold shares of Common Stock representing more than 7.5% of the then outstanding
Equity Securities and no other individual shareholder (together with its
Affiliates) of the Company holds a larger percentage of Equity Securities at
such time, propose to the next ordinary general meeting of shareholders of the
Company and propose and recommend at such extraordinary general meeting of
shareholders the election of a successor proposed by the Shareholders who, in
the reasonable assessment of the Company Board, is qualified to serve as
director for the remaining term of the replaced director.
 
3.3 Status of GE Designee. The Shareholders and the Company agree that
acceptance and credibility of the representation right granted to the
Shareholders under this Article III among the shareholders of the Company is
essential. Accordingly, the Shareholders acknowledge (i) that their designee on
the Company Board will be subject to certain confidentiality obligations,
applicable Law and stock exchange regulation, including laws and stock exchange
regulations regarding insider trading, ad hoc publicity and business secrets and
(ii) that the securities Laws of Switzerland prohibit any Person who has
received from a public company material, non-public information from
Transferring securities of such company on the basis of such information (until
such time as the information becomes generally available to the public).
 
6


--------------------------------------------------------------------------------

ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
4.1 Representations of Each of the Parties. Except as otherwise specified below,
as of the date hereof, each of the parties hereto represents and warrants solely
with respect to itself to the other party hereto as follows:
 
(a) Due Organization and Good Standing. Each party that is an entity is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization.
 
(b) Authority Relative to This Agreement. Each party has all necessary power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. Each Person executing and delivering this Agreement is duly
authorized to execute and deliver this Agreement on behalf of such party. The
execution and delivery of this Agreement by it has been duly and validly
authorized by all requisite action and no other proceedings on its part are
necessary to authorize this Agreement. This Agreement has been duly and validly
executed and delivered by it and, assuming the due authorization, execution and
delivery by the other parties hereto, constitutes a legal, valid and binding
obligation of it, subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
 
(c) No Conflict. The execution, delivery, and performance by it of this
Agreement do not and shall not (i) violate or conflict with the organizational
documents of such party, (ii) violate or conflict with any applicable Law or
(iii) conflict with or constitute a default, breach, or violation of the terms,
conditions, or provisions of any contract, agreement or instrument to which such
party is subject which would prevent such party from performing any of its
obligations hereunder or thereunder.
 
(d) Required Filings and Consents. The execution and delivery by it of this
Agreement do not, and the performance of this Agreement will not, require any
Permit, except for (i) any such Permits as have been already obtained or made or
are otherwise expressly contemplated hereby or (ii) where failure to obtain any
such Permits would not prevent or materially delay it from performing any of its
obligations under this Agreement.
 
(e) Ownership of Stock. GECC and GECS represent and warrant that, as of the date
hereof, they are the sole record owner and a beneficial owner of the Equity
Securities listed beside their respective names on Annex B hereto and as of the
date hereof, such Equity Securities are the only securities of the Company and
any of its Subsidiaries held of record or beneficially owned by them.
 
7


--------------------------------------------------------------------------------

ARTICLE V
 
AFTER-ACQUIRED SECURITIES; STANDSTILL
 
5.1 After-Acquired Securities. All of the provisions of this Agreement shall
apply to all of the Equity Securities now owned or that may be issued or
Transferred hereafter to any Shareholder in consequence of any additional
issuance, purchase, exchange or reclassification of any of the Equity
Securities, corporate reorganization, or any other form of recapitalization,
consolidation, merger, share split or share dividend, or that are acquired by a
Shareholder in any other manner.
 
5.2 Standstill.
 
(a) Until the first date on which a Shareholder and its Affiliates cease to
hold, in the aggregate, Equity Securities representing 5% or more of the then
outstanding shares of Common Stock of the Company, such Shareholder may not, and
the Shareholder will cause its Affiliates not to:
 
(i) acquire or offer, propose or agree to acquire, directly or indirectly
(including pursuant to a merger or other business combination involving the
Company), (x) ownership (including beneficial ownership) of Equity Securities,
except pursuant to share splits, reverse share splits, share dividends or
distributions or any similar recapitalization on or after the date hereof or (y)
a material portion of the assets of the Company or any of its Subsidiaries;
 
(ii) make or participate in any solicitation of proxies to vote, or seek to
advise or influence any Person with respect to the voting of any Equity
Securities; provided, that this subsection shall not be deemed to restrict any
designee of the Shareholders from participating as members of the Company Board
in their capacity as such;
 
(iii) form, join or participate in a “group” (within the meaning of the Swiss
federal Stock Exchange and Securities Act and its implementing ordinances) with
respect to any voting securities of the Company;
 
(iv) other than through its designee to the Company Board, if any, made pursuant
to Article III hereof, act or seek to control or influence the management or the
policies of the Company; or
 
(v) disclose any intention, plan or arrangement inconsistent with the foregoing
or take any action which might require the Company to make a public announcement
regarding the possibility of a business combination or merger.
 
(b) Section 5.2 shall terminate automatically in the event that any Person other
than a Shareholder or any of its Affiliates notifies the Company or the Company
Board, or publicly announces, that it has acquired or offers to acquire and has
the ability to acquire (including any offer to acquire by means of a tender
offer), direct or indirect, ownership (including beneficial ownership) of Equity
Securities representing, together with any Equity Securities already owned or
beneficially owned by such Person, at least a majority of the then outstanding
Equity Securities.
 
8


--------------------------------------------------------------------------------

5.3 Advisory or Fiduciary Capacities. Notwithstanding anything herein to the
contrary, the provisions of this Agreement shall not apply to any of the Equity
Securities now owned or that may be issued or Transferred hereafter to any
business entity of GE or any of its Affiliates holding such Equity Securities in
its capacity as an advisor or fiduciary for third parties, including General
Electric Pension Trust or GE Asset Management Incorporated.
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1 Amendments. No provision of this Agreement may be amended or modified,
except by a written instrument signed by all the parties to this Agreement;
provided that the written consent of the Shareholders shall not be required for
any amendment to Annex B hereto made to reflect the addition of a party to this
Agreement or to change the contact information for any party hereto (provided
that a copy of such amended Annex B shall be sent to all Shareholders).
 
6.2 Successors, Assigns and Transferees; No Third Party Beneficiaries. The
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Company, GE and the Shareholders and any of their respective
permitted successors. Except to the extent expressly set forth herein, no party
hereto may assign its rights or obligations hereunder. This Agreement is not
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.
 
6.3 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile with receipt confirmed (followed by
delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the address specified in Annex B (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
6.3).
 
6.4 Entire Agreement. Except as otherwise expressly provided in this Agreement,
this Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter of this Agreement. There are no agreements,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof and thereof other than those expressly set forth herein
and therein. This Agreement supersedes all prior agreements and undertakings,
both written and oral, between the parties with respect to the subject matter of
this Agreement.
 
6.5 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party shall impair any such right, power or remedy, nor
shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default or noncompliance thereafter occurring. It is further agreed that any
waiver,
 
9


--------------------------------------------------------------------------------

permit, consent or approval of any kind or character on the part of any party
hereto of any breach, default or noncompliance under this Agreement or any
waiver on such party’s part of any provisions or conditions of this Agreement
must be in writing and shall be effective only to the extent specifically set
forth in such writing. All remedies, either under this Agreement, by Law, or
otherwise afforded to any party, shall be cumulative and not alternative.
 
6.6 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, each of which shall remain in full force and effect, and the
parties hereto shall use commercially reasonable efforts to arrive at an
accommodation which effectuates to the greatest extent legally permissible the
intent of the parties with respect to the benefits and obligations of the
invalid or unenforceable provision.
 
6.7 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties to the agreement in separate counterparts, each of
which, when executed, shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of any executed
counterpart of a signature page to this Agreement by facsimile shall be as
effective as delivery of a manually executed counterpart of this Agreement.
 
6.8 Governing Law; Submission to Jurisdiction; Waivers. This Agreement shall be
governed by, and construed in accordance with, the internal Laws of Switzerland.
Each of the parties agrees that any dispute, controversy, or claim arising out
of or relating to the transactions contemplated by this Agreement, or the
validity, interpretation, breach or termination of this Agreement, shall fall
within the exclusive jurisdiction of the Commercial Court of the Canton of
Zurich, Switzerland, the place of jurisdiction being Zurich 3, with the right to
appeal to the Swiss Federal Supreme Court, whose decision shall be final. Each
party hereby submits for any such action or proceeding to the jurisdiction of
the aforesaid courts to the exclusion of any other court.
 
6.9 Termination. This Agreement shall terminate with respect to GE and its
Affiliates at such time as GE and its Affiliates own, in the aggregate less than
1% of the then issued and outstanding Equity Securities; and, with respect to
any Shareholder, when that Shareholder ceases to own any Equity Securities.
 
[Remainder of page intentionally left blank.]
 
10


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
individuals whose names appear below and by the duly authorized representatives
of each party hereto as of the first date written.
 
GENERAL ELECTRIC COMPANY
By:
 
 

--------------------------------------------------------------------------------

Name:
   
Title:
   
GENERAL ELECTRIC CAPITAL CORPORATION
By:
 
 

--------------------------------------------------------------------------------

Name:
   
Title:
   
GENERAL ELECTRIC CAPITAL SERVICES, INC.
By:
 
 

--------------------------------------------------------------------------------

Name:
   
Title:
   
SWISS REINSURANCE COMPANY
By:
 
 

--------------------------------------------------------------------------------

Name:
   
Title:
   